Exhibit 10.1
STANDARD INDUSTRIAL REAL ESTATE LEASE
(SINGLE TENANT NET LEASE FORM)

ARTICLE ONE BASIC TERMS

     This Article One contains the Basic Terms of this Lease between Landlord
and Tenant named below. Other Articles, Sections and Paragraphs of this Lease
referred to in this Article One explain and define the Basic Terms and are to be
read in conjunction with the Basic Terms.
     Section 1.01. Date of Lease: July 17, 2009.
     Section 1.02. Landlord: AIRPORT CENTER III AT OAKLEY PARK, LLC, a Delaware
limited liability company.

         
 
  Address of Landlord:   c/o Majestic Realty Co.
 
      13191 Crossroads Parkway North
 
      Sixth Floor
 
      City of Industry, California 91746
 
      Attention: Property Management
 
      Telephone: (562) 948-4396
 
      Facsimile: (562) 695-0441
 
      Email: ddaze@majesticrealty.com
 
       
 
      With a copy of any notice to:
 
       
 
      c/o Majestic Realty Co.
 
      One Securities Centre
 
      3490 Piedmont Road N.E., Suite 210
 
      Atlanta, Georgia 30305
 
      Attention: Property Manager
 
      Telephone: (404) 467-5258
 
      Facsimile: (404) 467-5256
 
      Email: rdeibert@majesticrealty.com

     Section 1.03. Tenant: DENDREON CORPORATION, a Delaware corporation.

         
 
  Address of Tenant:   3005 First Avenue
 
      Seattle, Washington 98121
 
      Attention: General Counsel
 
      Telephone: (206) 829-1506
 
      Fax: (206) 219-7211
 
      Email: rhamm@dendreon.com
 
       
 
      With a copy of any notice to:
 
       
 
      Jones Day
 
      1420 Peachtree Street, N.E., Suite 800
 
      Atlanta, Georgia 30309
 
      Attention: Scott A. Specht, Esq.
 
      Telephone: (404) 829-1506
 
      Facsimile: (404) 581-8330
 
      Email: saspecht@jonesday.com

     Section 1.04. Property: The property that is the subject of this Lease (the
“Property”) is that approximately 13.1 acres located on Oakley Industrial
Boulevard, Union City, Fulton County, Georgia, upon which will be constructed an
approximately 155,614 rentable square foot building (the “Building”) and related

      Industrial Lease—Atlanta   Dendreon Corporation     Majestic Airport
Center III     Union City, GA

 



--------------------------------------------------------------------------------



 



paved and landscaped areas, as depicted on Exhibit “A” attached hereto, together
with all existing beneficial easements and appurtenances of record related
thereto The square footage figure for the Building, as recited in this
Section 1.04, is approximate. Upon Substantial Completion (as defined in
Article Fourteen below) of the Building Shell Improvements (defined in
Article Fourteen below), the architect of record shall, for the benefit of both
Landlord and Tenant, perform a final measurement of the Building in accordance
with the industry standard “dripline” measurement method utilized for similar
buildings in the Atlanta, Georgia metropolitan area and certify the actual
square footage of the Building for approval by Landlord and Tenant. The lesser
of (a) 160,000 or (b) the square footage calculated by the architect of record
and approved by Landlord and Tenant will constitute the rentable square footage
of the Property under this Lease for all purposes, including without limitation,
the calculation of Base Rent. Consistent with the above, Landlord and Tenant
shall execute an amendment to this Lease setting forth the actual square footage
of the Building and confirming any necessary adjustment to the amount of monthly
Base Rent payable by Tenant, substantially in the form attached as Exhibit “E”
to this Lease. The Property is part of a larger commercial development known as
Majestic Airport Center III, which is more particularly described on Exhibit
“A-1” attached hereto (the “Project”).
     Section 1.05. Term.
          (a) Lease Term: Ten (10) years and six (6) months.
          (b) Lease Commencement Date: The Lease Commencement Date (as defined
in Section 2.01 below) of the initial Lease Term shall be sixty (60) days
following Substantial Completion of the Building Shell Improvements, or
January 1, 2010, whichever is later. The date of Substantial Completion of the
Building Shell Improvements is estimated to be November 1, 2009 (the “Estimated
Building Shell Substantial Completion Date”); accordingly, the Lease
Commencement Date is estimated to be January 1, 2010. Upon determination of the
actual Lease Commencement Date, Landlord and Tenant shall promptly execute a
Confirmation of Initial Lease Term and Amendment to Lease, substantially in the
form of that attached as Exhibit “E” to this Lease.
          (c) Lease Expiration Date: The expiration date of the initial Lease
Term shall be the last day of the one hundred and twenty-sixth (126th) calendar
month following the month in which the Lease Commencement Date falls.
     Section 1.06. Permitted Uses: (See Article Five) Only for research and
development, manufacture and implementation of therapeutics, and related
warehousing, distribution, and office administration. If a change of use is
proposed, including any change of use in connection with a proposed Transfer
(defined below), Landlord agrees not to unreasonably withhold, condition, or
delay its approval of such changed use so long as such changed use (a) complies
with the terms of Section 5.01 this Lease and (b) is similar to other uses
permitted by Landlord in the Project, or is a use permitted by affiliates of
Landlord in like projects located in the Atlanta, Georgia metropolitan area.
     Section 1.07. Security Deposit: (See Section 3.03) $52,908.76.
     Section 1.08. Tenant’s Guarantor: None.
     Section 1.09. Brokers: (See Article Thirteen)

         
 
  Landlord’s Broker:   Majestic Realty Co.
 
      13191 Crossroads Parkway North
 
      Sixth Floor
 
      City of Industry, California 91746
 
       
 
  Tenant’s Broker:   Jones Lang LaSalle Americas, Inc.
 
      3344 Peachtree Road, NE, Suite 1900
 
      Atlanta, Georgia 30326

      Industrial Lease—Atlanta   Dendreon Corporation     Majestic Airport
Center III     Union City, GA

 



--------------------------------------------------------------------------------



 



     Section 1.10. Rent and Other Charges Payable by Tenant:
          (a) BASE RENT: Lease Term Monthly Installment of Base Rent

         
Lease Months 1 through 6
  $ 0.00  
Lease Months 7 through 66
  $ 52,908.76  
Lease Months 67 through 126
  $ 59,392.68  

Notwithstanding any language in this Lease to the contrary, if a rental
adjustment date specified in this Section 1.10(a) (or elsewhere in this Lease)
falls on a date other than the first day of a calendar month, then such rental
adjustment date shall be deemed to be the first day of the calendar month
immediately following the month in which the rental adjustment date falls, and
the amount of Base Rent payable by Tenant under this Lease shall be adjusted
effective as of such later date; provided, however, that if any rent payable by
Tenant is abated at the beginning of the Lease Term, the above language shall
not lengthen such period of rent abatement.
          (b) OTHER PERIODIC PAYMENTS: (i) Real Property Taxes (see Section 4.02
below); (ii) Utilities (see Section 4.03 below); (iii) Insurance Premiums (see
Section 4.04 below); (iv) maintenance services (see Section 4.05 below); and
(v) Maintenance, Repairs and Alterations (see Article Six below).

ARTICLE TWO LEASE TERM  

     Section 2.01. Lease of Property for Lease Term. The term of this Lease (the
“Lease Term”) shall be as set forth in Section 1.05(a) above, shall commence on
the date (the “Lease Commencement Date”) set forth in Section 1.05(b) above, and
shall terminate on the date (the “Lease Expiration Date”) set forth in
Section 1.05(c) above, unless sooner terminated or extended as expressly
provided in this Lease. The terms and provisions of this Lease shall be
effective as of the date of this Lease, except for the provisions of this Lease
relating to the payment of Rent.
     Section 2.02. Delay in Commencement. Landlord shall not be liable to Tenant
if Landlord does not deliver possession of the Property to Tenant on the
Estimated Building Shell Substantial Completion Date. Landlord’s non-delivery of
the Property to Tenant on that date shall not affect this Lease or the
obligations of Tenant under this Lease, except that (a) if the actual Building
Shell Substantial Completion Date does not occur by December 1, 2009 Tenant
shall be entitled to the abatement of one (1) day of Base Rent for each day of
delay, and if the delay continues beyond December 31, 2009, then Tenant shall be
entitled to the abatement of two (2) days of Base Rent for each day of delay
beyond such date, and (b) the Lease Commencement Date shall be delayed until a
date sixty (60) days following Landlord’s delivery of possession of the Property
to Tenant (unless such delay is the result of a Tenant Delay, as defined in
Section 14.02 below) and the Lease Term shall be extended for a period equal to
the delay in delivery of full possession of the Property to Tenant following
Substantial Completion of the Building Shell Improvements, plus the number of
days necessary to end the Lease Term on the last day of a month. Subject to any
Tenant Delay, if Landlord does not deliver possession of the Property to Tenant
within one hundred twenty (120) days after December 1, 2009, Tenant may elect to
cancel and terminate this Lease by giving written notice to Landlord within ten
(10) days after the one hundred twenty (120)-day period ends. If Tenant gives
such notice, this Lease shall be canceled and terminated, and neither Landlord
nor Tenant shall have any further obligations to the other, excepting only those
obligations which have accrued prior to or which expressly survive termination
of this Lease. If Tenant does not timely give such notice, Tenant’s right to
cancel and terminate this Lease shall expire and the Lease Term shall commence
sixty (60) days following upon the delivery of possession of the Property to
Tenant. Consistent with the terms of Section 1.05(b) above, Landlord and Tenant
shall, upon such delivery, execute an amendment to this Lease setting forth the
actual Lease Commencement Date and Lease Expiration Date, substantially in the
form attached as Exhibit “E” to this Lease, which Tenant shall execute and
return to Landlord within five (5) days after receipt from Landlord. Failure to
execute such amendment shall not affect the actual Lease Commencement Date and
Lease Expiration Date. The failure of Tenant to take possession of or to occupy
the Property shall not serve to relieve Tenant of any obligations arising on the
Lease Commencement Date, and shall not delay the payment of rent by Tenant.
Landlord shall be deemed to have delivered possession of the Property to Tenant
upon Substantial Completion of the Building Shell Improvements and written
notice to Tenant regarding the same, regardless of whether Tenant actually takes
possession of the Property on such date. Tenant shall not be liable for payment
of any Additional Rent until the Lease Commencement Date.
     Section 2.03. Early Occupancy. Tenant shall have the right of early
occupancy of the Property on or about October 1, 2009, subject to (a) full
execution of this Lease, (b) Landlord’s receipt of all deposits and the initial
monthly

      Industrial Lease—Atlanta   Dendreon Corporation     Majestic Airport
Center III     Union City, GA

 



--------------------------------------------------------------------------------



 



installment of Base Rent, (c) Landlord’s and Tenant’s receipt of any necessary
governmental permits, approvals, or consents, (d) Landlord’s prior written
approval of Tenant’s proposed schedule describing the timing and specific
purpose of Tenant’s early occupancy, and (e) all of the terms and conditions of
this Lease (including, but not limited to, the insurance provisions of
Section 4.04 below), with the exception of the payment of Base Rent and
Additional Rent. Such early occupancy shall be for the sole purpose of
constructing the Tenant Improvements (defined in Article Fourteen below) and
preparing the Property for Tenant’s use, including the installation of
furnishings, furniture, and equipment. During such period, Tenant shall assume
all risk of loss to Tenant’s equipment and other personal property. Tenant’s
occupancy during this period shall not interfere with construction of the
Building Shell Improvements by Landlord’s contractor, and in the event Tenant’s
occupancy does so interfere, Tenant agrees to cease all construction or other
activity until Landlord’s contractor has completed its work. Tenant’s early
occupancy of the Property shall not advance the Lease Expiration Date.
     Section 2.04. Holding Over. If Tenant holds over after the expiration of
the Lease Term hereof, with or without the express or implied consent of
Landlord, such tenancy shall be from month-to-month only, and shall not
constitute a renewal hereof or an extension for any further term, and in such
case Base Rent shall be payable at a monthly rate equal to one hundred fifty
percent (150%) of the Base Rent applicable immediately before the expiration of
the Lease Term. Such month-to-month tenancy shall be subject to every other
term, covenant and agreement contained herein. Nothing contained in this
Section 2.04 shall be construed as consent by Landlord to any holding over by
Tenant, and Landlord expressly reserves the right to require Tenant to surrender
possession of the Property to Landlord as provided in this Lease upon the
expiration or other termination of this Lease. The provisions of this
Section 2.04 shall not be deemed to limit or constitute a waiver of any other
rights or remedies of Landlord provided herein or at law. If Tenant fails to
surrender the Property upon the termination or expiration of this Lease, in
addition to any other liabilities to Landlord accruing therefrom, Tenant shall
protect, defend, indemnify and hold Landlord harmless from all loss, costs
(including reasonable attorneys’ fees) and liability resulting from such
failure, including, without limiting the generality of the foregoing, any claims
made by any succeeding tenant founded upon such failure to surrender, and any
damages permitted under Section 10.08 below.
     Section 2.05. Options to Extend Lease Term.
          (a) Grant of Options. Landlord hereby grants to Tenant five
(5) options (the “Options”) to extend the Lease Term for additional term(s) of
five (5) years each (the “Extensions”), on the same terms and conditions as set
forth in this Lease, but at an increased Base Rent as set forth below and
without any additional Option(s) other than those granted in this Section 2.05.
Each Option shall be exercised only by written notice delivered to Landlord not
less than one (1) year before the expiration of the initial Lease Term or the
preceding Extension of the Lease Term, respectively. If Tenant fails to deliver
Landlord written notice of the exercise of an Option within the prescribed time
period, such Option and any succeeding Options shall lapse, and there shall be
no further right to extend the Lease Term. Each Option shall be exercisable by
Tenant on the express conditions that (a) at the time of the exercise, and at
all times thereafter and prior to the commencement of such Extension, no Event
of Default on the part of Tenant shall exist, and (b) Tenant has not been ten
(10) or more days late in the payment of recurring Rent more than a total of
five (5) times during the initial Lease Term and all preceding Extensions.
Following Tenant’s timely and valid exercise of an Option, Landlord shall
prepare and Tenant shall execute and deliver to Landlord an amendment to this
Lease confirming the term of the Extension and the amount of Base Rent payable
by Tenant during such Extension.
          (b) Personal Options. The Options are personal to the Tenant named in
Section 1.03 of this Lease (the “Original Tenant”) or any Tenant Affiliate
(described in Section 9.07 of this Lease) of the Original Tenant or a Tenant
Affiliate within a series of Tenant Affiliates of the Original Tenant. If Tenant
subleases any portion of the Property or assigns any interest under this Lease
to an entity other than such a Tenant Affiliate prior to the exercise of an
Option (whether with or without Landlord’s consent), then such Option and any
succeeding Options shall lapse. If Tenant subleases any portion of the Property
or assigns any interest of Tenant under this Lease to an entity other than such
a Tenant Affiliate after the exercise of an Option but prior to the commencement
of the respective Extension (whether with or without Landlord’s consent), then
such Option and any succeeding Options shall lapse and the Lease Term shall
expire as if such Option were not exercised. If Tenant subleases any portion of
the Property or assigns any interest of Tenant under this Lease to an entity
other than such a Tenant Affiliate after the exercise of an Option and after the
commencement of the Extension related to such Option, then the term of this
Lease shall expire upon the expiration of the Extension during which such
sublease or transfer occurred and only the succeeding Options shall lapse.
          (c) Time of Essence. Time is of the essence with respect to Tenant’s
exercise of the Options granted in this Section 2.05.

      Industrial Lease—Atlanta   Dendreon Corporation     Majestic Airport
Center III     Union City, GA

 



--------------------------------------------------------------------------------



 



          (d) Calculation of Rent. The Base Rent during the Extensions shall be
determined as follows:
          (1) Fixed Adjustment or CPI Increase. The Base Rent for the first
Extension shall be an amount equal to the greater of: Five and 13/100 Dollars
($5.13) per rentable square foot per year or the amount of Base Rent determined
in accordance with Section 3.02 below. The Base Rent for the second Extension
shall be an amount equal to the greater of: Five and 74/100 Dollars ($5.74) per
rentable square foot per year or the amount of Base Rent determined in
accordance with Section 3.02 below. These amounts are only for the Property and
the initial Building and do not include the Base Rent payable on account of
Tenant’s exercise of the Expansion Option (defined below).
          (2) Fair Rental Value Adjustment. The Base Rent shall be increased on
the first day of the first month of the third, fourth, and fifth Extensions of
the Lease Term (each a “FRV Rental Adjustment Date”) to the lesser of (a) one
hundred fifteen percent (115%) of the Base Rent in effect immediately prior to
the applicable FRV Rental Adjustment Date, and (b) ninety-five percent (95%) of
the “fair rental value” of the Base Building Shell Improvements (as defined in
Article Fourteen below) and the related land (but excluding the Building
Modifications (as defined in Article Fourteen below) and the Tenant
Improvements), determined in the following manner:
               (i) Not later than one hundred (100) days prior to any applicable
FRV Rental Adjustment Date, Landlord and Tenant shall meet in an effort to
negotiate, in good faith, the fair rental value of the Property as of such FRV
Rental Adjustment Date. If Landlord and Tenant have not agreed upon the fair
rental value of the Property at least ninety (90) days prior to the applicable
FRV Rental Adjustment Date, the fair rental value shall be determined by
appraisal, using brokers (as provided below).
               (ii) If Landlord and Tenant are not able to agree upon the fair
rental value of the Property within the prescribed time period, then Landlord
and Tenant shall attempt to agree in good faith upon a single broker, as
indicated above, not later than seventy-five (75) days prior to the applicable
FRV Rental Adjustment Date. If Landlord and Tenant are unable to agree upon a
single broker within such time period, then Landlord and Tenant shall each
appoint one broker, not later than sixty-five (65) days prior to the applicable
FRV Rental Adjustment Date. Within (10) days thereafter, the two appointed
brokers shall appoint a third broker. If either Landlord or Tenant fails to
appoint its broker within the prescribed time period, the single broker
appointed shall determine the fair rental value of the Property. If both parties
fail to appoint brokers within the prescribed time periods, then the first
broker thereafter selected by a party shall determine the fair rental value of
the Property. Each party shall bear the cost of its own broker and the parties
shall share equally the cost of the single or third broker, if applicable. The
brokers used shall have at least five (5) years’ experience in the sales and
leasing of commercial/industrial real property in the area in which the Property
is located and shall be members of professional organizations such as the
Society of Industrial Realtors, NAIOP, or their equivalent.
               (iii) For the purposes of such appraisal, the term “fair rental
value” shall mean the price that a ready and willing tenant would pay, as of the
applicable FRV Rental Adjustment Date, as monthly rent to a ready and willing
landlord of property comparable to the Base Building Shell Improvements and the
related land if such property were exposed for lease on the open market for a
reasonable period of time and taking into account all of the purposes for which
such property may be used. If a single broker is chosen, then such broker shall
determine the fair rental value of the Property. Otherwise, the fair rental
value of the Property shall be the arithmetic average of the two (2) of the
three (3) appraisals which are closest in amount, and the third appraisal shall
be disregarded. In no event, however, shall (a) the Base Rent be reduced by
reason of such computation, or (b) the Base Rent be greater than one hundred
fifteen percent (115%) of the Base Rent payable immediately prior to the
applicable FRV Rental Adjustment Date. Landlord and Tenant shall instruct the
broker(s) to complete their determination of the fair rental value not later
than thirty (30) days prior to the applicable FRV Rental Adjustment Date. If the
fair rental value is not determined prior to the applicable FRV Rental
Adjustment Date, then Tenant shall continue to pay to Landlord the Base Rent
applicable to the Property immediately prior to such Extension, until the fair
rental value is determined. When the fair rental value of the Property is
determined, Landlord shall deliver notice thereof to Tenant, and Tenant shall
pay to Landlord, within ten (10) days after receipt of such notice, the
difference between the Base Rent actually paid by Tenant to Landlord and the new
Base Rent determined hereunder.

ARTICLE THREE BASE RENT  

     Section 3.01. Time and Manner of Payment. Upon Tenant’s execution of this
Lease, Tenant shall pay Landlord monthly Base Rent in the amount stated in
Section 1.10(a) above for the seventh month of the Lease Term. On the first day
of the eighth month of the Lease Term and each month thereafter, Tenant shall
pay Landlord the monthly Base

      Industrial Lease—Atlanta   Dendreon Corporation     Majestic Airport
Center III     Union City, GA

 



--------------------------------------------------------------------------------



 



Rent, in advance, without offset, recoupment, deduction or prior demand, except
as otherwise expressly provided in this Lease. The Base Rent shall be payable at
Landlord’s address or at such other place as Landlord may designate in writing.
The term “Lease Month” shall mean each consecutive calendar month during the
Lease Term (including any partial calendar month at the inception of the Lease
Term), with the first Lease Month commencing on the Lease Commencement Date. For
purposes of this Lease, the term “Lease Year” shall mean, with respect to the
first Lease Year, the period commencing on the Lease Commencement Date and
ending on the last day of the twelfth (12th) calendar month following the month
in which the Lease Commencement Date falls (unless the Lease Commencement Date
falls on the first day of a calendar month, in which case the first Lease Year
will end on the last day of the twelfth (12th) Lease Month), and with respect to
subsequent Lease Years, each consecutive twelve (12) month period during the
Lease Term following the first Lease Year. If the Lease Commencement Date is a
day other than the first day of a calendar month, then (a) the Lease Term shall
include the number of months stated (or the number of months included within the
number of years stated) in Section 1.05 above, plus the partial Lease Month in
which the Lease Commencement Date falls, and (b) the Base Rent and Additional
Rent for such partial Lease Month shall be prorated based on the number of days
in such calendar month.
     Section 3.02. Cost of Living Increases. At the rental adjustment intervals
described in Section 2.05(d)(1) of this Lease, the Base Rent shall be increased
in accordance with the increase in the United States Department of Labor, Bureau
of Labor Statistics, Consumer Price Index for All Urban Consumers (all items for
the geographical Statistical Area in which the Property is located on the basis
of 1982-1984=100) (the “Index”) as follows (assuming that the determination of
Base Rent resulting from the use of the Index results in a higher Base Rent than
the applicable fixed Base Rent specified in Section 2.05(d)(1)):
          (a) The Base Rent (the “Comparison Base Rent”) in effect immediately
before each applicable Extension shall be increased by the percentage that the
Index has increased from the date (the “Comparison Date”) on which payment of
the Comparison Base Rent began through the month in which the applicable
Extension begins. The Base Rent shall not be reduced by reason of such
computation. If the new Base Rent determined in this manner is higher than the
applicable fixed Base Rent specified in Section 2.05(d)(1) above, Landlord shall
notify Tenant of the amount of such higher Base Rent amount by a written
statement which shall include the Index for the applicable Comparison Date, the
Index for the applicable Extension commencement date, the percentage increase
between those two Indices, and the new Base Rent.
          (b) Tenant shall pay the new Base Rent from the applicable Extension
commencement date until the next Extension commencement date. Landlord’s notice
may be given after the applicable Extension commencement date of the increase,
and Tenant shall pay Landlord the accrued rental adjustment for the months
elapsed between the effective date of the increase and Landlord’s notice of such
increase within thirty (30) days after Landlord’s notice. If the format or
components of the Index are materially changed after the Lease Commencement
Date, Landlord shall substitute an index which is published by the Bureau of
Labor Statistics or similar agency and which is most nearly equivalent to the
Index in effect on the Lease Commencement Date. The substitute index shall be
used to calculate the increase in the Base Rent unless Tenant objects to such
index in writing within fifteen (15) days after receipt of Landlord’s notice of
such change. If Tenant objects, Landlord and Tenant shall submit the selection
of the substitute index for binding arbitration in accordance with the rules and
regulations of the American Arbitration Association at its office closest to the
Property. The costs of arbitration shall be borne equally by Landlord and
Tenant.
     Section 3.03. Security Deposit; Supplemental Security Deposit.
          (a) Upon Tenant’s execution of this Lease, Tenant shall deposit with
Landlord a cash Security Deposit in the amount set forth in Section 1.07 above.
Landlord may apply all or part of the Security Deposit to any Event of Default
arising from any unpaid rent or other charges due from Tenant or to cure any
other Events of Default of Tenant. If Landlord uses any part of the Security
Deposit, Tenant shall restore the Security Deposit to its full amount within
thirty (30) days after Landlord’s written request. Tenant’s failure to do so
shall be a material default under this Lease. No interest shall be paid on the
Security Deposit. Landlord shall not be required to keep the Security Deposit
separate from its other accounts and no trust relationship is created with
respect to the Security Deposit.
          (b) Upon Tenant’s execution of this Lease, Tenant shall deliver to
Landlord (as beneficiary), an irrevocable standby letter of credit (the “Letter
of Credit”), substantially in the form of that attached as Exhibit “J” to this
Lease, which shall serve as a supplemental Security Deposit (the “Supplemental
Security Deposit”).
     The Letter of Credit shall be, among other things:

      Industrial Lease—Atlanta   Dendreon Corporation     Majestic Airport
Center III     Union City, GA

 



--------------------------------------------------------------------------------



 



               (i) subject to and governed by the Uniform Customs and Practice
for Documentary Credits, International Chamber of Commerce Publication No. 600
(2007 Revision);
               (ii) irrevocable and unconditional;
               (iii) in the amount of Two Hundred Ten Thousand Eight Hundred
Sixty-one and 20/100 Dollars ($210,861.20);
               (iv) conditioned for payment solely upon presentation of the
Letter of Credit, a sight draft, and a written statement from Landlord that the
amount to be drawn is due and owing to Landlord under the terms of this Lease;
and
               (v) transferable one or more times by Landlord without the
consent of Tenant.
     Tenant, on or before the first day of Lease Month 7 shall deliver to
Landlord (as beneficiary) a second Letter of Credit identical to the first
described above and both letters of credit shall be referred to collectively
below as the “Letter of Credit.”
     Tenant acknowledges and agrees that it shall pay upon Landlord’s demand, as
Additional Rent, any and all costs or fees charged in connection with the Letter
of Credit that arise due to Landlord’s sale or transfer of all or a portion of
the Property following the expiration of the Purchase Option (defined below).
     The Letter of Credit shall be issued by a commercial bank or trust company
reasonably satisfactory to Landlord, having offices (or a confirming bank) at
which the Letter of Credit may be drawn upon in Los Angeles, California, and
having a Moody’s rating of at least “A-3” (or other comparable rating).
     The Letter of Credit shall expire not earlier than twelve (12) months after
the date of delivery thereof to Landlord, and shall provide that the same shall
be automatically renewed for successive twelve (12)-month periods through a date
which is not earlier than sixty (60) days after the expiration date of this
Lease, or any renewal or extension thereof, unless written notice of nonrenewal
has been given by the issuing bank to Landlord by certified mail, return receipt
requested, not less than sixty (60) days prior to the expiration of the current
period. If the issuing bank does not renew the Letter of Credit, and if Tenant
does not deliver a substitute Letter of Credit at least thirty (30) days prior
to the expiration of the current period, then, in addition to its rights granted
under this Section 3.03 above, Landlord shall have the right to draw on the
existing Letter of Credit.
     Landlord may use, apply, or retain the proceeds of the Letter of Credit to
the same extent that Landlord may use, apply, or retain the cash security
deposit, as set forth above in this Section 3.03. Landlord may draw on the
Letter of Credit, in whole or in part, from time to time, at Landlord’s
election; and if Landlord partially draws down the Letter of Credit, Tenant
shall, within fifteen (15) days after Landlord gives Tenant notice thereof,
restore all amounts drawn by Landlord, or substitute cash security instead.
     Notwithstanding anything to the contrary in this Section 3.03, if no Event
of Default exists under this Lease and provided that Tenant has not at any time
during the term of this Lease instituted any litigation seeking to enjoin the
issuing bank from paying on the Letter of Credit, upon Tenant’s receipt of final
approval from the Food and Drug Administration for U.S. licensure for PROVENGE
(the “Triggering Event”), Landlord’s right to draw on the Letter of Credit shall
automatically terminate upon such Triggering Event and Landlord shall return the
original the Letter of Credit to Tenant within five (5) business days following
Tenant’s written demand made at any time following the Triggering Event, and
Tenant shall have no further obligation to provide Landlord with the
Supplemental Security Deposit.
     Tenant hereby agrees to cooperate with Landlord to promptly execute and
deliver to Landlord any and all modifications, amendments, and replacements of
the Letter of Credit, as Landlord may reasonably request to carry out the terms
and conditions of this Section 3.03.
     Section 3.04. Application of Payments. Unless otherwise designated by
Landlord in its sole discretion, all payments received by Landlord from Tenant
shall be applied to the oldest payment obligation owed by Tenant to Landlord. No
designation by Tenant, either in a separate writing or on a check or money
order, shall modify this section or have any force or effect.

      Industrial Lease—Atlanta   Dendreon Corporation     Majestic Airport
Center III     Union City, GA

 



--------------------------------------------------------------------------------



 



     Section 3.05. Termination; Advance Payments. Upon termination of this Lease
under Article Seven (Damage or Destruction) of this Lease, or under
Article Eight (Condemnation) of this Lease, or any other termination not
resulting from Tenant’s default, and after Tenant has vacated the Property in
the manner required by this Lease, Landlord shall, within sixty (60) days
thereafter refund or credit to Tenant (or Tenant’s successor) the unused portion
of the Security Deposit, any advance rent or other advance payments made by
Tenant to Landlord, and any amounts paid for Real Property Taxes (defined below)
and insurance which apply to any time periods after termination of this Lease.

ARTICLE FOUR OTHER CHARGES PAYABLE BY TENANT  

     Section 4.01. Additional Rent. All charges payable by Tenant other than
Base Rent are called “Additional Rent.” Unless this Lease provides otherwise,
Tenant shall pay all Additional Rent then due within thirty (30) days following
Tenant’s receipt of an invoice therefor, together with reasonably satisfactory
supporting documentation, if applicable. The term “rent” or “Rent” shall mean
Base Rent and Additional Rent. Without limitation on other obligations of Tenant
that shall survive the expiration or earlier termination of the Lease Term, the
obligations of Tenant to pay the Additional Rent provided for in this
Article Four shall survive the expiration or earlier termination of the Lease
Term. The failure of Landlord to timely furnish Tenant the amount of the
Additional Rent shall not preclude Landlord from enforcing its rights to collect
such Additional Rent.
     Section 4.02. Property Taxes.
          (a) Real Property Taxes. Tenant shall pay all Real Property Taxes on
the Property (including any fees, taxes or assessments against, or as a result
of, any tenant improvements installed on the Property by or for the benefit of
Tenant) during the Lease Term. Subject to Section 4.02(c) and Section 4.08
below, such payment shall be made at least ten (10) days prior to the
delinquency date of such taxes. Within such ten (10)-day period, Tenant shall
furnish Landlord with satisfactory evidence that the Real Property Taxes have
been paid. Landlord shall reimburse Tenant for any Real Property Taxes paid by
Tenant covering any period of time before or after the Lease Term.
Alternatively, Landlord may elect to bill Tenant in advance for such taxes and
Tenant shall pay Landlord the amount of such taxes, as Additional Rent, at least
ten (10) days prior to the delinquency date of such taxes. Landlord shall pay
such taxes prior to such delinquency date, provided Tenant has timely made
payment to Landlord. Any penalty caused by Tenant’s failure to timely make such
payments shall also be Additional Rent owed by Tenant immediately upon demand.
          (b) Definition of “Real Property Tax.” “Real Property Tax” means:
(i) any fee, license fee, license tax, business license fee, commercial rental
tax, levy, charge, assessment, penalty or tax imposed by any taxing authority
against the Property; (ii) any tax on the Landlord’s right to receive, or the
receipt of, rent or income from the Property or against Landlord’s business of
leasing the Property; (iii) any tax or charge for fire protection, streets,
sidewalks, road maintenance, refuse or other services provided to the Property
by any governmental agency; (iv) any tax imposed upon this transaction or based
upon a re-assessment of the Property due to a change of ownership, as defined by
applicable law, or other transfer of all or part of Landlord’s interest in the
Property; and (v) any charge or fee replacing any tax previously included within
the definition of Real Property Tax. “Real Property Tax” does not, however,
include Landlord’s federal or state income, franchise, inheritance or estate
taxes.
          (c) Joint Assessment; Tenant’s Share. As of the date of this Lease,
the Property is not separately assessed, but Landlord shall use commercially
reasonable efforts to have the Property separately assessed. While the Property
is not separately assessed, Landlord shall reasonably determine Tenant’s share
of the Real Property Taxes payable by Tenant under Section 4.02(a) above from
the assessor’s worksheets or other reasonably available information.
          (d) Personal Property Taxes.
               (i) Tenant shall pay all taxes charged against trade fixtures,
furnishings, equipment or any other personal property belonging to Tenant.
Tenant shall diligently pursue the separate assessment of such personal
property, so that it is taxed separately from the Property.
               (ii) If any of Tenant’s personal property is taxed with the
Property, Tenant shall pay Landlord the taxes for the personal property within
thirty (30) days after Tenant receives a written statement from Landlord for
such personal property taxes, but in no event earlier than fifteen days prior to
the date such personal property taxes would be past due if not previously paid.

      Industrial Lease—Atlanta   Dendreon Corporation     Majestic Airport
Center III     Union City, GA

 



--------------------------------------------------------------------------------



 



          (e) Real Property Tax Abatement. Landlord and Tenant acknowledge and
agree that (i) Landlord has entered into a Memorandum of Agreement with the
Fulton County Tax Assessor with respect to the valuation of the leasehold
interest of Landlord in and to the Building, and anticipates completion, at
Landlord’s sole cost and expense, of a taxable development bond financing
arrangement (the “Tax Abatement Process”) with the Development Authority of
Fulton County, a public body corporate and politic of the State of Georgia (the
“Development Authority”), whereby the Building (but not the underlying land) is
expected to receive favorable ad valorem real property tax treatment in calendar
years 2010 through 2020 with respect to Fulton County, Georgia, ad valorem
taxes, and (ii) Tenant shall receive all of the actual tax reduction, rebate or
abatement (the “Tax Savings”) relating to the Property during the Lease Term,
provided that Tenant’s Tax Savings during any partial calendar year during the
Lease Term shall be prorated by multiplying the Tax Savings by a fraction, the
numerator of which is the number of days in the Term of this Lease in such
partial calendar year and the denominator of which is 365. Tenant acknowledges
and agrees that any actual Tax Savings available to Tenant during the Lease Term
is subject to, and will only be available to the extent permitted by, Applicable
Law.
          (f) Optional Lease, Rent and Tax Abatement for Equipment. Subject to
Applicable Law and the Development Authority’s choice to participate (which
choice is within the Development Authority’s sole discretion), at Tenant’s
written request Landlord shall initiate the Tax Abatement Process with the
Development Authority whereby Tenant’s equipment and other personal property at
the Property may receive prospective favorable ad valorem personal property tax
treatment with respect to Fulton County, Georgia, ad valorem taxes (the
“Equipment Tax Savings”). Subject to Applicable Law and the Development
Authority’s choice to participate in this Tax Abatement Process (which choice is
within the Development Authority’s sole discretion), Tenant shall receive all of
the actual Equipment Tax Savings related to any equipment or other personal
property designated by Tenant for inclusion in such Tax Abatement Process (the
“Equipment”), and Landlord shall enter into a Lease Agreement with the
Development Authority (the “Lease Agreement”) which permits Landlord, on
Tenant’s behalf, to include the Equipment in such Tax Abatement Process.
Landlord and Tenant hereby agree to enter into an Agreement to Provide Bill of
Sale and related agreements with respect to the Equipment, as may be required by
the Development Authority to provide favorable tax treatment for the Equipment
(collectively, the “Equipment Agreement”). Tenant acknowledges and agrees that
the Equipment shall be subject to the rights and obligations under the Lease
Agreement and the Equipment Agreement. Tenant shall reimburse Landlord (within
30 days following Landlord’s written demand) for the actual out-of-pocket costs,
if any, incurred after the date of this Lease by Landlord in obtaining the
Equipment Tax Savings pertaining to the Equipment, including, without
limitation, the attorneys’ fees and other costs of legal counsel. Tenant
acknowledges and agrees that any actual Equipment Tax Savings available to
Tenant during the Lease Term is subject to, and will only be available to the
extent permitted by, Applicable Law.
          (g) Opportunity Zone. Landlord and Tenant acknowledge that the
Property is located within an area of Fulton County, Georgia designated by the
Georgia Department of Community Affairs as an “Opportunity Zone” and that this
designation allows Tenant to receive certain incentives, in the form of tax
credits, to locate its business at the Property. Subject to the satisfaction of
certain conditions, this designation is valid for tax years 2009 through 2019.
As and when reasonably requested in writing by Tenant, Landlord agrees to
cooperate with Tenant, as needed and at Tenant’s sole cost and expense, to
enable Tenant to take advantage of the benefits associated with the operation of
a business in such an Opportunity Zone.
     Section 4.03. Utilities. Tenant shall pay, directly to the appropriate
supplier, the cost of all natural gas, heat, light, power, sewer service,
telephone, fiber optic, cable or other telecommunications or data delivery
services, water, refuse disposal and other utilities and services supplied to
the Property. Tenant acknowledges and agrees that (1) this Lease is entirely
separate and distinct from and independent of any and all agreements that Tenant
may at any time enter into with any third party for the provision of utility
services or any other services, and (2) Landlord has no obligation of any kind
concerning the provision of any such services. Provided that Landlord fulfills
its maintenance, repair, and replacement obligations with respect to the
Property as expressly provided in this Lease, Landlord shall not be liable for
any failure to furnish, stoppage of, or interruption in furnishing any of the
services or utilities described in this Section 4.03, when such failure is
caused by accident, breakage, repairs, strikes, lockouts, labor disputes, labor
disturbances, governmental regulation, civil disturbances, terrorist acts, acts
of war, moratorium or other governmental action, or any other cause beyond
Landlord’s reasonable control, and, in such event, Tenant shall not be entitled
to any damages nor shall any failure or interruption abate or suspend Tenant’s
obligation to pay rent as required under this Lease or constitute or be
construed as a constructive or other eviction of Tenant. Further, in the event
any governmental authority or public utility promulgates or revises any law,
ordinance, rule or regulation, or issues mandatory controls or voluntary
controls relating to the use or conservation of energy, water, gas, light or
electricity, the reduction of automobile or other emissions, or the provision of
any other utility or service, Landlord may take any reasonably appropriate
action to comply with such law, ordinance, rule,

      Industrial Lease—Atlanta   Dendreon Corporation     Majestic Airport
Center III     Union City, GA

 



--------------------------------------------------------------------------------



 



regulation, mandatory control or voluntary guideline without affecting Tenant’s
obligations under this Lease (and in case of any voluntary guidelines, without
adversely affecting Tenant’s use and occupancy of the Property and without
materially increasing Tenant’s occupancy costs). Tenant recognizes that security
services, if any, provided by Landlord at the Building are for the protection of
Landlord’s property and under no circumstances shall Landlord be responsible
for, and Tenant waives any rights with respect to, providing security or other
protection for Tenant or its employees, invitees or property in or about the
Property or the Building. Subject to the applicable terms and provisions of this
Lease, Tenant may prepare and implement its own security plan for the Property.
     Section 4.04. Insurance Policies.
          (a) Liability Insurance. During the Lease Term, Tenant, at Tenant’s
sole cost and expense, shall maintain a policy of commercial general liability
insurance (or its equivalent) insuring Tenant against liability for bodily
injury, property damage (including loss of use of property) and personal injury
arising out of the operation, use or occupancy of the Property. Tenant shall
name Landlord (and any affiliate of Landlord designated by Landlord) as an
additional insured under such policy, and Tenant shall provide Landlord with an
appropriate “additional insured” endorsement to Tenant’s liability insurance
policy (in a form acceptable to Landlord) not less than ten (10) business days
prior to Tenant’s occupancy of the Property. The initial amount of such
insurance shall be Three Million Dollars ($3,000,000.00) per occurrence and
shall be subject to periodic increase based upon inflation, increased liability
awards, recommendation of Landlord’s professional insurance advisors and other
relevant factors. The liability insurance obtained by Tenant under this
Section 4.04(a): shall (i) be primary and non-contributing; (ii) contain a
“separation of insureds” clause (or equivalent); (iii) contain contractual
liability coverage respecting Tenant’s indemnity obligations under Section 5.05
below; and (iv) not have a deductible amount in excess of Ten Thousand Dollars
($10,000.00). The amount and coverage of such insurance shall not limit Tenant’s
liability nor relieve Tenant of any other obligation under this Lease. Landlord
may also obtain commercial general liability insurance in an amount and with
coverage determined by Landlord, insuring Landlord against liability arising out
of ownership, operation, use or occupancy of the Property. The policy obtained
by Landlord shall not be contributory and shall not provide primary insurance.
          (b) Property and Rental Income Insurance. During the Lease Term,
Landlord shall maintain policies of insurance covering loss of or damage to the
Property in the full amount of its replacement value, with such policies
providing protection against loss or damage due to fire or other casualties
covered within the classification of fire, extended coverage, vandalism,
malicious mischief, sprinkler leakage and any other perils which Landlord,
Landlord’s lender or ground lessor deems reasonably necessary. Landlord shall
have the right to obtain terrorism, flood and earthquake insurance and other
forms of insurance as required by any lender holding a security interest in the
Property or any ground lessor. Landlord shall not obtain insurance for Tenant’s
fixtures or equipment or building improvements installed by Tenant on the
Property. During the Lease Term, Landlord shall also maintain a rental income
insurance policy, with loss payable to Landlord, in an amount equal to one
year’s Base Rent, plus estimated Real Property Taxes and insurance premiums.
During the Lease Term, Tenant shall maintain (at its sole cost and expense)
policies of insurance covering loss of or damage to Tenant’s fixtures,
equipment, and building improvements installed by Tenant on the Property
(including, without limitation, the Tenant Improvements) in the full amount of
their replacement value, with such policies providing protection against loss or
damage due to fire or other casualties covered within the classification of
fire, extended coverage, vandalism, malicious mischief, sprinkler leakage and
any other perils which Tenant deems necessary. Such policies shall contain an
agreed amount endorsement in lieu of a co-insurance clause, and shall be written
as primary policies, not contributing with and not supplemental to the property
insurance coverage that Landlord is required to carry pursuant to this
Section 4.04(b). Tenant shall be liable for the payment of any deductible amount
under Landlord’s insurance policies (which deductible amount shall not exceed
$10,000.00) maintained pursuant to this Section 4.04(b); provided, however, that
if the loss or damage is due to an act or omission of Landlord, then Tenant
shall not be responsible for payment of any such deductible amount. Tenant shall
also be responsible for payment of any deductible amount under Tenant’s
insurance policies. Tenant shall not do or permit anything to be done which
invalidates any such insurance policies.
          (c) Payment of Premiums. Subject to Section 4.08 below, Tenant shall
pay all premiums for the insurance policies described in Sections 4.04(a) and
(b) above (whether obtained by Landlord or Tenant) within thirty (30) days after
Tenant’s receipt of a copy of the premium statement or other evidence of amount
due, except Landlord shall pay all premiums for non-primary commercial general
liability insurance which Landlord elects to obtain as provided in Section
4.04(a) above; provided, however, that Tenant shall not be responsible for the
payment of insurance premiums covering any period extending beyond the Lease
Term. If insurance policies maintained by Landlord cover improvements on real
property other than the Property, Landlord shall deliver to Tenant a statement
of the premium applicable to the Property

      Industrial Lease—Atlanta   Dendreon Corporation     Majestic Airport
Center III     Union City, GA

 



--------------------------------------------------------------------------------



 



showing in reasonable detail how Tenant’s share of the premium was computed. If
the Lease Term expires before the expiration of an insurance policy maintained
by Landlord, Tenant shall be liable for Tenant’s prorated share of the insurance
premiums. Subject to the provisions of Section 2.03 above, prior to the Lease
Commencement Date, Tenant shall deliver to Landlord a copy of any policy of
insurance which Tenant is required to maintain under this Section 4.04. At least
thirty (30) days prior to the expiration of any such policy, Tenant shall
deliver to Landlord a renewal of such policy. As an alternative to providing a
policy of insurance, Tenant shall have the right to provide Landlord a
certificate of insurance (in form acceptable to Landlord) executed by an
authorized officer or agent of the insurance company, certifying that the
insurance which Tenant is required to maintain under this Section 4.04 is in
full force and effect and containing such other information which Landlord
reasonably requires. Upon Tenant’s written request, Landlord shall provide
Tenant with a certificate of property insurance confirming that Landlord has
obtained the property insurance required of Landlord under this Lease.
          (d) General Insurance Provisions.
               (i) Any insurance that Tenant is required to maintain under this
Lease shall include a provision that requires the insurance carrier to give or
endeavor to give Landlord not less than thirty (30) days’ written notice prior
to any cancellation or material modification of such coverage (i.e., a
modification resulting in a decrease in the limits or types of coverage required
under this Lease), including the cancellation or material modification of any
required endorsements.
               (ii) If Tenant fails to deliver any policy, certificate or
renewal to Landlord required under this Lease within the prescribed time period
or if any such policy is canceled or modified during the Lease Term without
Landlord’s consent, Landlord may obtain such insurance for Landlord’s sole
benefit (but is under no obligation to do so), in which case Tenant shall
reimburse Landlord for the cost of such insurance within thirty (30) days after
receipt of a statement that indicates the cost of such insurance. If Tenant
fails to carry the required insurance, such failure shall automatically be
deemed to be a covenant by Tenant to self-insure such required coverage, with a
full waiver of subrogation in favor of Landlord (in the case of deemed
self-insurance of Tenant’s required property insurance).
               (iii) Landlord and Tenant shall maintain all insurance required
under this Lease with companies duly authorized to issue insurance policies in
the State in which the Property is located and holding a Financial Strength
Rating of “A-” or better, and a Financial Size Category of “VII” or larger,
based on the most recent published ratings of the A.M. Best Company. Landlord
and Tenant acknowledge the insurance markets are rapidly changing and that
insurance in the form and amounts described in this Section 4.04 may not be
available in the future. Tenant acknowledges that the insurance described in
this Section 4.04 is for the primary benefit of Landlord. If at any time during
the Lease Term, Tenant is unable to maintain the insurance required under this
Lease, Tenant shall nevertheless maintain insurance coverage which is customary
and commercially reasonable in the insurance industry for Tenant’s type of
business, as that coverage may change from time to time. Landlord makes no
representation as to the adequacy of such insurance to protect Landlord’s or
Tenant’s interests. If Tenant believes that any such insurance coverage is
inadequate, Tenant shall obtain any such additional property or liability
insurance which Tenant deems necessary to protect Landlord and Tenant.
               (iv) Unless prohibited under any applicable insurance policies
maintained and notwithstanding anything in this Lease to the contrary, Landlord
and Tenant each hereby waives any and all rights of recovery against the other,
or against the members, managers, officers, employees, agents or representatives
of the other(whether such right of recovery arises from a claim based on
negligence or otherwise), for loss of or damage to its property or the property
of others under its control, if such loss or damage is covered by any insurance
policy in force (whether or not described in this Lease) at the time of such
loss or damage. Upon obtaining the required policies of insurance, Landlord and
Tenant shall give notice to the insurance carriers of this mutual waiver of
subrogation.
               (v) Tenant shall not do or permit to be done any act or thing
upon the Property or the Project which would (a) jeopardize or be in conflict
with the property insurance policies covering the Project or fixtures or
property in the Project; (b) increase the rate of property insurance applicable
to the Project to an amount higher than it otherwise would be for general office
and warehouse use of the Project; or (c) subject Landlord to any liability or
responsibility for injury to any person or persons or to property by reason of
any business or operation being conducted at the Property.
               (vi) Tenant shall, at its sole cost and expense, keep in full
force and effect during the Lease Term the following additional coverage:
(1) workers’ compensation insurance as required by state law; (2) employer’s

      Industrial Lease—Atlanta   Dendreon Corporation     Majestic Airport
Center III     Union City, GA

 



--------------------------------------------------------------------------------



 



liability insurance, with a limit of One Million Dollars ($1,000,000), each
accident, One Million Dollars ($1,000,000) policy limit, and One Million Dollars
($1,000,000) each employee for all persons employed by Tenant who may come onto
or occupy the Property; (3) commercial auto liability insurance with a limit of
One Million Dollars ($1,000,000) aggregate limit for bodily injury and property
damage, including owned, non-owned, and hired auto liability coverage for such
vehicles driven on and around the Property (if Tenant does not own company
vehicles, a letter to that effect from an officer or principal of Tenant, in
addition to proof of non-owned and hired auto liability coverage is required);
(4) “Causes of Loss — Special Form” (or equivalent) personal property insurance,
covering Tenant’s personal property, whether owned, leased, or rented, including
but not limited to trade fixtures, furniture, equipment, office contents, any
interior improvements constructed within the Property and any alterations to the
Property made by Tenant; and (5) to the extent that Tenant constructs or
develops any improvements in or on the Property, which according to the terms
and conditions of this Lease shall become property of Landlord at the
termination thereof, Tenant shall also provide “Causes of Loss — Special Form”
(or equivalent) property coverage on a replacement cost basis.
               (vii) If Tenant carries any of the liability insurance required
hereunder in the form of a blanket policy, any certificate required hereunder
shall make specific reference to the Property; provided, however, the blanket
policy carried with respect to the insurance required by Tenant hereunder shall
contain a “per location” endorsement assuring that any aggregate limit under
such blanket policy shall apply separately to the Property and that the insurer
thereunder shall provide written notice to Landlord if the available portion of
such aggregate is reduced to less than the minimum amounts required under
Section 4.04(a) above by either payment of claims or the establishment of
reserves for claims (in which case Tenant shall be obligated to take immediate
steps to increase the amount of its insurance coverage in order to satisfy the
minimum requirements set forth in Section 4.04(a) above).
     Section 4.05. Maintenance Services. Notwithstanding the provisions of
Section 6.03 and Section 6.04 below, Landlord shall maintain, at Tenant’s sole
cost and expense, the following with respect to the Property: (i) the
landscaping (including without limiting to gardening, tree trimming, replacement
or repair of landscaping, landscape irrigation systems, gopher control and
similar items); (ii) the ESFR fire system; (iii) pump (including testing,
monitoring and servicing); (iv) association dues; (v) site lighting and
utilities (including, without limitation, utility charges for landscape
watering, lighting and telephone line for the above-referenced fire system); and
(vi) sweeping, cleaning, repairing, resurfacing and repaving of driveways,
parking areas, yard areas, loading areas and other outdoor paved or covered
surfaces and/or roads. In connection with Landlord’s obligations under this
Section 4.05, Landlord may enter into a contract with a third party
contractor/maintenance provider of Landlord’s choice to provide some (but not
necessarily all) of the maintenance services listed above. Landlord shall have
the right to collect from Tenant, as Additional Rent, a management fee (not to
exceed two percent (2%) of the Base Rent) for managing the Property. Landlord
shall also have the right to collect from Tenant, as Additional Rent, the costs
incurred by Landlord for roof replacement, exterior painting, and the
resurfacing and repaving of the Property’s parking lot and driveway, and in case
of those items constituting capital expenditures (such as roof replacement), the
cost of such replacement shall be amortized on a straight-line basis with
interest at the rate of seven percent (7%) per annum over the useful life of the
item, as reasonably determined by Landlord using generally accepted accounting
principles, and Tenant shall only be liable for monthly amortization payments
representing that portion of the cost which is applicable to the remaining Lease
Term (as it may be extended). Tenant shall pay to Landlord, as Additional Rent,
within thirty (30) days after demand, the cost for the above-referenced
maintenance services that are beyond the scope of the services covered by the
Monthly Maintenance Fee (defined below). Tenant agrees to pay monthly to
Landlord, as Additional Rent, an amount which is currently One Thousand Nine
Hundred Thirty-eight and 06/100 Dollars ($1,938.06) (the “Monthly Maintenance
Fee”), for the routine landscaping and sweeping and cleaning of the Property’s
outdoor paved areas. Tenant shall make such payment together with Tenant’s
monthly Base Rent payment, without the necessity of notice from Landlord. It is
the understanding of the parties that the Monthly Maintenance Fee only pertains
to routine duties and that Landlord may incur similar expenses in addition to
the Monthly Maintenance Fee in meeting its obligations set forth above. Landlord
agrees that the recurring maintenance fees and operating costs of the Property
(excluding uncontrollable costs such as those costs relating to taxes,
insurance, and utilities) payable by Tenant under this Lease shall not increase
by more than ten percent (10%) per year on a cumulative, compounded basis during
the Lease Term. Landlord agrees to provide and/or manage the maintenance
services in a professional manner on a reasonably cost efficient basis, to
competitively bid out any major contracts (i.e., those contracts in excess of
$25,000 per year) and to pass through such costs directly to Tenant without mark
up (except for the allowed management fee). Tenant shall have the right at any
time upon at least thirty (30) days prior written notice to Landlord, to assume
direct responsibility for, and to pay the costs of, any or all of the routine
maintenance services which are the subject of the Monthly Maintenance Fee, but
any such assumption by Tenant shall not result in any reduction of the monthly
management fee payable by Tenant to Landlord. In such event, Tenant shall have
the right, at its sole cost and expense, to hire a third party manager to manage
the delivery of such routine

      Industrial Lease—Atlanta   Dendreon Corporation     Majestic Airport
Center III     Union City, GA

 



--------------------------------------------------------------------------------



 



maintenance services, but in no event shall Landlord’s management fee be reduced
or terminated based on the routine maintenance services assumed by Tenant.
     Section 4.06. Late Charges. Tenant’s failure to pay rent promptly may cause
Landlord to incur unanticipated costs. The exact amount of such costs is
impractical or extremely difficult to ascertain. Such costs may include, but are
not limited to, processing and accounting charges and late charges which may be
imposed on Landlord by any ground lease, mortgage or trust deed encumbering the
Property. Therefore, if Landlord does not receive any rent payment within ten
(10) days after it becomes due, Tenant shall pay Landlord a late charge equal to
five percent (5%) of the overdue amount. The parties agree that such late charge
represents a fair and reasonable estimate of the costs Landlord will incur by
reason of such late payment. If Tenant shall be served with a demand for payment
of past due rent or any other charge, any payments tendered thereafter to cure
any default of Tenant shall be made only by cashier’s check, wire transfer, or
other immediately available funds. Notwithstanding the above, Landlord agrees
not to impose such late charge unless, immediately after its receipt of written
notice from Landlord, Tenant fails to deliver such delinquent payment by
nationally-recognized commercial overnight courier (for next business day
delivery); provided, however, that Landlord is under no obligation to provide
more than one (1) such notice in any consecutive 12-month period.
     Section 4.07. Interest on Past Due Obligations. In addition to any late
charge imposed pursuant to Section 4.06 above, any amount owed by Tenant to
Landlord or by Landlord to Tenant which is not paid when due shall bear interest
at the rate of ten percent (10%) per annum from the due date of such amount
(“Interest”); provided, however, that no interest shall be payable on any late
charges imposed on Tenant under this Lease. The payment of interest on such
amounts shall not excuse or cure any default by Tenant or Landlord under this
Lease. If the interest rate specified in this Section 4.07, or any other charge
or payment due under this Lease which may be deemed or construed as interest, is
higher than the rate permitted by law, such interest rate is hereby decreased to
the maximum legal interest rate permitted by law.
     Section 4.08. Impounds for Insurance Premiums and Real Property Taxes. If
required by any ground lessor or lender to whom Landlord has granted a security
interest in the Property, or if Tenant is more than ten (10) days late in the
payment of rent more than once in any consecutive twelve (12) month period,
Tenant, upon Landlord’s written demand, shall pay Landlord a sum equal to
one-twelfth (l/12) of the annual real property taxes and insurance premiums
payable by Tenant under this Lease, together with each payment of Base Rent.
Landlord shall hold such payments in a non-interest bearing impound account. If
unknown, Landlord shall reasonably estimate the amount of real property taxes
and insurance premiums when due. Tenant shall pay any deficiency of funds in the
impound account to Landlord upon written request. If Tenant defaults under this
Lease, Landlord may apply any funds in the impound account to any obligation
then due under this Lease.
     Section 4.09. Tenant’s Audit Rights. Tenant may, during regular business
hours but not more than once each calendar year and only following not less than
fifteen (15) business days prior written notice to Landlord, inspect and audit
the records of costs pertaining to Landlord’s operation and maintenance of the
Property during the prior year (“Tenant’s Audit Right”). If Tenant’s audit shall
disclose an overstatement of Tenant’s costs of seven percent (7%) or more, then
Landlord shall pay the reasonable costs and expenses incurred by Tenant in
conducting such audit, not to exceed Five Thousand Dollars ($5,000.00).
          Tenant’s Audit Right may not be exercised if an Event of Default on
the part of Tenant exists, and is also subject to the following conditions:
               (i) The audit may only be conducted during Landlord’s regular
office hours and only by an employee of Tenant or an otherwise qualified auditor
and not by anyone with a financial interest in the results of the audit;
               (ii) The audit must be conducted over a period not to exceed ten
(10) business days (provided that such days need not be consecutive and provided
further that Tenant’s auditor is allowed reasonable access to Landlord’s Audit
Materials, as defined below);
               (iii) Tenant’s representative shall be permitted to inspect only
Landlord’s line-item breakdown of direct operating expenses for the Property for
the applicable calendar year, the “general ledger,” and the invoices relating to
the general ledger (collectively, the “Audit Materials”);

      Industrial Lease—Atlanta   Dendreon Corporation     Majestic Airport
Center III     Union City, GA

 



--------------------------------------------------------------------------------



 



               (iv) Landlord’s representative shall answer reasonable questions
during the course of the exercise of Tenant’s Audit Right, but shall not be
required to prepare or provide any work product other than the Audit Materials;
               (v) Landlord shall only provide Tenant with copies of Landlord’s
existing records comprising the Audit Materials. In no event shall Landlord
prepare any schedules or perform any analysis or comparisons for Tenant with
respect to the audit; and
               (vi) Tenant and its auditor shall execute a confidentiality
agreement, in form and substance reasonably acceptable to Landlord and Tenant,
protecting the confidentiality of the Audit Materials and the results of the
audit. At a minimum, the confidentiality agreement must provide that (a) the
auditor’s report or other final work product prepared by the auditor (the
“Auditor’s Report”) shall be delivered to Landlord no later than two (2) weeks
following completion of the audit, and (b) the auditor (if a third party) will
indemnify and hold harmless Landlord from any damages, loss, claim, liability,
cost or expense (including legal fees and costs), resulting from breach of the
confidentiality agreement.
          If, following the date of delivery of the Auditor’s Report to Landlord
(the “Report Date”), Landlord disputes the findings contained therein, and
Landlord and Tenant are not able to resolve their differences within thirty
(30) days following the Report Date, the dispute shall be resolved by
arbitration as follows: Landlord and Tenant shall attempt to agree in good faith
upon a single, independent certified public accountant (“CPA”) not later than
fifty (50) days following the Report Date. If Landlord and Tenant are unable to
agree upon a single CPA within such time period, then Landlord and Tenant shall
each appoint one CPA not later than seventy (70) days following the Report Date.
Within (10) days thereafter, the two appointed CPAs shall appoint a third,
independent CPA. If either Landlord or Tenant fails to appoint its CPA within
the prescribed time period, the single CPA so appointed shall resolve the
dispute. If both parties fail to appoint CPAs within the prescribed time
periods, then the first CPA thereafter selected by a party shall resolve the
dispute. The CPAs are by this Lease directed to review the costs in question and
to conduct the arbitration no later than sixty (60) days following the
appointment of the last CPA to act hereunder. Each CPA shall have at least five
(5) years experience in real estate accounting for properties similar to the
Property, and shall not have been retained by either party within the prior
three (3) years. All CPAs shall review the applicable terms and provisions of
this Lease regarding such costs, Landlord’s books and records relating to same
and the Auditor’s Report and shall use generally accepted accounting principles
to arrive at their conclusions. The locale of the arbitration shall be Atlanta,
Georgia. In resolving the dispute, the arbitrators will apply the law of State
where the Property is located, and are limited to the determination of Tenant’s
appropriate share of costs for the period under review. The decision of the
arbitrators shall be final and binding on Landlord and Tenant. If the
arbitrators determine that the amount of costs billed to Tenant was incorrect,
the appropriate party shall pay to the other party the deficiency or
overpayment, as applicable, within thirty (30) days following delivery of the
arbitrators’ decision, without interest. All costs of the arbitration (that is,
the cost of the arbitrators) shall be divided equally between the parties, and
each of the parties shall bear the costs of their own counsel and other
professionals or consultants, if any, engaged by them for purposes of the
arbitration. The exercise of Tenant’s Audit Right shall not relieve Tenant of
its obligation to pay disputed amounts. Tenant’s Audit Right (including the
arbitration provisions provided herein) constitutes Tenant’s sole remedy with
respect to a dispute related to such costs.

ARTICLE FIVE USE OF PROPERTY  

     Section 5.01. Permitted Uses. Tenant may use the Property only for the
Permitted Uses set forth in Section 1.06 above and for no other purpose
whatsoever without Landlord’s prior written approval, which approval may not be
unreasonably withheld, conditioned, or delayed; provided that such other
Permitted Uses (other than those identified in Section 1.06 above) (i) do not
create any atypical, irreparable, material wear and tear on the Building;
(ii) do not create any atypical material risk of Environmental Damages or
Hazardous Material contamination on the Property; (iii) do not create obnoxious
(as to a reasonable person) odors or noise which escape the Property; (iv) do
not include storage of tires or chemicals (other than those permitted under
Section 5.03 below) or explosives; and (v) and do not involve fabrication or
manufacturing, except as contemplated in Section 1.06 above, including
specifically within such exception any manufacturing or fabrication constituting
a use described in clause (b) of Section 1.06 above.
     Section 5.02. Manner of Use. Tenant shall not cause or permit the Property
to be improved, developed, or used in any way which constitutes a violation of
any law, statute, ordinance, or governmental regulation or order, or other
governmental requirement now in force or which may hereafter be enacted or
promulgated (collectively, “Applicable Laws”), or which unreasonably interferes
with the rights of other tenants of Landlord, or which constitutes a nuisance or
waste. Tenant shall obtain and pay for all permits required for Tenant’s
specific use and occupancy of the Property, and for

      Industrial Lease—Atlanta   Dendreon Corporation     Majestic Airport
Center III     Union City, GA

 



--------------------------------------------------------------------------------



 



all business licenses, and shall promptly take all actions necessary to comply
with all applicable statutes, ordinances, rules, regulations, orders and
requirements regulating the use by Tenant of the Property, including without
limiting to the Occupational Safety and Health Act. Notwithstanding the
foregoing, Landlord shall, at Tenant’s sole cost and expense, cooperate with
Tenant in executing permitting applications and performing other ministerial
acts reasonably necessary to enable Tenant to obtain a High Pile Stock Permit
(or comparable permit) from the applicable governmental authority, if
applicable. Tenant, at Tenant’s sole cost and expense, shall be responsible for
the installation of any fire hose valves, draft curtains, smoke venting and any
additional fire protection systems (including, but not limited to, fire
extinguishers) that may be required by the fire department or any governmental
agency because of Tenant’s specific use of the Property. It shall be considered
a Tenant Delay under Article Fourteen below if a delay in obtaining such permit
thereby delays or affects Landlord’s receipt of governmental permits, approvals
or certificates of occupancy.
     Tenant shall, at its sole cost and expense, promptly comply with any
Applicable Laws which relate to (or are triggered by) (i) Tenant’s use of the
Property, and (ii) any alteration or any tenant improvements made by Tenant or
at the request of Tenant. Should any standard or regulation now or hereafter be
imposed on Tenant by any federal, state or local governmental body charged with
the establishment, regulation and enforcement of occupational, health or safety
standards, then Tenant agrees, at its sole cost and expense, to comply promptly
with such standards or regulations. The judgment of any court of competent
jurisdiction or the admission of Tenant in any judicial action, regardless of
whether Landlord is a party thereto, that Tenant has violated any Applicable
Laws, shall be conclusive of that fact as between Landlord and Tenant. Tenant
shall immediately notify Landlord in writing of any water infiltration at the
Property of which Tenant becomes aware. Landlord shall be responsible for
constructing the Base Building Shell Improvements in accordance with Applicable
Laws, including, without limitation, the Americans with Disabilities Act.
     Section 5.03. Hazardous Materials.
          5.03.1 Definitions.
          A. “Hazardous Material” means any substance, whether solid, liquid or
gaseous in nature:
               (i) the presence of which requires investigation or remediation
under any federal, state or local statute, regulation, ordinance, order, action,
policy or common law; or
               (ii) which is or becomes defined as a “hazardous waste,”
“hazardous substance,” pollutant or contaminant under any federal, state or
local statute, regulation, rule or ordinance or amendments thereto including,
without limitation, the Comprehensive Environmental Response, Compensation and
Liability Act (42 U.S.C. section 9601 et seq.) and/or the Resource Conservation
and Recovery Act (42 U.S.C. section 6901 et seq.), the Hazardous Materials
Transportation Act (49 U.S.C. section 1801 et seq.), the Federal Water Pollution
Control Act (33 U.S.C. section 1251 et seq.), the Clean Air Act (42 U.S.C.
section 7401 et seq.), the Toxic Substances Control Act, as amended (15 U.S.C.
section 2601 et seq.), and the Occupational Safety and Health Act (29 U.S.C.
section 651 et seq.), as these laws have been amended or supplemented; or
               (iii) which is regulated or becomes regulated under any
Environmental Requirements (defined below) as toxic, explosive, corrosive,
flammable, infectious, radioactive, carcinogenic, mutagenic, or otherwise
hazardous; or
               (iv) the presence of which on the Property causes or threatens to
cause a nuisance upon the Property or to adjacent properties or poses or
threatens to pose a hazard to the health or safety of persons on or about the
Property; or
               (v) the presence of which on adjacent properties constitutes a
trespass by Tenant; or
               (vi) without limitation which contains gasoline, diesel fuel or
other petroleum hydrocarbons (provided that Hazardous Materials shall not
include any such products that are contained solely within a motor vehicle); or
               (vii) without limitation which contains polychlorinated biphenyls
(PCBs), asbestos or urea formaldehyde foam insulation; or

      Industrial Lease—Atlanta   Dendreon Corporation     Majestic Airport
Center III     Union City, GA

 



--------------------------------------------------------------------------------



 



               (viii) without limitation which contains radon gas, other than
naturally-occurring conditions at the Property.
          B. “Environmental Requirements” means all applicable present and
future:
               (i) statutes, regulations, rules, ordinances, codes, licenses,
permits, orders, approvals, plans, authorizations, concessions, franchises, and
similar items relating to the protection of human health or the environment
(including, but not limited to those pertaining to reporting, licensing,
permitting, investigation and remediation), of all Governmental Agencies; and
               (ii) all applicable judicial, administrative, and regulatory
decrees, judgments, and orders relating to the protection of human health or the
environment, including, without limitation, all requirements pertaining to
emissions, discharges, releases, or threatened releases of Hazardous Materials
into the air, surface water, groundwater or land, or relating to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport, or handling of Hazardous Materials.
     C. “Environmental Damages” means all claims, judgments, damages, losses,
penalties, fines, liabilities (including strict liability), encumbrances, liens,
costs, and expenses (including the expense of investigation and defense of any
claim, whether or not such claim is ultimately defeated, or the amount of any
good faith settlement or judgment arising from any such claim) of whatever kind
or nature, contingent or otherwise, matured or unmatured, foreseeable or
unforeseeable (including without limitation reasonable attorneys’ fees and
disbursements and consultants’ fees) any of which are incurred at any time as a
result of the existence of Hazardous Material upon, about, or beneath the
Property or migrating or threatening to migrate to or from the Property, or the
existence of a violation of Environmental Requirements pertaining to the
Property and the activities thereon, regardless of whether the existence of such
Hazardous Material or the violation of Environmental Requirements arose prior to
the present ownership or operation of the Property including, without
limitation:
               (i) damages for personal injury, or injury to property or natural
resources occurring upon or off of the Property, including, without limitation,
lost profits, consequential damages, the cost of demolition and rebuilding of
any improvements on real property, interest, penalties and damages arising from
claims brought by or on behalf of employees of Tenant (with respect to which
Tenant waives any right to raise as a defense against Landlord any immunity to
which it is entitled under any worker’s compensation laws);
               (ii) fees, costs or expenses incurred for the services of
attorneys, consultants, contractors, experts (and similar environmental
professionals), laboratories and all other costs incurred in connection with the
investigation or remediation of such Hazardous Materials in manner consistent
with this Section 5.03 or violation of such Environmental Requirements,
including, but not limited to, the preparation of any feasibility studies or
reports or the performance of any cleanup, remediation, removal, response,
abatement, containment, closure, restoration or monitoring work required by any
Governmental Agency under any Environmental Requirements or reasonably necessary
to make full economic use of the Property in a manner consistent with its then
current use, and including without limitation any attorneys’ fees, costs and
expenses incurred in enforcing the provisions of this Lease or collecting any
sums due hereunder;
               (iii) liability to any third person or Governmental Agency to
indemnify such person or Governmental Agency for costs expended in connection
with the items referenced in subparagraph (ii) above; and
               (iv) actual diminution in the fair market value of the Property
to the extent resulting from the presence of Hazardous Materials at the Property
in violation of this Lease, including without limitation any reduction in fair
market rental value or life expectancy of the Property or the improvements
located thereon or the restriction on the use of or adverse impact on the
marketing of the Property or any portion thereof.
          D. “Governmental Agency” means all governmental agencies, departments,
commissions, boards, bureaus or instrumentalities of the United States, states,
counties, cities and political subdivisions thereof.
          E. The “Tenant Group” means Tenant, Tenant’s successors, assignees,
guarantors, officers, members, managers, directors, agents, employees,
contractors, invitees, permitees or other parties under the supervision or
control of Tenant or entering the Property during the Lease Term at the request
of or with the permission of Tenant. The

      Industrial Lease—Atlanta   Dendreon Corporation     Majestic Airport
Center III     Union City, GA

 



--------------------------------------------------------------------------------



 



Tenant Group shall exclude Landlord or Landlord’s agents, contractors, invitees,
permitees, employees, or other parties under the supervisions or control of
Landlord.
          5.03.2 Prohibitions.
          A. Other than (a) normal quantities of general office and cleaning
supplies used in the ordinary course of business, (b) Hazardous Materials used
in the ordinary course of Tenant’s business in compliance with all applicable
Environmental Requirements that are of such a nature and de minimus in amount
that they would not reasonably be expected to result in any Environmental
Damages, and (c) except as specified on Exhibit “D” attached hereto, Tenant
shall not cause or permit any Hazardous Material to be brought upon, treated,
kept, stored, disposed of, discharged, released, produced, manufactured,
generated, refined or used upon, about or beneath the Property by the Tenant
Group or any other person without the prior written consent of Landlord, not to
be unreasonably withheld, conditioned, or delayed. From time to time during the
Lease Term, Tenant may request Landlord’s approval of Tenant’s use of other
Hazardous Materials, which approval shall not be unreasonably withheld,
conditioned, or delayed, provided that to the extent a Hazardous Material is
required for Tenant to operate its business consistent with the Permitted Use,
Tenant’s use of such Hazardous Material shall be approved by Landlord so long as
Tenant’s use is in strict compliance with all Environmental Requirements. Tenant
shall, prior to the Lease Commencement Date, provide to Landlord for those
Hazardous Materials described on Exhibit “D”: (a) a description of handling,
storage, use and disposal procedures; and (b) all “community right to know”
plans or disclosures and/or emergency response plans which Tenant is required to
supply to local Governmental Agencies pursuant to any Environmental
Requirements.
          B. Tenant shall not cause or permit the commission by the Tenant
Group, or by any other person, of a violation of any Environmental Requirements
upon, about or beneath the Property.
          C. Tenant shall neither create nor permit the Tenant Group to create
any environmental lien, security interest or other similar charge or encumbrance
with respect to the Property, including without limitation, any lien imposed
pursuant to section 107(f) of the Superfund Amendments and Reauthorization Act
of 1986 (42 U.S.C. section 9607(l)) or any similar state statute.
          D. Except for the above-ground storage tanks identified on the
attached Exhibit “D” for the storage of carbon dioxide, liquid nitrogen, and
diesel fuel, respectively, the installation and operation of which are hereby
authorized by Landlord (provided that Tenant’s installation and operation are in
compliance with the requirements of this Section 5.03 and the plans and
specifications for the installation of the same have been or will be approved by
Landlord pursuant to the terms of this Lease), Tenant shall not install, operate
or maintain any above or below grade tank, sump, pit, pond, lagoon or other
storage or treatment vessel or device containing Hazardous Materials
(collectively, “Tanks”) on the Property without Landlord’s prior written
consent, which shall not be unreasonably withheld, conditioned, or delayed.
Notwithstanding the above, to the extent a Tank is required for Tenant to
operate its business consistent with the Permitted Use, Tenant’s use of such
Tank shall be approved by Landlord so long as Tenant’s use is in strict
compliance with all Environmental Requirements, and provided further that the
prohibitions and consent requirements of this paragraph shall not apply to any
storage vessel use by Tenant having a capacity of less than twenty (20) gallons.
          5.03.3 Indemnity.
          A. Tenant, its successors, assigns and guarantors, agree to indemnify,
defend, reimburse and hold harmless:
               (i) Landlord; and
               (ii) any other person who acquires all or a portion of the
Property in any manner (including purchase at a foreclosure sale) and who
becomes entitled to exercise the rights and remedies of Landlord under this
Lease; and
               (iii) the directors, officers, shareholders, employees, partners,
members, managers, agents, contractors, subcontractors, licensees, affiliates,
lessees, mortgagees, trustees, heirs, devisees, successors, assigns and invitees
of such persons;

      Industrial Lease—Atlanta   Dendreon Corporation     Majestic Airport
Center III     Union City, GA

 



--------------------------------------------------------------------------------



 



from and against any and all Environmental Damages which exist as a result of
the activities or negligence of the Tenant Group relating to the Property, to
the extent of the same, or which exist as a result of the breach of any warranty
or covenant or the inaccuracy of any representation of Tenant contained in
Section 5.03 of this Lease, or by Tenant’s remediation of the Property or
failure to meet its obligations contained in Section 5.03 this Lease, provided
that Tenant’s duty to remediate environmental conditions at or emanating from
the Property (or to pay the costs of such remediation) shall be limited to the
obligations set forth in Section 5.03.4 below.
          B. The obligations contained in this Section 5.03.3 shall include, but
not be limited to, the burden and expense of defending all claims, suits and
administrative proceedings, even if such claims, suits or proceedings are
groundless, false or fraudulent, and conducting all negotiations of any
description, and paying and discharging, when and as the same become due, any
and all judgments, penalties or other sums due against such indemnified persons.
Landlord, at its sole expense, and without charge-back to Tenant, may employ
additional counsel of its choice to associate with counsel representing Tenant.
          C. Landlord shall have the right but not the obligation to join and
participate in, and jointly control, if it so elects at its sole expense and
without charge-back to Tenant, any legal proceedings or actions initiated in
connection with Tenant’s activities. Landlord may also jointly negotiate,
defend, approve and appeal any action taken or issued by any applicable
Governmental Agency with regard to contamination of the Property by a Hazardous
Material.
          D. The obligations of Tenant in this Section 5.03.3 shall survive the
expiration or termination of this Lease.
          E. The obligations of Tenant under this Section 5.03.3 shall not be
affected by any investigation by or on behalf of Landlord, or by any information
which Landlord may have or obtain with respect thereto, except as otherwise
expressly provided in Section 5.03.11 below.
          5.03.4 Obligation to Remediate. Subject to the obligation of Tenant to
indemnify Landlord pursuant to this Lease, Tenant shall, upon demand of
Landlord, at its sole cost and expense and using contractors approved by
Landlord (such approval not to be unreasonably withheld, conditioned, or
delayed), promptly take all actions to remediate the Property and to mitigate
Environmental Damages which are required by the Environmental Requirements or
which are reasonably necessary to make full economic use of the Property (in a
manner consistent with its then current use), which remediation and mitigation
is necessitated from the presence upon, about or beneath the Property, at any
time during or upon termination of this Lease (whether discovered during or
following the Lease Term), of a Hazardous Material or a violation of
Environmental Requirements existing as a result of the activities or negligence
of the Tenant Group relating to the Property. Such actions shall include, but
not be limited to, the investigation of the environmental condition of the
Property, the preparation of any feasibility studies, reports or remedial plans,
and the performance of any cleanup, remediation, containment, operation,
maintenance, monitoring or restoration work required under this Section 5.03,
whether on or off the Property, which shall be performed in a manner approved by
Landlord (such approval not to be unreasonably withheld, conditioned, or
delayed).
          5.03.5 Right to Inspect. Subject to the inspection provisions of
Section 16.28 of this Lease and the confidentiality provisions of
Section 5.03.12 below, Landlord shall have the right in its sole and absolute
discretion, but not the duty, to enter and conduct an inspection of the
Property, including invasive tests (but any such invasive tests shall only be
permitted following a reasonable determination that Hazardous Materials may have
been introduced to the Property other than those Hazardous Materials previously
approved by Landlord for use and which are used in compliance with all
Environmental Requirements), at any reasonable time to as necessary to determine
whether Tenant is complying with the terms of this Lease, including but not
limited to the compliance of the Property and the activities thereon with
Environmental Requirements and the existence of Environmental Damages as a
result of the activities of the Tenant Group at the Property. Landlord shall
have the right, but not the duty, to retain any independent professional
consultant (the “Consultant”) to enter the Property to conduct such an
inspection or to review any report prepared by or for Tenant concerning such
compliance, provided that the Consultant shall agree to be bound by the
provisions of Section 16.28 and Section 5.03.12 of this Lease. The cost of the
Consultant shall be paid by Landlord except to the extent such investigation
discloses a violation of any Environmental Requirement by the Tenant Group or
the existence of a Hazardous Material on the Property or any other property
caused by the activities or negligence of the Tenant Group at the Property
(other than Hazardous Materials used in compliance with all Environmental
Requirements and previously approved by Landlord), in which case Tenant shall
pay the cost of the Consultant and Landlord shall promptly provide Tenant with a
copy of all

      Industrial Lease—Atlanta   Dendreon Corporation     Majestic Airport
Center III     Union City, GA

 



--------------------------------------------------------------------------------



 



reports, data and other documents prepared by Consultant in connection with its
inspection, subject to Tenant’s compliance with the applicable confidentiality
provisions of Section 5.03.12 below.
          5.03.6 Notification. If Tenant shall become aware of or receive notice
or other communication concerning any actual, alleged, suspected or threatened
violation of Environmental Requirements, or liability of Tenant for
Environmental Damages in connection with the Property or past or present
activities of any person thereon, including but not limited to notice or other
communication concerning any actual or threatened investigation, inquiry,
lawsuit, claim, citation, directive, summons, proceeding, complaint, notice,
order, writ, or injunction, relating to same, then Tenant shall deliver to
Landlord within ten (10) days of the receipt of such notice or communication by
Tenant, a written description of said violation, liability, or actual or
threatened event or condition, together with copies of any documents evidencing
same. Receipt of such notice shall not be deemed to create any obligation on the
part of Landlord to defend or otherwise respond to any such notification nor any
liability of Tenant for the information contained in the notice.
          If requested by Landlord in writing, Tenant shall disclose to Landlord
the names and amounts of all Hazardous Materials other than general office and
cleaning supplies and other substances listed on the attached Exhibit “D” and
referred to in Section 5.03.2 of this Lease, which are then being used,
generated, treated, handled, stored or disposed of on the Property or, if known
by Tenant, which Tenant intends to use, generate, treat, handle, store or
dispose of on the Property. The foregoing in no way shall limit the necessity
for Tenant obtaining Landlord’s consent pursuant to Section 5.03.2 of this
Lease.
          5.03.7 Surrender of Property. In the ninety (90) days prior to the
expiration or termination of the Lease Term, and for up to ninety (90) days
after the later to occur of: (i) Tenant fully surrenders to Landlord exclusive
possession of the Property; and (ii) the termination of this Lease, Landlord may
have an environmental assessment of the Property performed in accordance with
Section 5.03.5 of this Lease. Tenant shall perform, at its sole cost and
expense, any clean-up or remedial work reasonably recommended by the Consultant
that is required to remove, mitigate or remediate any Hazardous Materials and/or
contamination of the Property caused by the activities or negligence of the
Tenant Group to the extent such is required by Section 5.03.4 above.
          5.03.8 Assignment and Subletting. In the event this Lease provides
that Tenant may assign this Lease or sublet the Property subject to Landlord’s
consent and/or certain other conditions, and if the proposed assignee’s or
sublessee’s activities in or about the Property involve the use, handling,
storage or disposal of any Hazardous Materials other than those used by Tenant
and in quantities and processes similar to Tenant’s uses in compliance with this
Lease, Landlord may withhold its consent to such assignment or sublease if the
risk of contamination posed by such activities is materially greater than that
posed by Tenant’s activities.
          5.03.9 Storage Tanks. Without limiting the generality of the above
provisions of this Section 5.03, with respect to any above or underground
storage tanks to be located on the Property by Tenant with Landlord’s consent,
Tenant shall keep all permits and registrations current and shall provide
Landlord with copies of all test results regarding such tanks, including without
limitation, tightness testing and release detection results, all submissions to
and correspondence with any Governmental Agency regarding such tests and provide
copies of all plans for responding to releases from such tanks, including any
and all SPCC (spill prevention control and countermeasure) plans. Tenant shall,
within twenty-four (24) hours, notify Landlord of any release or suspected
release from such tanks, and shall immediately commence corrective action and
shall remediate any release in accordance with Section 5.03.4 above, unless
Landlord specifically consents in writing to a lesser standard for remediation.
Tenant shall comply with all requests by Landlord for reasonable, appropriate
and lawful modifications to any spill prevention, investigation or remediation
plan and in connection with any investigation or remediation to bring such plan,
investigation or remediation into compliance with Environmental Requirements and
shall allow Landlord to conduct its own testing in connection with any spill or
release and provide Landlord with split samples of Tenant’s sampling upon
Landlord’s written request.
          5.03.10 Survival of Hazardous Materials Obligation. Tenant’s material
breach of any of its covenants or obligations under this Section 5.03 shall
constitute a material default under this Lease. The obligations of Tenant under
this Lease shall survive the expiration or earlier termination of this Lease
without any limitation, and shall constitute obligations that are independent
and severable from Tenant’s covenants and obligations to pay rent under this
Lease.
          5.03.11 Landlord’s Representation and Warranty; Indemnity. As of the
date of this Lease, Landlord represents and warrants to Tenant that to the best
of Landlord’s actual knowledge (and except as otherwise disclosed in any
environmental assessment report provided by Landlord to Tenant), the Property is
free of any Hazardous Materials in

      Industrial Lease—Atlanta   Dendreon Corporation     Majestic Airport
Center III     Union City, GA

 



--------------------------------------------------------------------------------



 



violation of any Environmental Requirements. For purposes of this Lease,
“Landlord’s actual knowledge” shall be deemed to mean the actual knowledge (as
opposed to implied, constructive or imputed) of R. Stan Conway. Notwithstanding
anything to the contrary in this Section 5.03, Tenant shall have no liability of
any kind to Landlord for, and Landlord shall indemnify, defend, reimburse and
hold harmless Tenant and the other members of the Tenant Group from and against,
any and all Environmental Damages resulting from (1) any pre-existing Hazardous
Materials located on the Property as of the date of this Lease (the
“Pre-existing Hazardous Materials”), and (2) any Hazardous Materials caused or
permitted to be located on the Property during the Lease Term (whether or not
claims related to the same are brought during or after the Lease Term) by the
Landlord Group (other than any Hazardous Materials located on the Property
resulting from the activities or negligence of the Tenant Group), or Hazardous
Materials contamination exacerbated by the Landlord Group during the Lease Term,
to the extent of such exacerbation, and (3) any violations of Environmental
Requirements by the Landlord Group during the Lease Term, including violations
resulting from Landlord’s construction of the Building Shell Improvements as of
the date of Substantial Completion of the Building Shell Improvements. During
the construction of the Building Shell Improvements and at all other times
during the Lease Term, Landlord shall comply with, and cause the other members
of the Landlord Group to comply with, the applicable Environmental Requirements.
The indemnity obligations of Landlord in this Section 5.03.11 shall survive the
expiration or earlier termination of this Lease.
          5.03.12 Confidentiality of Information. Landlord agrees to maintain
any information provided to it by the Tenant Group under this Section 5.03,
including any information provided on Exhibit “D”, as confidential
(“Confidential Information”) and agrees not to provide such information to any
third parties, including any Governmental Agency, without the express written
consent of Tenant, which shall not be unreasonably withheld, conditioned, or
delayed, except that, upon agreement to these confidentiality restrictions by
the anticipated recipient, such information contained in this Lease may be
provided to any accountants of Landlord in connection with the preparation of
Landlord’s financial statements or tax returns, to agents or consultants of
Landlord in connection with Landlord’s performance of its obligations under this
Lease, to an assignee of this Lease or purchaser of the Property, to a lender or
prospective lender, or to a person to whom disclosure is required in connection
with any action brought to enforce this Lease. In the event Applicable Law
requires Landlord to provide Confidential Information to a third party,
including a Governmental Agency, Landlord shall give notice to Tenant of its
intent to comply with such Laws at least five (5) days in advance of
distributing the Confidential Information. Similarly, Tenant agrees to maintain
any information provided to it by Landlord under this Section 5.03, including
any information provided pursuant to Section 5.03.5 above, as confidential
(“Landlord’s Confidential Information”) and agrees not to provide such
information to any third parties, including any Governmental Agency, without the
express written consent of Landlord, which shall not be unreasonably withheld,
conditioned, or delayed, except that, upon agreement to these confidentiality
restrictions by the anticipated recipient, such information may be provided to
any accountants of Tenant in connection with the preparation of Tenant’s
financial statements or tax returns, to agents or consultants of Tenant in
connection with Tenant’s performance of its obligations under this Lease, to an
assignee of this Lease, to a lender or prospective lender, or to a person to
whom disclosure is required in connection with any action brought to enforce
this Lease. In the event Applicable Law requires Tenant to provide Landlord’s
Confidential Information to a third party, including a Governmental Agency,
Tenant shall give notice to Landlord of its intent to comply with such Laws at
least five (5) days in advance of distributing Landlord’s Confidential
Information.
          Section 5.04. Auctions and Signs. Tenant shall not conduct or permit
any auctions or sheriff’s sales at the Property. Subject to Landlord’s prior
written approval (which shall not be unreasonably withheld, conditioned, or
delayed), and provided all signs are in keeping with the quality, design and
style of the business park within which the Property is located, Tenant, at its
sole cost and expense, may install an identification sign (“Sign”) at the
Property; provided, however, that (i) the size, color, location, materials and
design of the Sign shall be subject to Landlord’s prior written approval (which
shall not be unreasonably withheld, conditioned, or delayed); (ii) the Sign
shall comply with all applicable governmental rules and regulations and the
Property’s covenants, conditions and restrictions; (iii) the Sign shall not be
painted directly on the Building or attached or placed on the roof of the
Building; and (iv) Tenant’s continuing signage right shall be contingent upon
Tenant maintaining the Sign in a first-class condition. At Tenant’s written
request and at Tenant’s sole cost, Landlord agrees to use commercially
reasonable efforts to assist Tenant in maximizing the visibility of the Sign in
relation to the Interstate 85 corridor, to the extent permitted by Applicable
Laws. Tenant shall be responsible for all costs incurred in connection with the
design, construction, installation, repair and maintenance of the Sign. Upon the
expiration or earlier termination of this Lease, Tenant shall cause the Sign to
be removed and shall repair any damage caused by such removal (including, but
not limited to, patching and painting), all at Tenant’s sole cost and expense.
Any signs, notices, logos, pictures, names or advertisements which are installed
and that have not been separately approved by Landlord, may be removed by
Landlord, without notice by Landlord to Tenant at Tenant’s sole cost and
expense.

      Industrial Lease—Atlanta   Dendreon Corporation     Majestic Airport
Center III     Union City, GA

 



--------------------------------------------------------------------------------



 



     Section 5.05. Indemnity. Tenant shall indemnify, defend, protect and hold
harmless Landlord (and Landlord’s affiliates, employees, agents, contractors,
and property manager) from any and all costs, claims, loss, damage, expense and
liability (including without limitation court costs, litigation expenses, and
reasonable attorneys’ fees) incurred in connection with or arising from:
(a) Tenant’s use of the Property, including, but not limited to, those arising
from any accident, incident, injury or damage, however and by whomsoever caused
(except to the extent of any claim arising out of Landlord’s sole active
negligence or willful misconduct), to any person or property occurring on the
Property; (b) the conduct of Tenant’s business or anything else done or
permitted by Tenant to be done on the Property; (c) any breach or default in the
performance of Tenant’s obligations under this Lease; (d) any misrepresentation
or breach of warranty by Tenant under this Lease; or (e) other acts or omissions
of Tenant. As a material part of the consideration to Landlord, Tenant assumes
all risk of damage to property or injury to persons in or about the Property
arising from any cause (including, but not limited to, those arising from a
claim of negligence), and Tenant hereby waives all claims in respect thereof
against Landlord, except to the extent of any claim arising out of Landlord’s
sole active negligence or willful misconduct; provided, however, that this
waiver is subject to Section 4.04(d)(iv) above. As used in this Section, the
term “Tenant” shall include Tenant’s employees, agents, contractors and
invitees, if applicable. The provisions of this Section 5.05 shall survive the
expiration or earlier termination of this Lease with respect to any claims or
liability occurring prior to such expiration or earlier termination, and shall
constitute obligations that are independent and severable from Tenant’s
covenants and obligations to pay rent under this Lease.
     Section 5.06. Landlord’s Access. Landlord reserves the right at all
reasonable times and upon reasonable notice to Tenant to enter the Property to
(i) inspect it; (ii) show the Property to prospective purchasers, mortgagees or
tenants, or to the ground or underlying lessors; (iii) post notices of
non-responsibility; (iv) alter, improve or repair the Property; or (v) place
“For Sale” and, within the final nine (9) months of the Lease Term, “For Lease”
signs on the Property. Notwithstanding anything to the contrary contained in
this Section 5.06, Landlord may enter the Property at any time to (A) perform
services required of Landlord; (B) take possession due to any breach of this
Lease, in the manner provided in this Lease, and consistent with applicable law;
and (C) perform any covenants of Tenant which Tenant fails to perform within
thirty (30) days following Landlord’s written notice and demand therefore,
except in case of an emergency. Any such entries shall be without the abatement
of Rent and shall include the right to take such reasonable steps as required to
accomplish the stated purposes. Tenant hereby waives any claims for damages or
for any injuries or inconvenience to or interference with Tenant’s business,
lost profits, any loss of occupancy or quiet enjoyment of the Property, and any
other loss occasioned thereby. For each of the above purposes, Landlord may
request and Tenant shall provide a key with which to unlock all the doors in the
Property. In an emergency, Landlord shall have the right to use any means that
Landlord may deem proper to open the doors in and to the Property. Any entry
into the Property in the manner described above shall not be deemed to be a
forcible or unlawful entry into, or a detainer of, the Property, or an actual or
constructive eviction of Tenant from any portion of the Property.
Notwithstanding the above, except in case of an emergency or an Event of
Default, Landlord’s entry into the Property is subject to Landlord’s compliance
with Tenant’s reasonable security procedures, which shall be applicable and
fairly imposed on all persons seeking access to the Property.
     Section 5.07. Parking. Tenant shall not allow large trucks or other large
vehicles to be parked on the public streets located adjacent to the Property.
With respect to the Property, the parking or storing of large trucks and other
commercial vehicles is allowed in front of, adjacent and perpendicular to
Tenant’s dock high loading doors at the Property, so as to be on the concrete
apron adjacent to such doors (as shown on the attached Exhibit “A”), or in other
areas of the Property specifically designated by Landlord for such purpose (as
shown on the attached Exhibit “A”), but not otherwise.
     Section 5.08. Quiet Possession. If Tenant pays the rent and complies with
all other terms of this Lease, Landlord agrees to defend Tenant’s right to enjoy
the Property for the full Lease Term against all parties, subject to the
provisions of this Lease.

ARTICLE SIX CONDITION OF PROPERTY; MAINTENANCE, REPAIRS AND ALTERATIONS  

     Section 6.01. Existing Conditions. Subject to the performance of Landlord’s
obligations under Article Fourteen below, Tenant agrees to accept the Property
in its “as-is” condition as of the Building Shell Substantial Completion Date,
subject to all recorded matters, laws, ordinances, and governmental regulations.
Except as expressly provided in this Lease, Tenant acknowledges that neither
Landlord nor any agent of Landlord has made any representations or warranties,
express or implied, whatsoever with respect to the condition of the Property,
the Building or any portion of the Project, or any buildings or other
improvements on or comprising a part of either of same, nor with respect to the
fitness or suitability thereof for any particular use or purpose, and Tenant
hereby waives any and all such implied warranties, including specifically but
without limitation any implied warranty or representation of suitability. Tenant
represents and

      Industrial Lease—Atlanta   Dendreon Corporation     Majestic Airport
Center III     Union City, GA

 



--------------------------------------------------------------------------------



 



warrants that Tenant has made its own inspection of and inquiry regarding the
condition of the Property (or has had the opportunity to do so) as it exists as
of the date of this Lease and is not relying on any representations of Landlord
or any Broker with respect thereto.
     Section 6.02. Exemption of Landlord from Liability. Landlord shall not be
liable for any damage or injury to the person, business (or any loss of income
therefrom), goods, wares, merchandise or other property of Tenant, Tenant’s
employees, invitees, customers or any other person in or about the Property,
whether such damage or injury is caused by or results from: (a) fire, steam,
electricity, water, gas or rain; (b) the breakage, leakage, obstruction or other
defects of pipes, sprinklers, wires, appliances, plumbing, air conditioning or
lighting fixtures or any other cause; (c) conditions arising in or about the
Property or upon other portions of the Project, or from other sources or places;
(d) criminal acts or entry by unauthorized persons into the Property or the
Building; or (e) any act or omission of any other tenant of Landlord. Landlord
shall not be liable for any such damage or injury even though the cause of or
the means of repairing such damage or injury are not accessible to Tenant. The
provisions of this Section 6.02 shall not, however, exempt Landlord from
liability to the extent of Landlord’s gross negligence or willful misconduct,
and are subject to Section 4.04(d)(iv) above.
     Section 6.03. Landlord’s Obligations. Subject to Article Seven (Damage or
Destruction) below, and Article Eight (Condemnation) below and except for
(a) the structural portions of (i) the foundations, (ii) the exterior walls,
(iii) the roof of the Property, (iv) floor slab, and (v) parking areas and
sidewalks, and (b) all underground pipes and conduits for the provision of
utilities to their point of entry into the Building (except for those pipes and
conduits constructed or installed and maintained by a utility provider), which
shall remain Landlord’s responsibility at Landlord’s sole cost and without
charge-back to Tenant, Landlord shall have absolutely no responsibility to
repair, maintain or replace any portion of the Property at any time. Tenant
waives the benefit of any present or future law which might give Tenant the
right to repair the Property at Landlord’s expense or to terminate this Lease
due to the condition of the Property; provided, however, that nothing in this
sentence or elsewhere in this Lease shall or is intended to abrogate Tenant’s
common law right to assert a claim against Landlord for constructive eviction.
     Section 6.04. Tenant’s Obligations.
          (a) Except as provided in Section 6.03 above, Article Seven (Damage or
Destruction) below, and Article Eight (Condemnation) below, Tenant, at Tenant’s
sole cost and expense, shall keep all portions of the Property (including
structural, nonstructural, interior, exterior, systems and equipment) in good
order, condition and repair. If any portion of the Property or any system or
equipment in the Property that Tenant is obligated to repair cannot be fully
repaired or restored (in Landlord’s judgment), Landlord may promptly replace
such portion of the Property or system or equipment in the Property. The cost of
such replacement shall be amortized (including interest at seven percent (7%)
per annum on the unamortized amount) over the useful life as reasonably
determined by Landlord in a manner consistent with generally accepted accounting
principles, and Tenant shall be liable only for monthly amortization payments
representing that portion of the cost which is applicable to the remaining Lease
Term (as it may be extended), and if the full replacement cost is initially
borne by Tenant, Landlord shall reimburse Tenant within thirty (30) days
following Tenant’s replacement, failure of which will entitle Tenant to a credit
against future Additional Rent obligations in an amount equal to Landlord’s
share of such total cost, plus Interest from the reimbursement due date. Tenant
shall maintain a preventive maintenance service contract providing for the
regular inspection and maintenance of the Property’s heating and air
conditioning systems by a licensed heating and air conditioning contractor,
unless Landlord makes the election described in the next succeeding sentence.
Landlord shall have the right, upon Tenant’s failure to do so and upon written
notice to Tenant, to undertake the responsibility for preventive maintenance of
all or a portion of the Property’s heating and air conditioning systems, the
reasonable cost of which shall be paid by Tenant as Additional Rent. Tenant
shall also maintain a preventive maintenance service contract providing for the
regular inspection and maintenance of the Building’s roof. If any part of the
Property or the Project is damaged by any act or omission of Tenant, Tenant
shall pay Landlord the cost of repairing or replacing such damaged property,
whether or not Landlord would otherwise be obligated to pay the cost of
maintaining or repairing such property. It is the intention of Landlord and
Tenant that, at all times during the Lease Term, Tenant shall maintain the
Property in an attractive, first-class and fully operative condition. Without
limiting the generality of the provisions contained above in this
Section 6.04(a), Tenant agrees to repair any damage caused by the transportation
and storage of its products in, on, or about the Property, including, but not
limited to any damage to the Property’s concrete floor slab, adjoining concrete
ramps, adjoining concrete truck apron, and adjoining asphalt parking and access
areas due to the use of forklifts hauling Tenant’s products, but excluding
ordinary wear and tear. Tenant’s repair obligation described above shall include
the replacement of any damaged areas of the Property or the Project, if repair
is impracticable, so as to restore such areas to the condition existing prior to
such damage.

      Industrial Lease—Atlanta   Dendreon Corporation     Majestic Airport
Center III     Union City, GA

 



--------------------------------------------------------------------------------



 



          (b) Tenant shall fulfill all of Tenant’s obligations under this
Section 6.04 at Tenant’s sole expense. If Tenant fails to maintain, repair or
replace the Property as required by this Section 6.04, Landlord may (but without
any obligation to do so), upon ten (10) days’ prior notice to Tenant (except
that no notice shall be required in the case of an emergency), enter the
Property and perform such maintenance or repair (including replacement, as
needed) on behalf of Tenant. In such case, Tenant shall reimburse Landlord for
all costs incurred in performing such maintenance or repair immediately upon
demand.
          (c) Notwithstanding anything to the contrary contained in this
Section 6.04 or elsewhere in this Lease, provided that Tenant complies with all
of the terms and conditions of such warranties of which it is aware and does not
knowingly breach the same, Tenant shall have no obligation to undertake or to
pay any costs associated with any repair, maintenance or replacement covered by
the warranties obtained by Landlord in connection with Landlord’s development
and construction of the Building Shell Improvements as contemplated in
Article Fourteen below. Rather, Landlord will look solely to the providers of
such warranties to undertake and/or pay for the costs of any such maintenance,
repair or replacement, to the extent covered by such warranties, and Landlord
shall be solely responsible for any failure of performance or shortfall arising
under such warranties, unless such failure or shortfall results from the acts or
omissions of Tenant.
     Section 6.05. Alterations, Additions, and Improvements.
          (a) Tenant shall not make any alterations, additions, or improvements
to the Property (“Tenant’s Alterations”) without Landlord’s prior written
consent, except for non-structural interior alterations that (i) do not exceed
Two Hundred Thousand Dollars ($200,000.00) in cost; (ii) are not visible from
the outside of the Building; and (iii) do not alter or penetrate the floor slab
or the roof membrane. Tenant shall promptly remove any Tenant’s Alterations
constructed in violation of this Section 6.05(a) upon Landlord’s written
request. All Tenant’s Alterations shall be performed in a good and workmanlike
manner, in conformity with all Applicable Laws, and all contractors and
subcontractors shall be approved by Landlord. Upon completion of any such work,
Tenant shall provide Landlord with “as built” plans, copies of all construction
contracts, and proof of payment for all labor and materials. Notwithstanding
anything to the contrary in this Section, Tenant must obtain Landlord’s prior
written consent for any Tenant’s Alterations that will (or may) be visible from
the outside of the Building. Landlord shall have the right, in its reasonable
discretion, to determine the location of any such visible Tenant’s Alterations
and require the screening of such items at Tenant’s sole cost and expense.
          (b) Tenant shall pay when due all claims for labor and material
furnished to the Property by or at the request of Tenant. Tenant shall give
Landlord at least twenty (20) days’ prior written notice of the commencement of
any work on the Property, regardless of whether Landlord’s consent to such work
is required. Landlord may elect to record and post notices of non-responsibility
on the Property, to the extent permitted under applicable law.
          (c) To the extent Landlord’s prior consent is required by this
Section 6.05, Landlord may condition its consent to any proposed Tenant’s
Alterations on such reasonable requirements as Landlord, deems necessary or
desirable, including without limitation: (i) Tenant’s submission to Landlord,
for Landlord’s prior written approval, of all plans and specifications relating
to Tenant’s Alterations; (ii) Landlord’s prior written approval of the
contractors and subcontractors performing Tenant’s Alterations; (iii) Tenant’s
written notice of whether Tenant’s Alterations include the use or handling of
any Hazardous Materials; (iv) Tenant’s obtaining or causing its contractor to
obtain, for Landlord’s benefit and protection, of such insurance as Landlord may
reasonably require (in addition to that required under Section 4.04 of this
Lease); and (v) Tenant’s payment to Landlord of all reasonable third party
out-of-pocket costs and expenses (the “Out-of-Pocket Costs”) incurred by
Landlord because of Tenant’s Alterations, including, but not limited to,
Out-of-Pocket Costs reasonably incurred by engaging a third-party (if reasonably
necessary) in reviewing the plans and specifications for, and the progress of,
Tenant’s Alterations, and costs of engaging outside consultants (whether for
structural engineering review or otherwise).
          (d) Within thirty (30) days following the imposition of any lien or
stop notice resulting from any of Tenant’s Alterations (an “Imposition”), Tenant
shall either (a) cause such Imposition to be released of record by payment, or
(b) in case of a disputed Imposition, cause the posting of a proper bond in
favor of Landlord or provide other security satisfactory to Landlord. In case of
a disputed Imposition, Tenant shall diligently contest such Imposition and
indemnify, defend, and hold Landlord harmless from any and all loss, cost,
damage, liability and expense (including attorney’s fees) arising from or
related to it. If Tenant fails to take either action within such thirty (30)-day
period, Landlord, at its election, may pay and satisfy the Imposition, in which
case the sum so paid by Landlord, with interest from the date of payment at

      Industrial Lease—Atlanta   Dendreon Corporation     Majestic Airport
Center III     Union City, GA

 



--------------------------------------------------------------------------------



 



the rate set forth in Section 4.07 of this Lease, shall be deemed Additional
Rent due and payable by Tenant within ten (10) days after Tenant’s receipt of
Landlord’s payment demand.
          (e) Notwithstanding any language to the contrary in this Section 6.05,
if the proposed Tenant’s Alterations involve or affect in any way one or more of
the structural components of the Building, or materially affect in any way life
safety matters, including, but not limited to, the Building’s or Project’s fire
suppression system (collectively, the “Structural and Safety Alterations”),
Landlord’s prior written consent to that portion of the work affecting
structural components and life safety systems will be required, regardless of
the cost of the proposed Alterations. Moreover, Tenant agrees to use contractors
and subcontractors selected by Landlord for the construction of any and all
permitted Structural and Safety Alterations, and for any work involving possible
roof penetrations (so as to ensure that any such work is performed properly and
does not render any applicable roof warranty void or voidable).
          (f) Tenant acknowledges and agrees that any Tenant’s Alterations are
wholly optional with Tenant and are not being required by Landlord, either as a
condition to the effectiveness of this Lease or otherwise.
     Section 6.06. Condition upon Termination. Upon the termination of this
Lease, Tenant shall surrender the Property to Landlord, broom clean and in the
same condition as received, ordinary wear and tear excepted; provided, however,
Tenant shall not be obligated to repair any damage which Landlord is required to
repair under Article Seven (Damage or Destruction) below. In addition, Landlord
may require Tenant to remove any Tenant’s Alterations (whether made or not made
with Landlord’s consent) prior to the expiration of this Lease, and to restore
the Property to its prior condition, ordinary wear and tear excepted, all at
Tenant’s expense. All alterations, additions and improvements which Tenant may
remove pursuant to this Section 6.06 but has not removed and which Landlord has
not required Tenant to remove shall become Landlord’s property and shall be
surrendered to Landlord upon the expiration or earlier termination of this
Lease. Tenant may remove any of Tenant’s machinery, fixtures, equipment, modular
improvements, furniture or other personal property that can be removed without
irreparable damage to the Property. Tenant shall repair, at Tenant’s expense,
any damage to the Property caused by the removal of any such machinery,
fixtures, equipment, modular improvements, furniture or other personal property
(including, without limitation, the complete removal of all studs and bolts that
penetrate the floor or walls and filling and patching the holes; provided,
however, that with respect to floor bolt anchors, the provisions of Section 6.09
below shall control). In no event, however, shall Tenant remove any of the
following materials or equipment (which shall be deemed Landlord’s property)
without Landlord’s prior written consent: any power wiring and power panels;
lighting and lighting fixtures; wall coverings; drapes, blinds and other window
coverings; carpets and other floor coverings; heaters, air conditioners and any
other heating and air conditioning equipment; fencing and security gates; load
levelers, dock lights, dock locks and dock seals; and other similar building
operating equipment and decorations. Without limiting the generality of the
above, Tenant, at Tenant’s sole cost and expense, shall remove all of the
initial Tenant Improvements (but Tenant need not remove any of the Building
Modifications) prior to the expiration or earlier termination of this Lease.
Tenant’s obligations under this Section 6.06 shall also include its obligations
under Section 5.04 with respect to any Sign. If Tenant fails, by the expiration
of this Lease or within thirty (30) days following any earlier termination of
the Lease Term, to restore the Property to the condition required under this
Section 6.06, then Tenant shall pay Landlord on demand an amount equal to the
cost of such restoration work, plus an administration fee equal to fifteen
percent (15%) of such amount. Notwithstanding any language to the contrary in
this Section 6.06, Landlord shall notify Tenant in writing at the time
(a) Tenant seeks Landlord’s consent to any Tenant’s Alterations, or (b) Tenant
provides written notice to Landlord of any Tenant’s Alterations not requiring
Landlord’s consent, that Landlord state (at the time it grants its consent, if
applicable) whether or not removal will be required at the expiration or earlier
termination of the Lease Term. Any such written request of Tenant shall
specifically cite this Lease provision and Landlord’s obligation to make such a
statement.
     Section 6.07. Roof Access. Anything in this Lease to the contrary
notwithstanding, Tenant and any of its employees, agents, contractors or
invitees shall have access to the roof of the Building for purposes reasonably
related to Tenant’s completion of the Tenant Improvements, Tenant’s use of the
Property or the discharge of Tenant’s repair, maintenance and replacement
obligations under this Lease, without the need to obtain Landlord’s consent;
provided, however, that Tenant shall, consistent with Section 6.04 of this
Lease, be solely responsible for repairing any damage to the non-structural
components of the roof, including the roof membrane, resulting from such access.
Moreover, Tenant shall comply with all manufacturer’s requirements and
recommendations with regard while accessing the rooftop so as not to void or
cancel the warranty covering the roof membrane. Tenant shall request and
Landlord shall provide Tenant with a copy of such manufacturer’s requirements
and recommendations prior to Tenant’s initial access to the rooftop.

      Industrial Lease—Atlanta   Dendreon Corporation     Majestic Airport
Center III     Union City, GA

 



--------------------------------------------------------------------------------



 



     Section 6.08. Floor Load Limits. Tenant shall not place a load upon any
floor of the Property exceeding the floor load per square foot area which it was
designed to carry and which is allowed by law. Landlord reserves the right to
prescribe the weight and position of all safes, unusually heavy machinery and
mechanical equipment in the Building, the location of which is not reflected in
the Preliminary Plans (defined below). Such installations shall be placed and
maintained by Tenant, at Tenant’s expense, in settings sufficient to absorb and
prevent vibration, noise and annoyance to other occupants of the Project.
     Section 6.09. Floor Bolt Anchors. Prior to anchoring any racking or
equipment to the floor of the Property, Tenant shall drill the holes for any
anchor bolts to a depth that is one inch (1”) deeper than normally required for
such anchoring mechanism. Upon the expiration or earlier termination of this
Lease, Tenant shall cut the top off any exposed anchor bolts, pound the
remaining bolt into the one inch (1”) space described above, and pour epoxy
filler into the existing hole so that the epoxy filler is flush with the floor,
all at Tenant’s sole cost and expense.

ARTICLE SEVEN DAMAGE OR DESTRUCTION  

     Section 7.01. Damage or Destruction to Property.
          (a) Tenant shall notify Landlord in writing (“Damage Notice”) promptly
upon the occurrence of any damage to the Property. Subject to the provisions of
Section 7.01(c) and Section 7.01(d) below, if the insurance proceeds received by
Landlord from the insurance policies described in Section 4.04(b) above are
sufficient to pay for the necessary repairs, this Lease shall remain in effect
and Landlord shall repair the damage as soon as reasonably possible. Landlord
may elect (but is not required) to repair any damage to Tenant’s fixtures,
equipment, or improvements. In the absence of such an election, Tenant shall be
solely responsible for the repair, replacement and restoration of Tenant’s
fixtures, equipment, or improvements and shall promptly commence such repair and
diligently pursue the same to completion, unless this Lease is terminated as
provided in this Article Seven.
          (b) If the insurance proceeds received by Landlord are not sufficient
to pay the entire cost of repair (provided that such insufficiency is not the
result of Landlord’s failure to maintain the property insurance required under
Section 4.04(b) above), or if the cause of the damage is not covered by the
insurance policies which Landlord is required to maintain under Section 4.04(b)
above, Landlord may elect either to: (i) repair the damage as soon as reasonably
possible, in which case this Lease shall remain in full force and effect; or
(ii) terminate this Lease as of the date the damage occurred. Landlord shall
notify Tenant within thirty (30) days after receipt of the Damage Notice whether
Landlord elects to repair the damage or terminate this Lease. If Landlord elects
to repair the damage, Tenant shall pay to Landlord within ten (10) days
following Landlord’s receipt of the insurance proceeds (i) the deductible amount
under Landlord’s insurance policies (which deductible amount shall not exceed
$10,000.00), and (ii) if the damage is due to an act or omission of Tenant, or
Tenant’s employees, agents, contractors or invitees, the difference between the
actual cost of repair and any insurance proceeds received by Landlord
(including, but not limited to, the entirety of any such deductible amount). If
Landlord elects to terminate this Lease, Tenant may elect to continue this Lease
in full force and effect, in which case Tenant shall repair any damage to the
Property and the Building. Tenant shall pay the cost of such repairs, except
that upon satisfactory completion of such repairs, Landlord shall deliver to
Tenant any insurance proceeds received by Landlord for the damage repaired by
Tenant within ten (10) days following completion of such repairs and Landlord’s
receipt of such proceeds. Any such amounts advanced by Tenant in excess of
insurance proceeds made available to Tenant shall be carried forward as a credit
against the purchase price otherwise payable by Tenant if Tenant exercises its
First Refusal Right (defined below) or Purchase Option (defined below) as
contemplated in Articles Seventeen and Nineteen below. Tenant shall give
Landlord written notice of such election within thirty (30) days after receiving
Landlord’s termination notice.
          (c) If the repairs to the Property are estimated to require more than
one hundred eighty (180) days from Landlord’s receipt of insurance proceeds and
building permits (the “Repair Period”) to be Substantially Completed, then
either Landlord or Tenant shall have the right to terminate this Lease as of the
later to occur of: (i) the date of the damage or destruction; and (ii) the date
Tenant ceases to do business on the Property and delivers exclusive possession
thereof to Landlord. Tenant shall have the right, at any time and from time to
time to request in writing that Landlord deliver to Tenant a written notice (the
“Contractor Certificate”) certifying to both Landlord and Tenant, in the
reasonable opinion of Landlord’s contractor, the amount of time required to
repair or complete the repair of the Property. If, in the Contractor
Certificate, the contractor certifies that the repair of the Property will take
a period in excess of the Repair Period, then within fifteen (15) days after the
delivery of the Contractor Certificate to Tenant, Tenant or Landlord may
terminate this Lease by delivering written notice of such termination to the
other party within such fifteen (15) day period, and this Lease shall be
terminated as of the date of the occurrence of such damage or destruction.
Notwithstanding the

      Industrial Lease—Atlanta   Dendreon Corporation     Majestic Airport
Center III     Union City, GA

 



--------------------------------------------------------------------------------



 



foregoing, Tenant shall not have any right to terminate this Lease under this
Section 7.01 if the damage to the Property was caused by the acts or omissions
of Tenant or its agents, employees, contractors, or invitees.
          (d) If the damage to the Property occurs during the last one hundred
eighty (180) days of the Lease Term and such damage will require more than
thirty (30) days to Substantially Complete the repair, then either Landlord or
Tenant may elect to terminate this Lease as of the date the damage occurred,
regardless of the sufficiency of any insurance proceeds. The party electing to
terminate this Lease, pursuant to this Section 7.01(d), shall give written
notification to the other party of such election within thirty (30) days after
Tenant’s Damage Notice.
     Section 7.02. Temporary Reduction of Rent. If the Property is destroyed or
damaged and Landlord or Tenant repairs or restores the Property pursuant to the
provisions of this Article Seven, any Rent payable during the period of such
damage, repair and/or restoration shall be reduced according to the degree, if
any, to which Tenant’s use of the Property is impaired. However, the reduction
shall not exceed the sum of one year’s payment of Base Rent, insurance premiums
and Real Property Taxes. Except for such possible reduction in Rent, Tenant
shall not be entitled to any compensation, reduction, or reimbursement from
Landlord as a result of any damage, destruction, repair, or restoration of or to
the Property.
     Section 7.03. Waiver. Tenant waives the protection of any statute, code or
judicial decision which may grant to Tenant the right to terminate a lease in
the event of the destruction of the leased property. Landlord and Tenant agree
that the provisions of Article Seven above shall govern the rights and
obligations of Landlord and Tenant in the event of any destruction of the
Property.

ARTICLE EIGHT CONDEMNATION  

     If all or any portion of the Property is taken under the power of eminent
domain or sold under the threat of that power (all of which are called
“Condemnation”), this Lease shall terminate as to the part taken or sold on the
date the condemning authority takes title or possession, whichever occurs first.
If more than twenty percent (20%) of the floor area of the Building is taken,
either Landlord or Tenant may terminate this Lease as of the date the condemning
authority takes title or possession, by delivering written notice to the other
within ten (10) days after receipt of written notice of such taking (or in the
absence of such notice, within ten (10) days after the condemning authority
takes title or possession). If neither Landlord nor Tenant terminates this
Lease, this Lease shall remain in effect as to the portion of the Property not
taken, except that the Base Rent and Additional Rent shall be reduced in
proportion to the reduction in the floor area of the Property. Landlord shall be
entitled to receive the entire award or payment in connection therewith, except
that Tenant shall have the right to file any separate claim available to Tenant
for any taking of Tenant’s personal property and fixtures belonging to Tenant
and removable by Tenant upon expiration of the Lease Term pursuant to the terms
of this Lease, and for moving expenses, so long as such claim does not diminish
the award available to Landlord, its ground lessor with respect to the real
property or its lender, and such claim is payable separately to Tenant. If this
Lease is not terminated, Landlord shall repair any damage to the Property caused
by the Condemnation, except that Landlord shall not be obligated to repair any
damage for which Tenant has been reimbursed by the condemning authority. If the
severance damages received by Landlord are not sufficient to pay for such repair
and the shortfall is a material amount, Landlord shall have the right to either
terminate this Lease or make such repair at Landlord’s expense without
charge-back to Tenant.

ARTICLE NINE ASSIGNMENT AND SUBLETTING  

     Section 9.01. Transfers. Tenant shall not, without the prior written
consent of Landlord, assign, mortgage, pledge, encumber or otherwise transfer,
this Lease or any interest hereunder, permit any assignment or other such
foregoing transfer of this Lease or any interest hereunder by operation of law,
or sublet the Property or any part thereof (all of the foregoing are hereinafter
sometimes referred to collectively as “Transfers” and any person to whom any
Transfer is made or sought to be made is hereinafter sometimes referred to as a
“Transferee”). To request Landlord’s consent to any Transfer requiring such
consent under the provisions of this Article Nine, Tenant shall notify Landlord
in writing, which notice (the “Transfer Notice”) shall include (i) the proposed
effective date of the Transfer, which shall not be less than thirty (30) days
after the date of delivery of the Transfer Notice, (ii) a description of the
portion of the Property to be transferred (the “Subject Space”), (iii) all of
the terms of the proposed Transfer and the consideration therefor, including a
calculation of the “Transfer Premium,” as that term is defined in Section 9.03
below, in connection with such Transfer, the name and address of the proposed
Transferee, and a copy of all existing and/or proposed documentation pertaining
to the proposed Transfer, including all existing operative documents to be
executed to evidence such Transfer or the agreements incidental or related to
such Transfer, and (iv) current financial statements of the proposed Transferee
certified

      Industrial Lease—Atlanta   Dendreon Corporation     Majestic Airport
Center III     Union City, GA

 



--------------------------------------------------------------------------------



 



by an officer, partner or owner thereof, and any other information required by
Landlord, which will enable Landlord to determine the financial responsibility,
character, and reputation of the proposed Transferee, nature of such
Transferee’s business and proposed use of the Subject Space, and such other
information as Landlord may reasonably require. Any Transfer requiring but made
without Landlord’s prior written consent shall, at Landlord’s option, be null,
void and of no effect, and shall, at Landlord’s option, constitute a material
default by Tenant under this Lease. Whether or not Landlord shall grant consent,
Tenant shall pay Landlord’s review and processing fees, as well as any
reasonable legal fees incurred by Landlord in connection with such review,
within thirty (30) days after written request by Landlord, subject to the
provisions of Section 12.02 below.
     Section 9.02. Landlord’s Consent. Landlord shall not unreasonably withhold
its consent to any proposed Transfer of the Subject Space to the Transferee on
the terms specified in the Transfer Notice. The parties hereby agree that it
shall be reasonable under this Lease and under any applicable law for Landlord
to withhold consent to any proposed Transfer where one or more of the following
apply, without limitation as to other reasonable grounds for withholding
consent:
          9.02.1 The Transferee’s character or reputation is significantly less
prestigious than that of the Tenant;
          9.02.2 The Transferee’s business or use of the Subject Space is not
permitted under this Lease;
          9.02.3 The Transferee is not a party of reasonable financial worth
and/or financial stability in light of the responsibilities involved under this
Lease on the date consent is requested;
          9.02.4 The terms of the proposed Transfer will allow the Transferee to
exercise a right of renewal, right of expansion, right of first offer, purchase
option or other similar right held by Tenant (or will allow the Transferee to
occupy space leased by Tenant pursuant to any such right).
          If Landlord consents to any Transfer pursuant to the terms of this
Section 9.02 (and does not exercise any recapture rights Landlord may have under
Section 9.04 of this Lease), Tenant may within one hundred eighty (180) days
after Landlord’s consent, but not later than the expiration of such 180-day
period, enter into such Transfer of the Property or portion thereof, upon
substantially the same terms and conditions as are set forth in the Transfer
Notice furnished by Tenant to Landlord pursuant to Section 9.01 of this Lease.
     Section 9.03. Transfer Premium. In the event of a Transfer requiring
Landlord’s consent, if Landlord consents to such a Transfer, as a condition
thereto which the parties hereby agree is reasonable, Tenant shall pay to
Landlord as and when received from the Transferee fifty percent (50%) of any
“Transfer Premium,” as that term is defined in this Section 9.03, received by
Tenant from such Transferee. “Transfer Premium” shall mean (a) all rent,
additional rent or other consideration payable by such Transferee in excess of
the Rent and Additional Rent payable by Tenant under this Lease on a per
rentable square foot basis if less than all of the Property is transferred, less
(b) Tenant’s actual, necessary, and reasonable cost of effecting the Transfer,
including, without limitation, brokerage fees, attorneys’ fees, subtenant
allowances and concessions, and permit, insurance, and construction costs.
“Transfer Premium” shall also include, but not be limited to, key money and
bonus money paid by Transferee to Tenant in connection with such Transfer, and
any payment in excess of fair market value for services rendered by Tenant to
Transferee or for assets, fixtures, inventory, equipment, or furniture
transferred by Tenant to Transferee in connection with such Transfer.
     Section 9.04. Landlord’s Option as to Subject Space. Notwithstanding
anything to the contrary contained in this Article Nine, Landlord shall have the
option, by giving written notice to Tenant within thirty (30) days after receipt
of any Transfer Notice, to recapture the Subject Space. Such recapture notice
shall cancel and terminate this Lease with respect to the Subject Space as of
the effective date of the proposed Transfer until the last day of the term of
the Transfer as set forth in the Transfer Notice. In the event of a recapture by
Landlord, if this Lease shall be canceled with respect to less than the entire
Property, the Rent reserved herein shall be prorated on the basis of the number
of rentable square feet retained by Tenant in proportion to the number of
rentable square feet contained in the Property, and this Lease as so amended
shall continue thereafter in full force and effect, and upon request of either
party, the parties shall execute written confirmation of the same. In the event
of a recapture, Landlord may, if it elects, enter into a new lease covering the
Subject Space with the intended Transferee on such terms as Landlord and such
person or entity may agree or enter into a new lease covering the Subject Space
with any other person or entity; in such event, Tenant shall not be entitled to
any portion of the Transfer Premium, if any, which Landlord may realize on
account of such termination and reletting. Notwithstanding any language to the
contrary in this Article Nine, prior to delivery of a Transfer Notice, Tenant
may provide Landlord with

      Industrial Lease—Atlanta   Dendreon Corporation     Majestic Airport
Center III     Union City, GA

 



--------------------------------------------------------------------------------



 



notice of Tenant’s intention to pursue a possible Transfer involving a sublease
of all or a portion of the Property or an assignment of Tenant’s interest in
this Lease (“Preliminary Transfer Notice”). The Preliminary Transfer Notice
shall include a description of the nature of the contemplated Transfer and a
request that Landlord indicate within twenty (20) days following Landlord’s
receipt of the Preliminary Transfer Notice (or within twenty (20) days following
Landlord’s receipt from Tenant of any additional information reasonably
requested in writing by Landlord with respect to the contemplated Transfer)
whether Landlord intends to exercise its right of recapture as contained in this
Section 9.04 in the event Tenant provides Landlord with a Transfer Notice. If
Landlord fails to timely respond to the inquiry contained in the Preliminary
Transfer Notice, Landlord is deemed to have expressed an intention to exercise
its recapture right. If Landlord notifies Tenant of its intention not to
exercise its recapture right (“Landlord’s Intention Notice”), Tenant will be
entitled to pursue a proposed Transfer free of any risk of recapture by Landlord
as long as Tenant delivers a Transfer Notice to Landlord within one hundred
twenty (120) days following Tenant’s receipt of Landlord’s Intention Notice.
     Section 9.05. Effect of Transfer. If Landlord consents to a Transfer,
(i) the terms and conditions of this Lease shall in no way be deemed to have
been waived or modified, (ii) such consent shall not be deemed consent to any
further Transfer by either Tenant or a Transferee, (iii) Tenant shall deliver to
Landlord, promptly after execution, an original executed copy of all
documentation pertaining to the Transfer in form reasonably acceptable to
Landlord, (iv) Tenant shall furnish upon Landlord’s request a complete
statement, certified by an independent certified public accountant, or Tenant’s
chief financial officer, setting forth in detail the computation of any Transfer
Premium Tenant has derived and shall derive from such Transfer, and (v) no
Transfer relating to this Lease or agreement entered into with respect thereto,
whether with or without Landlord’s consent, shall relieve Tenant or any
guarantor of Tenant’s obligations under this Lease from liability under this
Lease; provided, however, that if a Transferee has a minimum tangible net worth
(as determined according to generally accepted accounting principles,
consistently applied) of Fifty Million Dollars ($50,000,000), then Landlord
shall release Tenant from any future liability under this Lease. Landlord or its
authorized representatives shall have the right at all reasonable times to audit
the books, records and papers of Tenant relating to any Transfer and relevant to
the determination of the existence of any Transfer Premium, and shall have the
right to make copies thereof. If the Transfer Premium respecting any Transfer
shall be found understated, Tenant shall, within thirty (30) days after demand,
pay the deficiency, and if the deficiency is understated by more than seven
percent (7%), Tenant shall also pay Landlord’s costs of such audit not to exceed
Two Thousand Five Hundred Dollars ($2,500.00).
     Section 9.06. Additional Transfers. For purposes of this Lease, the term
“Transfer” shall also include: (i) if Tenant is a partnership, the cumulative
withdrawal or change, voluntary, involuntary or by operation of law, of fifty
percent (50%) or more of the partners, or the cumulative transfer of fifty
percent (50%) or more of partnership interests, within a twelve (12)-month
period, or the dissolution of the partnership without immediate reconstitution
thereof; (ii) if Tenant is a closely held corporation (i.e., whose stock is not
publicly held and not traded through an exchange or over the counter), (A) the
dissolution, merger, consolidation or other reorganization of Tenant, (B) the
sale or other transfer of more than an aggregate of fifty percent (50%) of the
voting shares of Tenant (other than to immediate family members by reason of
gift or death), within a twelve (12)-month period, or (C) the sale, mortgage,
hypothecation or pledge of more than an aggregate of fifty percent (50%) of the
value of the unencumbered assets of Tenant within a twelve (12) month period;
and (iii) if Tenant is a limited liability company, any cumulative transfer of
more than fifty percent (50%) of the membership interests. If Tenant is a
corporation whose stock is publicly held and traded through an exchange or over
the counter, no sale or other transfer of the stock is a Transfer within the
meaning of this Article Nine. In addition to those types of Transfers specified
above in this Article Nine, any use of the Property by an individual or entity
other than Tenant, whether pursuant to a license or concession, or otherwise,
shall be deemed a Transfer requiring Landlord’s consent; provided, however, that
the use of any portion of the Property by Tenant and a third party as part of a
partnering, co-development or similar arrangement or association in the ordinary
course of Tenant’s business in the development of drugs shall not constitute a
Transfer under this Lease. Notwithstanding any language to the contrary in this
Article Nine, Landlord agrees not to withhold its consent to any proposed
assignment of Tenant’s leasehold interest in the Property to a lender as
security, whether such proposed assignment is in the form of a leasehold deed to
secure debt, leasehold mortgage, or otherwise; provided, however, that the
granting of such consent is expressly conditioned on the full execution and
delivery of a consent agreement containing terms and conditions reasonably
acceptable to Landlord, Landlord’s lender, Tenant and Tenant’s lender.
     Section 9.07. Tenant Affiliate. Notwithstanding anything to the contrary
contained in Section 9.01 of this Lease, a Transfer of all or a portion of the
Property to an affiliate of Tenant (an entity which is controlled by, controls,
or is under common control with, Tenant) or to any corporation or other entity
resulting from a merger or restructuring of or consolidation with Tenant
(collectively, “Tenant Affiliate”), shall not be deemed a Transfer under Article
Nine for which (a) consent is required, or (b) any Transfer Premium is payable,
provided that: (i) Tenant immediately notifies Landlord of

      Industrial Lease—Atlanta   Dendreon Corporation     Majestic Airport
Center III     Union City, GA

 



--------------------------------------------------------------------------------



 



any such Transfer; (ii) promptly supplies Landlord with any documents or
information requested by Landlord regarding such Transfer; (iii) if such
Transfer is an assignment, Tenant Affiliate assumes in writing all of Tenant’s
obligations under this Lease; and (iv) such Transfer is not a subterfuge by
Tenant to avoid its obligations under this Lease. “Control,” as used herein,
shall mean the ownership, directly or indirectly, of at least fifty-one percent
(51%) of the voting securities of, or possession of the right to vote, in the
ordinary direction of its affairs, of at least fifty-one percent (51%) of the
voting interest in, any person or entity. The right of a Tenant Affiliate to
exercise a renewal Option, the First Refusal Right (defined below), Expansion
Option (defined below), or Purchase Option (defined below) shall be governed by
the other provisions of this Lease dealing with such options and rights.
     Section 9.08. Transfer Involving Sublease. Every Transfer in the form of an
approved sublease transaction shall be evidenced by a written sublease (the
“Sublease”) between Tenant and the subtenant (“Subtenant”). The Sublease or,
where applicable, Landlord’s written consent required under Section 9.01 above,
to which Tenant and Subtenant shall be parties (the “Consent”), shall comply
with the following requirements:
          (i) The form of the Sublease, and the terms and conditions thereof,
shall be subject to Landlord’s approval, which shall be granted or withheld in
Landlord’s reasonable discretion.
          (ii) The Sublease shall be subject to, and shall incorporate by
reference, all of the terms and conditions of this Lease, except those terms and
conditions relating to Base Rent, Additional Rent, and any other amount due
under this Lease. Subtenant shall acknowledge in the Sublease or Consent that it
has reviewed and agreed to all of the terms and conditions of this Lease.
Subtenant shall agree in the Sublease or Consent not to do, or fail to do,
anything that would cause Tenant to violate any of its obligations under this
Lease.
          (iii) The Sublease or Consent shall require that: (1) Subtenant shall
have no right to exercise any option to extend the Lease Term or exercise the
First Refusal Right, or Purchase Option, or Expansion Option (or any similar
rights) granted to Tenant in this Lease; and (2) the Sublease shall require
Tenant to agree that it shall neither exercise on behalf of, nor assign to,
Subtenant any such options or rights. Nothing in this Section 9.08(iii) shall
abrogate Tenant’s right to exercise any such rights and options for its own
account, regardless of the existence of any such Sublease.
          (iv) The Sublease or Consent shall contain, in full, any use
restrictions or other provisions of this Lease that affect the use of the
Property, and any other provisions that Landlord otherwise requires be contained
in the Sublease.
          (v) The Sublease or Consent shall contain a waiver of subrogation
against Landlord and shall require Subtenant’s insurance policies to acknowledge
such a waiver of subrogation.
          (vi) The Sublease or Consent shall prohibit a sub-subletting of the
Property or the assignment of the Sublease by Subtenant, without first obtaining
Landlord’s consent, which consent may be granted or withheld in Landlord’s sole
and absolute discretion.
          (vii) The Sublease or Consent shall require Subtenant, acting through
Tenant, to obtain Landlord’s prior written consent to any alterations to the
Property, to the extent Tenant is required by this Lease to obtain such consent.
          (viii) The Sublease or Consent shall require: (1) Subtenant to send
Landlord copies of any and all notices concerning the Property that Subtenant is
obligated to provide to Tenant; and (2) Tenant to send Landlord copies of any
and all notices concerning the Property that Tenant is obligated to provide to
Subtenant.
          (ix) The Sublease or Consent shall provide that, at Landlord’s option,
the Sublease shall not terminate in the event that this Lease terminates. The
Sublease or Consent shall require Subtenant to execute an attornment agreement,
if Landlord, in its sole and absolute discretion, shall elect to have the
Sublease continue beyond the date of termination of this Lease. Such attornment
agreement shall be in form and content acceptable to Landlord pursuant to which
Subtenant confirms it is in direct privity of contract with Landlord and that
all obligations owed to Tenant under the Sublease shall become obligations owed
to Landlord for the balance of the term of the Sublease.
          (x) The Sublease or Consent shall provide that unless and until such
time as an attornment agreement is executed by Subtenant pursuant to the terms
and conditions of the preceding subsection (ix), nothing

      Industrial Lease—Atlanta   Dendreon Corporation     Majestic Airport
Center III     Union City, GA

 



--------------------------------------------------------------------------------



 



contained in the Sublease shall create or shall be construed or deemed to create
privity of contract or privity of estate between Landlord and Subtenant.
          (xi) The Sublease or Consent shall provide that Subtenant shall have
no right (and shall waive any rights it may have) to hold Landlord responsible
for any liability in connection with the Property, including, without
limitation, any liability arising from the noncompliance with any federal,
state, or local laws applicable to the Property.
          (xii) The Sublease or Consent shall provide that: (1) Nothing in the
Sublease shall amend or shall be construed or deemed to amend this Lease; and
(2) Tenant and Subtenant shall not amend the Sublease, without Landlord’s prior
written consent.
          (xiii) The Sublease or Consent shall contain such other terms as
Landlord may reasonably require.
     Section 9.09. No Merger. No merger shall result from Tenant’s sublease of
the Property under this Article Nine, Tenant’s surrender of this Lease or the
termination of this Lease in any other manner. In any such event, Landlord may
terminate any or all subtenancies or succeed to the interest of Tenant as
sublandlord under any or all subtenancies.
     Section 9.10. Tenant’s Indemnity. If Landlord shall withhold its consent to
any proposed assignment or subletting in conformance with Landlord’s rights
under this Article Nine, or if Landlord shall exercise its recapture right in
Section 9.04 above, Tenant shall indemnify, defend, and hold harmless Landlord
(and Landlord’s affiliates, agents, and employees, and their affiliates) from
and against any and all loss, liability, damages, costs and expenses (including
attorneys’ fees) resulting from any claims that may be made against Landlord by
the proposed assignee or subtenant or by any brokers or other persons claiming a
commission or similar compensation in connection with the proposed assignment or
subletting based on Landlord’s proper withholding of its consent to such
Transfer.

ARTICLE TEN DEFAULTS; REMEDIES  

     Section 10.01. Covenants and Conditions. Tenant’s performance of each of
Tenant’s obligations under this Lease is a condition as well as a covenant.
Tenant’s right to continue in possession of the Property is conditioned upon
such performance. Time is of the essence in the performance of all covenants and
conditions.
     Section 10.02. Defaults. Tenant shall be in material default under this
Lease (an “Event of Default”):
          (a) If Tenant abandons the Property;
          (b) If Tenant fails to pay Rent or any other charge when due and does
not cure such failure within five (5) business days after receipt of written
notice thereof; provided, however, that Landlord shall not be obligated to
provide more than two (2) such notices in any consecutive 12-month period;
          (c) If Tenant fails to perform any of Tenant’s non-monetary
obligations under this Lease for a period of thirty (30) days after written
notice from Landlord; provided that if more than thirty (30) days are required
to complete such performance, Tenant shall not be in default if Tenant commences
such performance within the thirty (30) day period and thereafter diligently
pursues its completion. However, Landlord shall not be required to give such
notice if Tenant’s failure to perform constitutes a non-curable breach of this
Lease. The notice required by this paragraph is (i) intended to satisfy any and
all notice requirements imposed by law on Landlord and is not in addition to any
such requirement, and (ii) not intended to extend the time for Tenant’s
performance if a shorter period of time for performance is expressly provided in
this Lease.
          (d) (i) If Tenant makes a general assignment or general arrangement
for the benefit of creditors; (ii) if a bankruptcy petition is filed by or
against Tenant and is not dismissed within thirty (30) days; (iii) if a trustee
or receiver is appointed to take possession of substantially all of Tenant’s
assets located at the Property or of Tenant’s interest in this Lease and
possession is not restored to Tenant within thirty (30) days; or (iv) if
substantially all of Tenant’s assets located at the Property or of Tenant’s
interest in this Lease is subjected to attachment, execution or other judicial
seizure which is not discharged within thirty (30) days. If a court of competent
jurisdiction determines that any of the acts described in this subparagraph
(d) is not a default under this Lease, and a trustee is appointed to take
possession (or if Tenant remains a debtor in possession) and such trustee or
Tenant transfers Tenant’s interest hereunder, then Landlord shall receive, as

      Industrial Lease—Atlanta   Dendreon Corporation     Majestic Airport
Center III     Union City, GA

 



--------------------------------------------------------------------------------



 



Additional Rent, the excess, if any, of the rent (or any other consideration)
paid in connection with such assignment or sublease over the rent payable by
Tenant under this Lease.
          (e) If any future guarantor of this Lease revokes or otherwise
terminates, or purports to revoke or otherwise terminate, any guaranty of all or
any portion of Tenant’s obligations under this Lease. Unless otherwise expressly
provided, no guaranty of this Lease is revocable.
     Section 10.03. Remedies. Upon the occurrence of any Event of Default,
Landlord may at its option pursue any one or more of the following remedies, and
any and all other rights or remedies accruing to Landlord by law or otherwise,
without any notice or demand to the extent permitted by applicable law:
          (a) Commence dispossessory proceedings with or without the termination
of this Lease. Tenant shall remain liable for the payment of all rents accruing
after any writ of possession as to the Property is issued to Landlord.
          (b) Commence proceedings against Tenant for all amounts owed by Tenant
to Landlord, whether as Base Rent, Additional Rent, damages or otherwise.
          (c) Terminate the Lease, in which event Tenant shall immediately
surrender the Property to Landlord, and in such event Landlord shall have the
right to institute legal action against Tenant to recover the amount of all loss
and damage recoverable under Georgia law which Landlord may suffer by reason of
such breach by Tenant.
          (d) Upon any termination of Tenant’s right to possession only, without
termination of the Lease, Landlord may, at Landlord’s option, enter into the
Property, remove Tenant’s signs and other evidences of tenancy, and take and
hold possession thereof as provided below, without such entry and possession
terminating the Lease or releasing Tenant, in whole or in part, from any
obligation, including Tenant’s obligation to pay rent, including any amounts
treated as Additional Rent, hereunder for the full Lease Term. In any such case,
Landlord may relet the Property on behalf of Tenant for such term or terms
(which may be greater or less than the period which would otherwise have
constituted the balance of the Lease Term) and on such terms and conditions
(which may include concessions of free rent and alteration, repair and
improvement of the Property) as Landlord, in its sole discretion, may determine
and receive directly the rent by reason of the reletting. Tenant agrees to pay
Landlord on demand any deficiency that may arise by reason of any reletting of
the Property. In no event shall Tenant be entitled to any rentals received by
Landlord in excess of the amounts due by Tenant hereunder. Tenant further agrees
to reimburse Landlord upon demand for any expenditures made by it for remodeling
or repairing in order to relet the Property and for all other expenses incurred
in connection with such reletting (including, without limitation, attorney’s
fees and brokerage commissions). Landlord shall have no obligation to relet the
Property or any part thereof and shall in no event be liable for failure to
relet the Property or any part thereof or, in the event of any such reletting,
for refusal or failure to collect any rent due upon such reletting. No such
refusal or failure shall operate to relieve Tenant of any liability under this
Lease. Tenant shall instead remain liable for all rent and for all such
expenses.
          (e) Enter upon and take possession of the Property, without being
liable for prosecution of any claim for damages or for trespass or other tort.
          (f) Do or cause to be done whatever Tenant is obligated to do under
the terms of this Lease, in which case Tenant agrees to reimburse Landlord on
demand for any and all costs or expenses which Landlord may thereby incur.
Tenant agrees that Landlord shall not be liable for any damages resulting to
Tenant from effecting compliance with Tenant’s obligations under this Lease,
whether caused by the negligence of Landlord or otherwise, except that Tenant
shall not be liable for damages arising from Landlord’s gross negligence or
willful misconduct.
          (g) Enforce the performance of Tenant’s obligations hereunder by
injunction or other equitable relief (which remedy may be exercised upon any
breach or default or any threatened breach or default of Tenant’s obligations
hereunder).
          (h) With or without terminating this Lease, declare the difference, if
any, between (i) the entire amount of the Base Rent and Additional Rent which
would become due and payable during the remainder of the Lease Term, and the
amount of any rental abated during any free rent period, discounted to present
value using a discount rate equal to the Prime Rate in effect as of the date of
such declaration, and (ii) the fair rental value of the Property during the
remainder of the Lease Term (taking into account, among other factors, the
anticipated duration of the period the Property will be unoccupied prior to
reletting and the anticipated cost of reletting the Property), also discounted
to present value

      Industrial Lease—Atlanta   Dendreon Corporation     Majestic Airport
Center III     Union City, GA

 



--------------------------------------------------------------------------------



 



using a discount rate equal to the Prime Rate in effect as of the date of such
declaration, to be due and payable immediately, in which event such sum shall be
due and payable immediately and Tenant agrees to pay the same at once, together
with all Base Rent and Additional Rent and other sums then due, at the office of
Landlord at the address set forth in Section 1.02 of this Lease; it being
understood and agreed that such payment shall be and constitute Landlord’s
liquidated damages, Landlord and Tenant acknowledging and agreeing that it is
difficult or impossible to determine the actual damages Landlord would suffer
from Tenant’s breach hereof and that the agreed upon liquidated damages are not
punitive or penalties and are just, fair and reasonable, all in accordance with
O.C.G.A. 13-6-7. As used in this Section 10.03, “Prime Rate” means the rate of
interest published from time-to-time by The Wall Street Journal and designated
as such in the “Money Rates” section of such publication.
     Section 10.04. Termination. If Landlord properly elects to terminate this
Lease as a result of a Tenant default, Tenant shall be liable to Landlord for
all damages resulting therefrom, which shall include, without limitation, all
costs, expenses and fees, including reasonable attorneys’ fees that Landlord
incurs in connection with the filing, commencement, pursuing and/or defending of
any action in any bankruptcy court or other court with respect to this Lease;
the obtaining of relief from any stay in bankruptcy restraining any action to
evict Tenant; or the pursuing of any action with respect to Landlord’s right to
possession of the Property. All such damages suffered (apart from Base Rent and
other rent payable hereunder) shall constitute pecuniary damages that must be
reimbursed to Landlord prior to assumption of this Lease by Tenant or any
successor to Tenant in any bankruptcy or other proceeding.
     Section 10.05. Cumulative Remedies. Landlord’s exercise of any right or
remedy shall not prevent it from exercising any other right or remedy.
     Section 10.06. Surrender. No act or thing done by Landlord or its agents
during the Lease Term shall be deemed an acceptance of a surrender of the
Property, and no agreement to accept a surrender of the Property shall be valid
unless made in writing and signed by Landlord.
     Section 10.07. Removal of Tenant’s Property. All furniture, equipment, and
other personal property of Tenant not removed from the Property upon the
abandonment thereof following an Event of Default by Tenant or upon the
termination of this Lease for any cause whatsoever shall conclusively be deemed
to have been abandoned by Tenant, and may be appropriated, sold, stored,
destroyed or otherwise disposed of by Landlord without notice to Tenant and
without obligation to account therefor. Tenant shall reimburse Landlord for all
reasonable expenses incurred in connection with the disposition of such personal
property. Landlord, upon presentation of evidence of a third party’s claim of
ownership or security interest in any such abandoned property, may turn over
such property to the third party claimant without any liability to Tenant.
     Section 10.08. Consequential Damages. Notwithstanding anything to the
contrary contained in this Lease, nothing in this Lease shall impose any
obligations on Tenant and Landlord to be responsible or liable for, and each
hereby releases the other from all liability for, punitive or exemplary damages,
or for consequential damages other than those consequential damages incurred by
Landlord in connection with (a) the holdover of the Property by Tenant after the
expiration or earlier termination of this Lease, (b) Environmental Damages
suffered by Landlord resulting from the activities and negligence of the Tenant
Group relating to the Property (but expressly excluding any such damages arising
from the presence of Pre-existing Hazardous Materials).
     Section 10.09. Subordination of Landlord’s Statutory or Other Lien Rights.
At Tenant’s written request, Landlord agrees to subordinate any statutory or
other lien rights available to Landlord to the rights of any lender of Tenant
with respect to any inventory, fixtures, machinery, equipment, accessions,
furnishings, modular improvements and other such personal property located in or
on the Property and all proceeds therefrom (collectively, the “Personal
Property”), by execution of a subordination agreement containing terms
acceptable to such lender and Landlord, including, without limitation:
          (a) An acknowledgement by Landlord that any claims that such lender
may have against or with respect to such Personal Property are superior to any
lien or claim of any nature of Landlord with respect thereto for so long as
Tenant’s indebtedness to such lender remains unsatisfied;
          (b) The agreement of Landlord that, as between Landlord and such
lender, such lender may remove from the Property any or all of the Personal
Property owned by such lender or in which such lender holds a security interest
within a specified period of time, as long as such lender is responsible for
(i) any damage to the Property caused by such

      Industrial Lease—Atlanta   Dendreon Corporation     Majestic Airport
Center III     Union City, GA

 



--------------------------------------------------------------------------------



 



removal of the Personal Property, and (ii) the payment of Base Rent (without any
holdover premium) and Additional Rent for the period from the date which is ten
(10) business days following receipt of Landlord’s written notice providing that
Tenant’s right of possession with respect to the Property has been terminated
(and specifying that such lender’s right to remove the Personal Property in
which such lender has an interest will be conditioned on the payment of rent
unless such removal is completed within ten (10) business days) until removal of
the Personal Property is completed; and
          (c) Such other terms and provisions, not inconsistent with the above
terms and conditions or Landlord’s rights under this Lease, as such lender and
Landlord may reasonably require, including but not limited to liability
insurance and indemnity provisions reasonably acceptable to Landlord.
     Section 10.10. Repayment of “Free” Rent. If this Lease provides for a
postponement of any monthly rental payments, a period of “ free” rent or other
rent concession, such postponed rent or “free” rent is called the “Abated Rent.”
Tenant shall be credited with having paid all of the Abated Rent on the
expiration of this Lease Term only if Tenant has fully, faithfully, and
punctually performed all of Tenant’s obligations hereunder, including the
payment of all rent (other than the Abated Rent) and all other monetary
obligations and the surrender of the Property in the physical condition required
by this Lease. Tenant acknowledges that its right to receive credit for the
Abated Rent is absolutely conditioned upon Tenant’s full, faithful and punctual
performance of its obligations under this Lease. Upon an Event of Default, the
then unamortized portion (amortized using a straight-line method over the
initial Lease Term) of the Abated Rent shall immediately become due and payable
in full and this Lease shall be enforced as if there were no such rent abatement
or other rent concession.
     Section 10.11. Repayment of Tenant Improvement Allowance. If Landlord
agrees, pursuant to the terms and provisions of Article Fourteen of this Lease,
to provide Tenant with a Tenant Improvement Allowance, then Tenant agrees to
immediately pay Landlord the unamortized amount of such Tenant Improvement
Allowance (based on straight-line amortization over the initial Lease Term) in
the event this Lease is terminated as the result of an Event of Default under
Section 10.02 of this Lease. The provisions of this Section 10.11 shall not in
any way limit or abrogate the remedies available to Landlord elsewhere in this
Lease on account of a default by Tenant.
ARTICLE ELEVEN PROTECTION OF LENDERS
     Section 11.01. Subordination. This Lease is subject and subordinate to all
present and future ground or underlying leases of the Project or Property, and
to the lien of any mortgages or trust deeds, now or hereafter in force against
the Project or Property, and to all renewals, extensions, modifications,
consolidations and replacements thereof, and to all advances made or hereafter
to be made upon the security of such mortgages or trust deeds, unless the
holders of such mortgages or trust deeds, or the lessors under such ground lease
or underlying leases, require in writing that this Lease be superior thereto by
giving notice thereof to Tenant at least five (5) days before the election
becomes effective. Tenant covenants and agrees in the event any proceedings are
brought for the foreclosure of any such mortgage or trust deed, or if any ground
or underlying lease is terminated, to attorn, without any deductions or set-offs
whatsoever, to the purchaser upon any such foreclosure sale, or to the lessor of
such ground or underlying lease, as the case may be, if so requested to do so by
such purchaser or lessor, and to recognize such purchaser or lessor as the
landlord under this Lease, provided such lienholder or purchaser or ground
lessor shall agree to accept this Lease and not disturb Tenant’s occupancy, so
long as Tenant timely pays the rent and observes and performs all of the terms,
covenants and conditions of this Lease to be observed and performed by Tenant.
Landlord’s interest herein may be assigned as security at any time to any
lienholder. Tenant shall, within fifteen (15) days following written request by
Landlord, execute such further instruments or assurances in the form attached
hereto as Exhibit “B” or such other form as is then reasonably required by
Landlord’s lender and reasonably acceptable to Tenant (an “SNDA”) to evidence or
confirm the subordination or superiority of this Lease to any such mortgages,
trust deeds, ground leases or underlying leases, and if Tenant fails to do so
timely, such failure shall constitute a material Event of Default under this
Lease without any further notice or opportunity to cure. Tenant waives the
provisions of any current or future statute, rule or law which may give or
purport to give Tenant any right or election to terminate or otherwise adversely
affect this Lease and the obligations of the Tenant hereunder in the event of
any foreclosure proceeding or sale. Tenant shall not be required to do anything
required under this Lease which is proscribed by the terms of any SNDA executed
by Tenant at the request of Landlord.
     Section 11.02. Estoppel Certificates.
          (a) Upon Landlord’s written request, but no more than twice in a
consecutive twelve (12) month period, Tenant shall execute, acknowledge and
deliver to Landlord a written statement, in the form attached hereto as

      Industrial Lease—Atlanta   Dendreon Corporation     Majestic Airport
Center III     Union City, GA

 



--------------------------------------------------------------------------------



 



Exhibit “C” or such other form as is then required by Landlord’s lender,
certifying: (i) that none of the terms or provisions of this Lease have been
changed (or if they have been changed, stating how they have been changed);
(ii) that this Lease has not been cancelled or terminated; (iii) the last date
of payment of the Base Rent and other charges and the time period covered by
such payment; (iv) that to Tenant’s actual knowledge Landlord is not in default
under this Lease (or, if Landlord is claimed to be in default, stating why); and
(v) such other factual information with respect to Tenant or this Lease as
Landlord may reasonably request or which any prospective purchaser or
encumbrancer of the Property may reasonably require. Tenant shall deliver such
statement to Landlord within fifteen (15) days after Landlord’s written request.
Landlord may give any such statement by Tenant to any prospective purchaser or
encumbrancer of the Property. Such purchaser or encumbrancer may rely
conclusively upon such statement as true and correct.
          (b) If Tenant does not deliver such statement to Landlord within such
ten (10) -day period, Landlord, and any prospective purchaser or encumbrancer,
may conclusively presume and rely upon the following facts: (i) that the terms
and provisions of this Lease have not been changed except as otherwise
represented by Landlord; (ii) that this Lease has not been canceled or
terminated except as otherwise represented by Landlord; (iii) that not more than
one month’s Base Rent or other charges have been paid in advance; and (iv) that
Landlord is not in default under this Lease. In such event, Tenant shall be
estopped from denying the truth of such facts.
     Section 11.03. Tenant’s Financial Condition. Within ten (10) days after
written request from Landlord, Tenant shall deliver to Landlord such financial
statements, as Landlord reasonably requires, to verify the net worth of Tenant
or any assignee, subtenant, or guarantor of Tenant. In addition, Tenant shall
deliver to any lender designated by Landlord any financial statements required
by such lender to facilitate the financing or refinancing of the Property.
Tenant represents and warrants to Landlord that each such financial statement is
a true and accurate statement as of the date of such statement. All financial
statements shall be confidential and shall be used only for the purposes set
forth in this Lease. Notwithstanding any language to the contrary in this
Section, Tenant need not provided Landlord or any lender designated by Landlord
with copies of Tenant’s financial statements so long as such current financial
information respecting Tenant is readily available to the public through filings
with the U.S. Securities and Exchange Commission.
ARTICLE TWELVE LEGAL COSTS
     Section 12.01. Legal Proceedings. If Tenant or Landlord shall be in breach
or default under this Lease, such party (the “Defaulting Party”) shall reimburse
the other party (the “Non-defaulting Party”) upon demand for any costs or
expenses that the Non-defaulting Party incurs in connection with any breach or
default of the Defaulting Party under this Lease, whether or not suit is
commenced or judgment entered. Such costs shall include legal fees and costs
incurred for the negotiation of a settlement (to the extent provided in any such
settlement agreement), and the enforcement of rights under this Lease.
Furthermore, if any action for breach of or to enforce the provisions of this
Lease is commenced, the court in such action shall award to the party in whose
favor a judgment is entered, a reasonable sum as attorneys’ fees and costs. The
losing party in such action shall pay such attorneys’ fees and costs. Tenant
shall also indemnify Landlord against and hold harmless Landlord (and Landlord’s
affiliates, agents, employees, contractors, and their affiliates) from all
costs, expenses, demands and liability Landlord may incur if Landlord becomes or
is made a party to any claim or action (a) instituted by Tenant against any
third party, or by any third party against Tenant, or by or against any person
holding any interest under or using the Property by license of or agreement with
Tenant; (b) for foreclosure of any lien for labor or material furnished to or
for Tenant or such other person at the request of Tenant or such other person;
or (c) necessary to protect Landlord’s interest under this Lease in a bankruptcy
case, or other proceeding under Title 11 of the United States Code, as amended,
filed by or against Tenant. Tenant shall defend Landlord against any such claim
or action at Tenant’s expense with counsel reasonably acceptable to Landlord.
     Section 12.02. Landlord’s Consent. Tenant shall pay Landlord’s reasonable
attorneys’ fees incurred in connection with Tenant’s request for (a) Landlord’s
consent under Article Nine (Assignment and Subletting) of this Lease, or in
connection with any other act which Tenant proposes to do and which requires
Landlord’s consent, or (b) other Landlord action. Notwithstanding the foregoing,
Landlord’s attorneys’ fees shall not exceed Two Thousand Five Hundred Dollars
($2,500.00) per request in connection with a proposed assignment or sublease in
the ordinary course of business, provided that Landlord’s standard consent form
is used.
ARTICLE THIRTEEN BROKERS
     Landlord and Tenant hereby warrant to each other that they have had no
dealings with any real estate broker or agent in connection with the negotiation
of this Lease, and that they know of no other real estate broker or agent who is

      Industrial Lease—Atlanta   Dendreon Corporation     Majestic Airport
Center III     Union City, GA

 



--------------------------------------------------------------------------------



 



entitled to a commission in connection with this Lease, excepting only the real
estate broker(s) or agent(s) named in Section 1.09 above (the “Broker(s)”). Each
party agrees to indemnify and defend the other party against and hold the other
party harmless from any and all claims, demands, losses, liabilities, lawsuits,
judgments, and costs and expenses (including without limitation reasonable
attorneys’ fees) with respect to any leasing commission or equivalent
compensation alleged to be owing on account of the indemnifying party’s dealings
with any real estate broker or agent, other than the Broker(s). Landlord hereby
discloses to Tenant that Landlord’s Broker is acting in this transaction as the
agent of Landlord exclusively, and Tenant hereby consents to Landlord’s Broker
acting in such capacity.
ARTICLE FOURTEEN BUILDING AND TENANT IMPROVEMENTS
     Section 14.01. Building Shell Improvements. Subject to obtaining all
necessary governmental approvals (and subject to any changes mandated by the
applicable governmental authorities as a condition to obtaining such approvals),
Landlord shall use commercially reasonable efforts to construct the Building and
the surrounding and associated improvements generally shown on the attached
Exhibit “A” (including the driveways to be located on the Property that shall
provide vehicular access to Oakley Industrial Boulevard) using Landlord’s
customary materials, methods, and means of construction, modified as required to
construct in conformance with the Building Shell Plans (as defined below), prior
to the Estimated Building Shell Substantial Completion Date, or as soon
thereafter as is practicable (collectively, the “Building Shell Improvements”).
The Building Shell Improvements, which shall be constructed lien free (subject
to possible bona fide disputes that are resolved in due course) in a good and
workmanlike manner in accordance with all Applicable Laws, shall not include the
Tenant Improvements (defined below). The Building Shell Improvements shall be
constructed according to those certain construction drawings identified on the
list attached as Exhibit “F” to this Lease (the “Base Building Shell Plans”), as
modified and supplemented by those preliminary drawings identified on the list
attached as Exhibit “G” to this Lease (and, subject to Section 6.05 above, the
final construction drawings to be prepared based on such preliminary drawings),
plus all Change Orders (as defined in Section 14.03) below for Building Shell
Improvements approved by Tenant (collectively, the “Modified Building Shell
Plans”). The changes to the Base Building Shell Improvements resulting from the
modification and supplementation of the Base Building Shell Plans by the
Modified Building Shell Plans are herein referred to as the “Building
Modifications.” The Base Building Shell Plans, as modified by the Modified
Building Shell Plans are collectively referred to in this Lease as the “Building
Shell Plans.” Landlord shall construct those portions of the Building Shell
Improvements described in the Base Building Shell Plans at no additional cost or
expense to Tenant other than the Rent payable under this Lease. The Building
Shell Improvements described in the Base Building Shell Plans are referred to
herein as the “Base Building Shell Improvements.” Tenant shall, within thirty
(30) days following full execution and delivery of this Lease, pay to Landlord
in full the cost of the work described in the Modified Building Shell Plans,
attributable solely to the Building Modifications which is in the amount of Two
Hundred Ninety-one Thousand Three Hundred Twenty Dollars ($291,320.00) (the
“Modification Costs”). Tenant’s failure to timely pay the full amount of the
Modification Costs shall constitute a Tenant Delay. Tenant shall not be
responsible for payment of any other Modification Costs, except pursuant to
Section 14.02 below. Neither Landlord nor Landlord’s Contractor shall be
responsible (but they agree to cooperate with Tenant if reasonably necessary,
provided that any such cooperation shall be at Tenant’s sole cost and expense),
for tracking compliance with the requirements for obtaining a possible LEED
certification for the Building. Any such work related to obtaining such LEED
certification shall be performed by Tenant or Tenant’s consultants at Tenant’s
sole cost and expense.
     Section 14.02. Changes. Tenant may request a change to any part of the
Building Shell Improvements by providing written notice to Landlord in which
Tenant specifies with particularity the requested changes. Within ten
(10) business days of Landlord’s receipt of Tenant’s request for changes
(“Changes”), Landlord shall review the Changes requested and notify Tenant in
writing (“Change Order”) of any increase or decrease in the cost of the Building
Shell Improvements in such reasonable detail as Tenant may request and the
amount of any delay that would result from the Change. Landlord agrees to
competitively bid the Changes and that the cost of such Changes shall be equal
to Landlord’s contractor’s actual cost plus fifteen percent (15%), which shall
cover general conditions and overhead and profit and fees. Tenant shall approve
or disapprove the Change Order in writing before the expiration of three
(3) business days following receipt of the Change Order. Any failure to approve
shall constitute a disapproval. Any and all Out-of-Pocket Costs, fees and
expenses reasonably incurred by Landlord relative to a Tenant- approved Change
Order to (a) evaluate a Tenant-requested Change, and (b) to change the Building
Shell Improvements and to incorporate the Changes into the Building Shell
Improvements or, the Tenant Improvements contemplated under the Change Order
shall be expressly set forth in the Change Order and shall be paid by Tenant as
provided in Section 14.05 below.
     Section 14.03. Substantial Completion. If the Building Shell Improvements
are not Substantially Completed by the Estimated Building Shell Substantial
Completion Date, because of a Tenant Delay, then the Lease Commencement

      Industrial Lease—Atlanta   Dendreon Corporation     Majestic Airport
Center III     Union City, GA

 



--------------------------------------------------------------------------------



 



Date shall be sixty (60) days following the date the Building Shell Improvements
would have been Substantially Completed but for any Tenant Delay, subject to the
provisions of Section 2.02 above. Tenant agrees that any Tenant Delay shall be
cumulative and shall not cause the Lease Commencement Date to be extended beyond
what it otherwise would have been in the absence of any Tenant Delay. For
purposes of this Lease, the Building Shell Improvements shall be Substantially
Completed when (a) all of such improvements are completed in accordance with the
Building Shell Plans, except for minor items of work (e.g., pick-up, “punch
list” work, etc.) that can be completed with only minor interference with
construction and installation of the Tenant Improvements, which shall be
itemized on a punch list and completed by Landlord within forty-five (45) days
following the date of Substantial Completion of the Building Shell Improvements,
(b) the applicable governmental authority has conducted its final inspection of
all Building Shell Improvements, has provided its approval thereof, and has
issued a Temporary Certificate of Occupancy (if applicable and available),
(c) the architect of record (Randall Paulson) has delivered to Tenant its
executed Certificate of Substantial Completion, and (d) upon written notice from
Landlord to Tenant of the foregoing, accompanied by a copy of such Temporary
Certificate of Occupancy (if applicable and available) and a copy of such
Certificate of Substantial Completion and granting Tenant possession and
occupancy of the Building Shell Improvements (“Substantially Completed” or
“Substantial Completion” of the Building Shell Improvements, or similar phrase).
     Section 14.04. Tenant Delay. As used in this Lease, “Tenant Delay” shall
mean, in addition to any Tenant Delay specifically described elsewhere in this
Lease, any delay Landlord encounters in the performance of Landlord’s
obligations under this Lease arising from or related to any act or omission of
Tenant or its agents, employees, or contractors, including, without limitation,
any actual delay to the extent attributable to: (a) any Changes, including any
delays arising from or related to such Changes, whether or not within Tenant’s
reasonable control; (b) any material interference by Tenant with the
construction of the Building Shell Improvements; (c) Tenant’s request for
long-lead items; (d) any material delays by Tenant in providing Landlord with
information requested by Landlord, or in providing consents or approvals
required to be given by Tenant, or in completing submittals or obtaining permits
within the time periods agreed to by Landlord and Tenant or as reasonably
required by Landlord, including any delays in providing Landlord with the final
Modified Building Shell Plans; and (e) the Building Modifications, whether or
not within Tenant’s reasonable control (including, but not limited to, delays in
obtaining required utility services because of delays associated with the
construction of additional electrical substation capacity required for the
Building Modifications or otherwise, or delays in obtaining governmental
approvals for the construction of the Building Modifications); provided however,
no such delay shall constitute a Tenant Delay unless Landlord shall have
notified Tenant in writing of the occurrence of a Tenant Delay and the reasons
therefore within three (3) business days following the date Landlord becomes
aware or should have become aware of the occurrence of the event or circumstance
giving rise to the delay. Landlord confirms that the Building Modifications will
not create any Tenant Delay.
     Section 14.05. Tenant Improvements. Subject to the terms of the Tenant Work
Letter attached as Exhibit “H” to this Lease, Tenant shall, at Tenant’s sole
cost and expense (except for the Tenant Improvement Allowance to be provided by
Landlord described in the Tenant Work Letter), space design, engineer and
construct all interior improvements for the Building necessary for the conduct
of Tenants business, including, but not limited to office improvements, that
were not included within the Building Shell Improvements (the “Tenant
Improvements”).
     Section 14.06. Ownership of Improvements. During the Lease Term, the Base
Building Shell Improvements shall be the property of Landlord, the Building
Modifications and the Tenant Improvements and any other Tenant’s Alterations
shall be the property of Tenant. The Building Shell Improvements and the Tenant
Improvements shall remain upon and be surrendered with the Property upon the
expiration or earlier termination of the Lease Term, subject to the other
provisions of this Lease respecting restoration of the Property and Tenant’s
right to remove certain personal property from the Property.
     Section 14.07. No Other Improvements. Consistent with Section 6.01 of this
Lease, except for the Building Shell Improvements and any unfinished “punch
list” items, Landlord shall have no liability or obligation for making any
further alterations or improvements of any kind in or about the Property.
     Section 14.08. Insurance Issues. Landlord agrees to cause its contractor to
maintain Products and Completed Operation Coverage insurance following
Substantial Completion of the Building Shell Improvements. Such coverage shall
be maintained until the earlier to occur of: (a) five (5) years following the
Substantial Completion of the Building Shell Improvements, and (b) the Closing
of Escrow (as defined in Article Nineteen below).

      Industrial Lease—Atlanta   Dendreon Corporation     Majestic Airport
Center III     Union City, GA

 



--------------------------------------------------------------------------------



 



ARTICLE FIFTEEN COMMUNICATIONS SERVICES
     Section 15.01. Tenant’s Rooftop Equipment. Notwithstanding the foregoing,
with Landlord’s prior written consent and subject to all applicable provisions
of this Lease and applicable law, Tenant may, at Tenant’s sole cost and expense,
install energy-related improvements, including, without limitation, solar
panels, antennae, and related facilities and other equipment for the provision
of Communications Services (defined below) on the rooftop or in other portions
of the Property, but only if such equipment and facilities are solely limited to
Tenant’s own use in the conduct of its business from the Property (collectively,
“Tenant’s Rooftop Equipment”). Tenant shall be solely responsible for all costs
and expenses related to the use and maintenance of Tenant’s Rooftop Equipment,
the removal of which upon the expiration or earlier termination of this Lease
shall be governed by Section 6.06 of this Lease. Tenant agrees that the use of
Tenant’s Rooftop Equipment shall in no way interfere with the operation and
maintenance of any existing communications equipment (including any
communications equipment located in the Project but not on the Property which
may be the subject of a Communications Agreement (defined below) with Landlord
or an affiliate of Landlord), located in the Project, the Building, or any of
the Building’s systems. Tenant shall indemnify and hold harmless Landlord (and
Landlord’s affiliates, agents, employees, and their affiliates) from all
expenses, costs, damages, losses, claims or other expenses and liabilities
arising from any such interference. If such interference occurs, Tenant agrees
to suspend use of Tenant’s Communications Equipment until the interference has
been corrected to the reasonable satisfaction of Landlord. Tenant shall be
responsible for all costs associated with any tests deemed necessary to resolve
any and all interference caused by Tenant’s Communications Equipment, or any use
that is not permitted by this Article. If such interference has not been
corrected within twenty (20) days, Landlord may require Tenant to remove those
components of Tenant’s Communications Equipment causing such interference, or
Landlord will enjoin such interference at Tenant’s sole cost and expense. All
operations by Tenant pursuant to this Article shall be lawful and in compliance
with all FCC rules and regulations. Also, any installation of Tenant’s Rooftop
Equipment shall be commenced and completed in full and strict compliance with
the requirement to use a third party contractor or subcontractor (selected from
a list of at least three (3) proposed by Landlord) for any work involving
possible roof penetrations, as set forth in Section 6.05 above. Regardless of
any roof warranty or any repair obligations of Landlord in this Lease, Tenant
shall be solely responsible for the repair of any leaks or other damage to the
roof membrane resulting from the installation of any of Tenant’s Rooftop
Equipment. As used in this Article, “Communications Services” shall mean the
implementation, provision, facilitation and maintenance of voice, data, video or
other communication services (or any combination of the foregoing) including,
without limitation: (a) the provision and resale of point-to-point telephone
communications (including dedicated long distance service), (b) video
communications service, (c) 800-number service, (d) telephone credit or debit
card service, (e) audio or video conferencing, paging, voice mail and message
centers, (f) data transmission service, (g) access to computer “internet” or
other networked computer-based communications, (h) satellite or cable
television, (i) wideband digital networks, (j) security services, and
(k) provision of telephone, video communication or other telecommunication
equipment to consumers of such services; whether now existing or subsequently
developed and however provided, including, without limitation, wireless
transmission and reception of communication signals. As used in this Article,
“Communications Agreements” shall mean easements, license agreements or leases
for the use of portions of the Project by commercial and other providers of
telecommunications services.
ARTICLE SIXTEEN MISCELLANEOUS PROVISIONS
     Section 16.01. Non-Discrimination. Tenant promises, and it is a condition
to the continuance of this Lease, that there will be no discrimination against,
or segregation of, any person or group of persons on the basis of race, color,
sex, creed, national origin or ancestry in the leasing, subleasing,
transferring, occupancy, tenure or use of the Property or any portion thereof.
     Section 16.02. Landlord’s Liability; Certain Duties.
          (a) As used in this Lease, the term “Landlord” means only the current
owner or owners of the fee title to the Property or the leasehold estate under a
ground lease of the Property at the time in question. Each Landlord is obligated
to perform the obligations of Landlord under this Lease only during the time
such Landlord owns such interest or title. Any Landlord who transfers all of its
title or interest in the Property is relieved of all liability with respect to
the obligations of Landlord under this Lease to be performed on or after the
date of transfer. However, each Landlord shall deliver to its transferee all
funds that Tenant previously paid if such funds have not yet been applied under
the terms of this Lease. Notwithstanding the above provisions of this
Section 16.02(a), no Landlord shall be relieved from liability hereunder upon
the transfer of its title and interest in the Property unless such Landlord
shall have obtained from its

      Industrial Lease—Atlanta   Dendreon Corporation     Majestic Airport
Center III     Union City, GA

 



--------------------------------------------------------------------------------



 



successor in title and interest such successor’s written assumption of all of
such transferring Landlord’s obligations under this Lease to be performed on or
after the date of such transfer.
          (b) Tenant shall give written notice of any failure by Landlord to
perform any of its obligations under this Lease to Landlord and to any ground
lessor, mortgagee or beneficiary under any deed of trust encumbering the
Property whose name and address have been furnished to Tenant in writing.
Landlord shall not be in default under this Lease unless Landlord (or such
ground lessor, mortgagee or beneficiary) fails to cure such non-performance
within ten (10) days after receipt of Tenant’s written notice with respect to
monetary defaults (unless a longer period is expressly provided elsewhere in
this Lease), and within thirty (30) days after receipt of Tenant’s written
notice with respect to any non-monetary defaults. However, if such
non-performance with respect to any non-monetary default reasonably requires
more than thirty (30) days to cure, Landlord shall not be in default if such
cure is commenced within such thirty (30)-day period and thereafter diligently
pursued to completion.
          (c) Notwithstanding any term or provision herein to the contrary, the
liability of Landlord for the performance of its duties and obligations under
this Lease is limited to Landlord’s interest in the Property and any proceeds
thereof, and neither the Landlord nor its partners, members, managers,
shareholders, officers or other principals shall have any personal liability
under this Lease.
          (d) Except as otherwise expressly provided in Section 2.02 of this
Lease, Tenant shall have no right to terminate this Lease based on an uncured
default by Landlord in the performance of Landlord’s obligations under this
Lease; provided, however, that Tenant may seek to recover from Landlord an
amount representing appropriate actual, compensatory damages for breach of
contract based on any such uncured default of Landlord, but not otherwise.
Consistent with Section 10.08 above, in no event shall Tenant be permitted to
recover consequential, punitive, or exemplary damages from Landlord based on any
such uncured default of Landlord, or otherwise.
          (e) With respect to any provision of this Lease which provides (or is
held to provide) that Landlord shall not unreasonably withhold any consent or
approval, Tenant shall not be entitled to make any claim for, and Tenant hereby
expressly waives, any claim for damages, it being acknowledged and agreed that
Tenant’s sole right and exclusive remedy therefor shall be an action for
specific performance.
          (f) Notwithstanding any term or provision herein to the contrary, if
(i) no Event of Default on the part of Tenant exists, (ii) Tenant complies with
the terms of this Section 16.02(f), and (iii) such default has not been cured by
Landlord within the time specified in Section 16.02(b) above of this Lease
(following the initial written notice from Tenant) or within ten (10) days
following a second written notice from Tenant to Landlord specifying the nature
of the default, then Tenant shall have the right, within a reasonable period of
time thereafter, to cure such default for the account of the Landlord, and
Landlord shall reimburse Tenant within thirty (30) days of receipt of Tenant’s
invoice for any actual, necessary, and reasonable amount paid to cure such
default. If the above conditions are satisfied, in the event of emergencies
(i.e., where necessary to prevent imminent injury to persons or material damage
to property or to allow Tenant to continue to operate its business on the
Property), Tenant may cure a default by Landlord before the expiration of the
waiting period, but only after giving such written notice to Landlord (including
notice by facsimile transmission and email) as is practical under all of the
circumstances, containing the following: the nature of the emergency, a specific
description of the location and type of the item needing repair, and a statement
that Tenant intends to immediately undertake the repair. Assuming the above
conditions are satisfied, Tenant shall only have the right to do the minimum
repair reasonably necessary to remedy such emergency, and Tenant shall only use
licensed contractors for any repairs done to the Property. If Tenant completes
the emergency repair in compliance with the provisions of this Section 16.02(f),
then Landlord agrees to reimburse Tenant for Tenant’s actual, reasonable, and
documented Out-of-Pocket Costs incurred, with such reimbursement to be made
within thirty (30) days after Landlord’s receipt of an itemized invoice. If
Landlord owes a reimbursement obligation to Tenant pursuant to this
Section 16.02(f), whether an emergency or not, and fails to fulfill such
obligation, then Tenant shall be entitled to offset such amount against no more
than twenty-five percent (25%) of its monthly Additional Rent until such amount
is paid in full, but not otherwise. Notwithstanding the above, in the event
Tenant has entered into an SNDA or like instrument with the holder of a mortgage
or deed of trust encumbering the Property, Tenant shall not exercise any
self-help right or any of the other remedies provided above without first
providing to such holder notice and an opportunity to cure, if so provided and
required in the SNDA.
     Section 16.03. Severability. A determination by a court of competent
jurisdiction that any provision of this Lease or any part thereof is illegal or
unenforceable shall not cancel or invalidate the remainder of such provision or
this Lease, which shall remain in full force and effect, and it is the intention
of the parties that there shall be substituted for such

      Industrial Lease—Atlanta   Dendreon Corporation     Majestic Airport
Center III     Union City, GA

 



--------------------------------------------------------------------------------



 



provision as is illegal or unenforceable a provision as similar to such
provision as may be possible and yet be legal and enforceable.
     Section 16.04. Interpretation. The captions of the Articles or Sections of
this Lease are to assist the parties in reading this Lease and are not a part of
the terms or provisions of this Lease. Unless the context clearly requires
otherwise, (i) the plural and singular numbers will each be deemed to include
the other; (ii) the masculine, feminine, and neuter genders will each be deemed
to include the others; (iii) “shall,” “will,” “must,” “agrees,” and “covenants”
are each mandatory; (iv) “may” is permissive; (v) “or” is not exclusive; and
(vi) “includes” and “including” are not limiting. In the event of a dispute
between Landlord and Tenant over the interpretation of this Lease, both parties
shall be deemed to have been the drafter of this Lease, and any applicable law
that states that contracts are to be construed against the drafter shall not
apply. In any provision relating to the conduct, acts or omissions of Tenant,
the term “Tenant” shall include Tenant’s agents, employees, contractors,
invitees, successors or others using the Property with Tenant’s express or
implied permission.
     Section 16.05. Incorporation of Prior Agreements; Modifications. This Lease
is the only agreement between the parties pertaining to the lease of the
Property and no other agreements are effective. All amendments to this Lease
shall be in writing and signed by all parties. Any other attempted amendment
shall be void. All attached exhibits are hereby expressly incorporated into this
Lease by this reference.
     Section 16.06. Notices. All notices, demands, statements or communications
(collectively, “Notices”) given or required to be given by either party to the
other hereunder shall be in writing, shall be sent by United States certified or
registered mail, postage prepaid, return receipt requested,
nationally-recognized commercial overnight courier, or delivered personally (i)
to Tenant at the appropriate address set forth in Section 1.03 above, except
that upon Tenant’s taking possession of the Property, the Property shall be
Tenant’s address for notice purposes, or (ii) to Landlord at the addresses set
forth in Section 1.02 above. Landlord and Tenant shall have the right to change
its respective Notice address upon giving Notice to the other party. Any Notice
will be deemed given two (2) business days after the date it is mailed as
provided in this Section 16.06, or upon the date delivery is made, if delivered
by an approved courier (as provided above) or personally delivered. Consistent
with the provisions of Section 16.02(b) above, if Tenant is notified of the
identity and address of Landlord’s secured lender or ground or underlying
lessor, Tenant shall give to such lender or ground or underlying lessor written
notice of any default by Landlord under the terms of this Lease by registered or
certified mail, and such lender or ground or underlying lessor shall be given
the same opportunity to cure such default as is provided Landlord under this
Lease (unless such cure period is extended pursuant to the terms of any
agreement to which Tenant is a party or to which Tenant consents in writing)
prior to Tenant’s exercising any remedy available to Tenant. Notices required
hereunder may be given by either an agent or attorney acting on behalf of
Landlord or Tenant.
     Section 16.07. Waivers. The failure of Landlord to insist upon the strict
performance, in any of one or more instances, of any term, covenant or condition
of this Lease shall not be deemed to be a waiver by Landlord of such term,
covenant or condition. No waiver by Landlord of any breach by Tenant of any
term, provision and covenant contained herein shall be deemed or construed to
constitute a waiver of any other or subsequent breach by Tenant of any term,
provision or covenant contained herein. Landlord’s acceptance of the payment of
rent (or portions thereof) or any other payments hereunder after the occurrence
of and during the continuance of a default (or with knowledge of a breach of any
term or provision of this Lease which with the giving of notice and the passage
of time, or both, would constitute a default) shall not be construed as a waiver
of such default or any other rights or remedies of Landlord, including any right
of Landlord to recover the Property. Moreover, Tenant acknowledges and agrees
that Landlord’s acceptance of a partial rent payment shall not, under any
circumstances (whether or not such partial payment is accompanied by a special
endorsement or other statement), constitute an accord and satisfaction. Landlord
will accept the check (or other payment means) for payment without prejudice to
Landlord’s right to recover the balance of such rent or to pursue any other
remedy available to Landlord. Forbearance by Landlord to enforce one or more of
the remedies herein provided upon the occurrence of a default shall not be
deemed or construed to constitute a waiver of such default.
     Section 16.08. No Recordation. Tenant shall not record this Lease or any
assignment or security document pertaining to this Lease. Either Landlord or
Tenant may require that a memorandum of this Lease executed by both parties,
substantially in the form of that attached as Exhibit “K,” be recorded. The
party requiring such recording shall pay all transfer taxes and recording fees.
Upon termination of the Lease, Landlord and Tenant agree, promptly at the
request of either party, to execute a mutually acceptable notice of termination
or other instrument, in recordable form, to evidence such termination of
Tenant’s leasehold interest in the Property. The party requesting such recording
shall pay all recording fees.

      Industrial Lease—Atlanta   Dendreon Corporation     Majestic Airport
Center III     Union City, GA

 



--------------------------------------------------------------------------------



 



     Section 16.09. Binding Effect; Choice of Law. This Lease binds any party
who legally acquires any rights or interest in this Lease from Landlord or
Tenant. However, Landlord shall have no obligation to Tenant’s successor unless
the rights or interests of Tenant’s successor are acquired in accordance with
the terms of this Lease. The laws of the State in which the Property is located
shall govern this Lease, without regard to such State’s conflicts of law
principles. Tenant hereby knowingly, intentionally, and irrevocably agrees that
Landlord may bring any action or claim to enforce or interpret the provisions of
this Lease in the State and County where the Property is located, and that
Tenant irrevocably consents to personal jurisdiction in such State for the
purposes of any such action or claim. Nothing in this Section 16.09 shall be
deemed to preclude or prevent Landlord from bringing any action or claim to
enforce or interpret the provisions of this Lease in any other appropriate place
or forum. Tenant further agrees that any action or claim brought by Tenant to
enforce or interpret the provisions of this Lease, or otherwise arising out of
or related to this Lease or to Tenant’s use and occupancy of the Property,
regardless of the theory of relief or recovery and regardless of whether third
parties are involved in the action, may only be brought in the State and County
where the Property is located, unless otherwise agreed in writing by Landlord
prior to the commencement of any such action.
     To the extent permitted by applicable law, in the interest of obtaining a
speedier and less costly adjudication of any dispute, Landlord and Tenant hereby
knowingly, intentionally, and irrevocably waive the right to trial by jury in
any legal action, proceeding, claim, or counterclaim brought by either of them
against the other on all matters arising out of or related to this Lease or the
use and occupancy of the Property.
     Section 16.10. Corporate Authority; Partnership Authority; LLC Authority.
If Tenant is a corporation, each person signing this Lease on behalf of Tenant
represents and warrants that he has full authority to do so and that this Lease
binds the corporation. Within thirty (30) days after this Lease is signed,
Tenant shall deliver to Landlord a certified copy of a resolution of Tenant’s
Board of Directors authorizing the execution of this Lease or other evidence of
such authority reasonably acceptable to Landlord. If Tenant is a partnership,
each person or entity signing this Lease for Tenant represents and warrants that
he or it is a general partner of the partnership, that he or it has full
authority to sign for the partnership and that this Lease binds the partnership
and all general partners of the partnership. Tenant shall give written notice to
Landlord of any general partner’s withdrawal or addition. Within thirty
(30) days after this Lease is signed, Tenant shall deliver to Landlord a copy of
Tenant’s recorded statement of partnership or certificate of limited
partnership. If Tenant is a limited liability company (LLC), each person or
entity signing this Lease for Tenant represents and warrants that he or it is a
manager or member of the LLC, that he or it has full authority to sign for the
LLC and that this Lease binds the LLC. Within thirty (30) days after this Lease
is signed, Tenant shall deliver to Landlord a certified copy of a resolution of
Tenant’s managers or members authorizing the execution of this Lease, or other
evidence of such authority reasonably acceptable to Landlord.
     Section 16.11. Intentionally Omitted.
     Section 16.12. Force Majeure. A “Force Majeure” event shall occur if
Landlord or Tenant cannot perform any of its obligations due to events beyond
such party’s control (except with respect to the obligations imposed with regard
to Base Rent, Additional Rent and other charges to be paid by Tenant pursuant to
this Lease or any amounts payable by Landlord pursuant to this Lease), and in
such cases the time provided for performing such obligations shall be extended
by a period of time equal to the duration of such events. Events beyond
Landlord’s or Tenant’s control include, but are not limited to, acts of God,
war, civil commotion, terrorist acts, fire, flood or other casualty, government
regulation or restriction, atypical waiting periods for obtaining governmental
permits or approvals, or atypical weather conditions. Landlord and Tenant, as a
condition precedent to being able to claim a Force Majeure delay, shall notify
the other of the occurrence of a Force Majeure event within five (5) business
days after such occurrence. No express reference in this Lease to a Force
Majeure event shall create any inference that the terms of this Section 16.12 do
not apply with equal force in the absence of such an express reference.
     Section 16.13. Counterparts. This Lease may be executed in counterparts
and, when all counterpart documents are executed, the counterparts shall
constitute a single binding instrument.
     Section 16.14. Survival. All representations and warranties of Landlord and
Tenant shall survive the termination of this Lease.
     Section 16.15. Relationship of Parties. Nothing contained in this Lease
shall be deemed or construed by the parties hereto or by any third party to
create the relationship of principal and agent, partnership, joint venturer or
any association between Landlord and Tenant, it being expressly understood and
agreed that neither the method of computation

      Industrial Lease—Atlanta   Dendreon Corporation     Majestic Airport
Center III     Union City, GA

 



--------------------------------------------------------------------------------



 



of Rent nor any act of the parties hereto shall be deemed to create any
relationship between Landlord and Tenant other than the relationship of landlord
and tenant.
     Section 16.16. No Warranty. In executing and delivering this Lease, Tenant
has not relied on any representation, including, but not limited to, any
representation whatsoever as to the amount of any item comprising Additional
Rent or the amount of the Additional Rent in the aggregate or that Landlord is
furnishing the same services to other tenants, at all, on the same level or on
the same basis, or any warranty or any statement of Landlord which is not set
forth herein or in one or more of the exhibits attached hereto.
     Section 16.17. Waiver of Redemption by Tenant. Tenant hereby waives, for
Tenant and for all those claiming under Tenant, all rights now or hereafter
existing to redeem by order or judgment of any court or by any legal process or
writ, Tenant’s right of occupancy of the Property after any termination of this
Lease.
     Section 16.18. Independent Covenants. This Lease shall be construed as
though the covenants herein between Landlord and Tenant are independent and not
dependent and Tenant hereby expressly waives the benefit of any statute or other
law to the contrary and agrees that if Landlord fails to perform its obligations
set forth herein, Tenant shall not be entitled to make any repairs or perform
any acts hereunder at Landlord’s expense or to any setoff of the Rent or other
amounts owing hereunder against Landlord.
     Section 16.19. Confidentiality. Tenant agrees that the terms of this Lease
are confidential and constitute proprietary information of Landlord, and that
disclosure of the terms hereof could adversely affect Landlord. Tenant shall
keep its partners, members, manager, officers, directors, employees, agents,
real estate brokers and sales persons and attorneys from disclosing the terms of
this Lease to any other person without Landlord’s prior written consent, except
to any accountants of Tenant in connection with the preparation of Tenant’s
financial statements or tax returns, to agents or consultants of Tenant in
connection with Tenant’s performance of its obligations hereunder, to an
assignee of this Lease or subtenant of the Property, or to a person to whom
disclosure is required in connection with any action brought to enforce this
Lease; provided, however, that Tenant shall inform such persons of the
confidentiality of the terms of this Lease and shall obtain their agreement to
abide by the confidentiality provisions of this Section prior to such
disclosure. In the event Tenant is required to disclose this Lease or any terms
thereof to governmental agencies pursuant to applicable laws (including, without
limitation, any required disclosure under applicable securities laws, if so
advised by Tenant’s securities law counsel) Tenant shall, prior to making such
disclosure, submit a written request to the applicable authorities that the
terms of this Lease (but not its existence) be exempt from such disclosure
requirements and take other actions reasonably necessary to avoid such
disclosure (including submission of a redacted version of the Lease in a form
reasonably acceptable to Landlord). If Landlord seeks to avoid such disclosure,
Landlord shall prepare at Landlord’s sole cost for Tenant’s use pursuant to this
Section 16.19, the submission package for the exemption request, including
without limitation the lease redaction and any required explanation of the
reasons such redaction is necessary. Tenant shall provide Landlord with a copy
of such request and all related documents promptly following the submission
thereof to the applicable authorities and shall keep Landlord apprised of the
status of such request and all responses thereto. Tenant shall, in any event,
provide Landlord with not less than ten (10) days notice prior to disclosing
this Lease or any term thereof to any court or governmental agency.
     Section 16.20. Revenue and Expense Accounting. Landlord and Tenant agree
that, for all purposes (including any determination under Section 467 of the
Internal Revenue Code), rental income will accrue to the Landlord and rental
expenses will accrue to the Tenant in the amounts and as of the dates rent is
payable under this Lease.
     Section 16.21. Tenant’s Representations and Warranties. Tenant warrants and
represents to Landlord to its actual knowledge as follows, each of which is
material and being relied upon by Landlord:
          (a) Tenant and all persons and entities (i) owning (directly or
indirectly) an ownership interest in Tenant, (ii) whom or which are an assignee
of Tenant’s interest in this Lease; or (iii) whom or which are a guarantor of
Tenant’s obligations under this Lease: (x) are not, and shall not become, a
person or entity with whom Landlord is restricted from doing business under
regulations of the Office of Foreign Assets Control (“OFAC”) of the Department
of the Treasury (including, but not limited to, those named on OFAC’s Specially
Designated Nationals and Blocked Persons list) or under any statute, executive
order (including, but not limited to, the September 24, 2001 Executive Order
Blocking Property and Prohibiting Transactions With Persons Who Commit, Threaten
to Commit, or Support Terrorism), or other governmental action; (y) are not, and
shall not become, a person or entity with whom Landlord is restricted from doing
business under the International Money Laundering Abatement and Financial
Anti-Terrorism Act of 2001 or the

      Industrial Lease—Atlanta   Dendreon Corporation     Majestic Airport
Center III     Union City, GA

 



--------------------------------------------------------------------------------



 



regulations or orders thereunder; and (z) are not knowingly engaged in, and
shall not knowingly engage in, any dealings or transaction or be otherwise
associated with such persons or entities described in clauses (x) or (y), above.
          (b) If Tenant is an entity, Tenant is duly organized, validly existing
and in good standing under the laws of the State of its organization, and is (or
will be prior to taking possession of the Property) qualified to do business in
the State in which the Property is located, and the persons executing this Lease
on behalf of Tenant have the full right and authority to bind Tenant without the
consent or approval of any other person or entity. Tenant has full power,
capacity, authority and legal right to execute and deliver this Lease and to
perform all of its obligations hereunder. This Lease is a legal, valid and
binding obligation of Tenant, enforceable in accordance with its terms.
          (c) Tenant has not (1) made a general assignment for the benefit of
creditors, (2) filed any voluntary petition in bankruptcy or suffered the filing
of an involuntary petition by any creditors, (3) suffered the appointment of a
receiver to take possession of all or substantially all of its assets,
(4) suffered the attachment or other judicial seizure of all or substantially
all of its assets, (5) admitted in writing its inability to pay its debts as
they come due, or (6) made an offer of settlement, extension or composition to
its creditors generally.
Tenant confirms that all of the above representations and warranties are true as
of the date of this Lease, and acknowledges and agrees that they shall survive
the expiration or earlier termination of this Lease.
     Section 16.22. Further Assurances. Except as otherwise expressly provided
in this Lease, Landlord and Tenant each will, at its own cost and expense,
execute and deliver such further documents and instruments and will take such
other actions as may be reasonably required or appropriate to carry out the
intent and purposes of this Lease.
     Section 16.23. Heirs and Successors. The covenants and agreements of this
Lease shall be binding upon the heirs, legal representatives, successors and
permitted assigns of the parties hereto.
     Section 16.24. Registration of Pharmaceutical Facility Under Federal Food,
Drug, and Cosmetic Act. 21 U.S.C. Section 360 and the regulations promulgated
thereunder, 21 CFR Section 207, require that an owner or operator of a domestic
facility that is engaged in the manufacturing, preparation, propagation,
compounding, or processing of a drug, drugs, a device, or devices must register
the facility with the Food and Drug Administration (the “FDA”) unless certain
exemptions are met which do not apply to Tenant. Tenant hereby agrees that it
shall register the Property with the FDA and that Landlord shall have no
obligation to do so. Following Tenant’s registration, Tenant shall provide
Landlord with satisfactory evidence that it has registered the Property with the
FDA within the time required by law.
     Section 16.25. Attorneys’ Fees. Whenever the provisions of this Lease
provide for any party to pay another party’s attorneys’ fees and expenses, such
obligation shall be construed to mean the fees and expenses such party’s outside
counsel actually incurred by such party at standard hourly rates and not as a
statutory percentage of amounts owed. Without limiting the generality of the
above, Tenant expressly waives the operation of O.C.G.A. Section 13-1-11, and
Landlord and Tenant both agree that the provisions of this Section 16.25 shall
govern and control.
     Section 16.26. Standard of Conduct. Each of Landlord and Tenant agrees to
act in a commercially reasonable manner in connection with any approval or
disapproval or other act or omission required or contemplated in this Lease
unless with respect to a particular matter this Lease specifically provides that
the approval or disapproval or other act or omission lies within the sole
discretion of such party.
     Section 16.27. Landlord’s Representations, Warranties and Covenants.
Landlord represents, warrants and covenants to Tenant to its actual knowledge as
follows, each of which is material and being relied upon by Tenant:
          (a) Landlord is duly organized, validly existing and in good standing
under the laws of the state of its organization, and is qualified to do business
in the State in which the Property is located, and the persons executing this
Lease on behalf of Landlord have the full right and authority to bind Landlord
without the consent or approval of any other person or entity. Landlord has full
power, capacity, authority and legal right to execute and deliver this Lease and
to perform all of its obligations hereunder. This Lease is a legal, valid and
binding obligation of Landlord, enforceable in accordance with its terms.
          (b) Landlord has not (1) made a general assignment for the benefit of
creditors, (2) filed any voluntary petition in bankruptcy or suffered the filing
of an involuntary petition by any creditors, (3) suffered the

      Industrial Lease—Atlanta   Dendreon Corporation     Majestic Airport
Center III     Union City, GA

 



--------------------------------------------------------------------------------



 



appointment of a receiver to take possession of all or substantially all of its
assets, (4) suffered the attachment or other judicial seizure of all or
substantially all of its assets, (5) admitted in writing its inability to pay
its debts as they become due, or (6) made an offer of settlement, extension or
composition to its creditors generally.
          (c) Landlord is the record owner of the Property. Upon Substantial
Completion of the Building Shell Improvements, the Property will have access to
the physically and publicly open adjacent street known as Oakley Industrial
Boulevard.
          (d) The Property is currently zoned M-1 which allows the development
and construction of the Building and the related improvements contemplated under
this Lease and further allows the operation by Tenant of its business consistent
with the Permitted Uses.
          (e) Electricity, sewer, natural gas, water and phone will be made
available to the Building in connection with the construction of the Building
Shell Improvements as follows:
     Electricity
A utility company (Georgia Power) transformer capable of providing 4000A at 480V
will be provided near the SW corner of the Building with 4” empty conduits
stubbed into the Building’s proposed switchgear room.  
     Sewer
An 8” ductile iron sewer line will be provided (stubbed within 5’ of Building)
and connected to the existing sanitary sewer system.
     Water
A 2” ductile iron domestic water line will be stubbed, valved and capped, which
will provide water service from the existing 12” ductile iron main at Oakley
Industrial Blvd.
     Natural Gas
A utility company gas meter (rated for 5 psi) will be located at the Building.
     Telephone
Two (2) 4” empty conduits from the ROW at Oakley Industrial Blvd. will be
stubbed into the Building’s proposed switchgear room. Tenant, not Landlord, will
order service directly from telephone service provider. 
          (f) Landlord covenants not to (i) modify the zoning applicable to the
Property in any manner without Tenant’s prior written consent, which shall not
be unreasonably withheld, conditioned, or delayed, or (ii) for so long as the
Purchase Option is in full force and effect but not otherwise, further encumber
the Property (other than the grant of a security deed and assignment of leases
or other similar instrument securing any financing for the Property or the
Project, or the granting of easements for utilities serving the Property, or the
recording of any Declaration (defined below)), without the prior written consent
of Tenant, which shall not be unreasonably withheld, conditioned, or delayed. It
shall be unreasonable for Tenant to withhold any required consent if the
proposed encumbrance would not have a materially adverse effect on the
marketable title of the Property or Tenant’s Permitted Use.
          (g) Landlord agrees to cause the Property to be surveyed, a metes and
bounds legal description to be prepared based on such survey, and the Property
subdivided into a separate legal parcel for ad valorem tax purposes, inter alia,
and Landlord and Tenant agree to execute an amendment to this Lease
incorporating the Property specific legal description promptly thereafter
(collectively, the “Property Subdivision”). The Property Subdivision will be
accomplished no later than the date which is sixty (60) days following
Substantial Completion of the Building Shell Improvements.
     Section 16.28. Landlord’s Access. Landlord acknowledges that the business
to be conducted by Tenant at the Property is proprietary and confidential in
nature. Further, portions of such business, as reasonably determined by Tenant,
may need to be restricted to ensure protection from contamination and/or
compliance with FDA requirements. Accordingly, notwithstanding anything to the
contrary in this Lease, access to and inspection by Landlord of the Property
shall in all respects be subject to the following terms and conditions:

      Industrial Lease—Atlanta   Dendreon Corporation     Majestic Airport
Center III     Union City, GA

 



--------------------------------------------------------------------------------



 



          (a) Landlord shall provide at least one (1) business day notice of its
desire to access the Property and any such access shall be accompanied by a
representative of Tenant (but the absence of a Tenant representative shall not
preclude Landlord’s access);
          (b) All such acts as shall be conducted during normal business hours;
          (c) Landlord agrees to comply with certain reasonable rules and
procedures adopted by Tenant to ensure the confidentiality of Tenant’s
proprietary information, to ensure that no critical portions of the Property are
subjected to contamination and to prevent any potential violation of FDA
requirements, provided that such rules and procedures are uniformly applies to
all similarly-situated parties seeking access to the Property; and
          (d) Notwithstanding the above, in the event of an emergency which is
an immediate threat to human life or the structural integrity of the Building,
Landlord shall not be required to comply with the procedures set forth in this
Section 16.28 but shall in any event make every effort to notify Tenant via
telephone, facsimile and e-mail of the emergency and of its intention to access
the Property.
     Section 16.29. Survival of Tenant’s Option Rights. Tenant’s renewal Options
under Section 2.05, the First Refusal Right under Article Seventeen, the
Expansion Option under Article Eighteen, and the Purchase Option under
Article Nineteen are freely transferable by Tenant (in connection an assignment
of this Lease, but not a subletting of all or a portion of the Property) to any
Transferee which is a Tenant Affiliate of the Original Tenant or a Tenant
Affiliate within a series of Tenant Affiliates of the Original Tenant, but not
otherwise. Consistent with Section 9.08(iii) above, in the event of a Transfer
to a such a Transferee involving a Sublease, Tenant may continue to exercise
such rights or options on its own account, but such rights and options are not
exercisable by the Transferee, as a Subtenant.
ARTICLE SEVENTEEN RIGHT OF FIRST REFUSAL
     Section 17.01. Landlord grants to Tenant the one-time right (the “First
Refusal Right”) to purchase the Property on and subject to the following terms
and conditions. The First Refusal Right shall be exercisable by Tenant on the
express conditions that (a) at the time of the exercise no Event of Default on
the part of Tenant shall exist, and (b) Tenant has not been ten (10) or more
days late in the payment of recurring Rent more than a total of five (5) times
during the Lease Term.
     Section 17.02. Should Landlord receive from a prospective third-party
purchaser a written offer to purchase the Property which Landlord intends to
accept (the “Third-Party Offer”), Landlord agrees promptly to so notify Tenant
in writing of the Third-Party Offer and provide Tenant with a copy of the same
(subject to any confidentiality restrictions contained in the Third-Party
Offer). Tenant shall have a period of five (5) business days after receipt of
the notice by Tenant within which to exercise the First Refusal Right (the
“Acceptance Period”) by delivery to Landlord of written notice of Tenant’s
exercise on or before the last day of the Acceptance Period. If Tenant fails to
duly and timely exercise the First Refusal Right, or elects not to exercise the
First Refusal Right, the same shall lapse, and be of no further force and
effect, and Landlord shall be free to sell the Property pursuant to the terms of
the Third-Party Offer.
     Section 17.03. Within ten (10) business days after the effective date of
Tenant’s exercise of the First Refusal Right, Landlord and Tenant shall enter
into a definitive purchase and sale agreement containing terms of the Third
Party Offer, including the purchase price as set forth in the Third Party Offer,
and such other material terms agreed to by Landlord, as seller, and Tenant, as
buyer (the “ROFR Purchase and Sale Agreement”).
     Section 17.04. Should Tenant exercise its First Refusal Right and
subsequently fail to enter into the ROFR Purchase and Sale Agreement within the
ten (10) business day period as set forth above, Landlord may at its option
treat such failure as an express waiver by Tenant of the First Refusal Right,
which shall give Landlord the right to sell the Property without being subject
to the First Refusal Right.
     Section 17.05. This First Refusal Right is personal to the Original Tenant
or to any Transferee which is a Tenant Affiliate of the Original Tenant, or a
Tenant Affiliate within a series of Tenant Affiliates of the Original Tenant and
shall become null and void upon any Transfer other than one involving such a
Transferee.

      Industrial Lease—Atlanta   Dendreon Corporation     Majestic Airport
Center III     Union City, GA

 



--------------------------------------------------------------------------------



 



     Section 17.06. Notwithstanding any language in the contrary in this
Article Seventeen, for so long as the Purchase Option is in full force and
effect Landlord agrees not to solicit or accept any purchase offer from a third
party pertaining to the Property.
ARTICLE EIGHTEEN EXPANSION AREA OPTION
     Section 18.01. Included within the Property is an area of land that may
accommodate the possible expansion of the Building, as shown on the Site Plan
attached as Exhibit “A” to this Lease (the “Expansion Area”). Landlord hereby
grants the Original Tenant or any Transferee which is the Tenant Affiliate or a
Tenant Affiliate within a series of Tenant Affiliates of the Original Tenant the
one-time option to request that Landlord expand the Building to include up to
46,955 rentable square feet, but no less than 23,000 rentable square feet (the
“Expansion Option”).
     Section 18.02. The Expansion Option shall be exercised only by written
notice delivered to Landlord (“Tenant’s Notice”) before the expiration of the
Expansion Option Term (defined below). If Tenant fails to deliver to Landlord
Tenant’s Notice within the prescribed time period, then the Expansion Option
shall automatically lapse and be rendered null and void. The Expansion Option
shall only be exercisable on the express condition that at the time of the
exercise, no Event of Default on the part of Tenant shall exist and Tenant has
not been ten (10) or more days late in the payment of recurring Rent more than a
total of five (5) times during the Lease Term. The Expansion Option may be
exercised by Tenant at any time during the initial Lease Term (the “Expansion
Option Term”), so long as Tenant has validly exercised the first Option, as
needed, so as to satisfy the provisions contained in Section 18.04 below. The
Expansion Option is personal to the Original Tenant or to any Transferee which
is a Tenant Affiliate of the Original Tenant, or a Tenant Affiliate within a
series of Tenant Affiliates of the Original Tenant, and shall become null and
void upon any Transfer other than one involving such a Transferee.
Notwithstanding any language to the contrary in this Article Eighteen, Tenant’s
exercise of the Expansion Option is expressly conditioned on Tenant’s having a
minimum tangible net worth (as determined according to generally accepted
accounting principles, consistently applied) of Fifty Million Dollars
($50,000,000).
     Section 18.03. The Base Rent for the Expansion Area shall be calculated by
multiplying the Project Costs (defined below) by the greater of (1) ten percent
(10%), or (2) the sum of six percent (6%) plus the rate of the 10-year U.S.
Treasury Bill as of the date Tenant exercises the Expansion Option. In no event
shall the Base Rent for the Expansion Area be less than the Base Rent for the
initial Building (on a rentable square foot basis) as of the date of the
completion of the improvements for the Expansion Area.
     Section 18.04. The term of the lease of the Expansion Area shall be for a
minimum of ten (10) years (the “Initial Expansion Term”). Following the exercise
of the Expansion Option and completion of the work for the Expansion Area
pursuant to Section 18.06 below, the initial Lease Term shall be extended so
that the Lease Term of the initial Property and the Expansion Area are
coterminous. The Base Rent for the Property and initial Building shall remain
the same as stated in Section 1.10(a) of this Lease, or as provided in
Section 2.05 of this Lease, as applicable. The Base Rent for the Expansion Area
during the Extensions (if applicable) extending beyond the Initial Expansion
Term shall be the same Base Rent (on a per square foot basis) then payable by
Tenant with respect to the initial Building.
     Section 18.05. As used in this Article Eighteen, “Project Costs” means the
total actual costs incurred for the Expansion Area including, without
limitation, (i) all “hard” costs of construction, such as payments to all
contractors, subcontractors and suppliers, and (ii) all “soft” costs of
construction, such as permit fees, insurance and bonds, reasonable
professionals’ fees, such as attorneys’ fees, surveyor’s fees, environmental
assessment fees, architects’ fees, engineers’ fees, general contractor fees, and
developer fees. The major contracts relating to the expansion of the Building
onto the Expansion Area shall be competitively bid to ensure reasonable control
of Project Costs and developer fees shall in no event exceed three percent (3%)
of the Project Costs. Landlord agrees at the written request of Tenant prior to
Tenant’s exercise of the Expansion Option, to obtain estimates of the
anticipated Project Costs.
     Section 18.06. Within fifteen (15) days after Landlord’s receipt of
Tenant’s Notice, Tenant shall provide its specifications for the Expansion Area
and Landlord shall have fifteen (15) days to deliver written approval or changes
to such specifications. Upon approval by Landlord of the specifications (and
Tenant’s approval of any Landlord changes), Landlord shall have thirty (30) days
to deliver preliminary plans to Tenant, who shall have thirty (30) days
thereafter to deliver written approval or changes. After the plans and
specifications have been approved and signed by Landlord and Tenant, Landlord
shall cause an architect to proceed with final plans and specifications for the
Expansion Area. Tenant shall supply to the architect sufficient information to
allow for the completion of such plans and specifications on an as-

      Industrial Lease—Atlanta   Dendreon Corporation     Majestic Airport
Center III     Union City, GA

 



--------------------------------------------------------------------------------



 



needed basis as determined by the architect. The Expansion Area shall be the
same construction and fit-out (including the quality and type of base building
systems) as the original Building. Tenant shall have the right to approve the
final plans and specifications, which approval shall not be unreasonably
withheld. Landlord shall, as soon as practicable after tenant’s approval of the
final plans and specifications and the procurement of all necessary permits by
Landlord, start construction of the Expansion Area and thereafter proceed with
diligence to complete the Expansion Area within a reasonable and mutually
agreeable period of time after Tenant’s approval of the final plans and
specifications. The Expansion Area improvements shall be constructed in
accordance with the final plans and specifications and all applicable laws,
ordinances, codes and regulations. The commencement date of the lease of the
Expansion Area shall be determined upon Substantial Completion of the Expansion
Area improvements, and the parties shall execute an appropriate amendment to
this Lease setting forth the commencement date thereof.
ARTICLE NINETEEN PURCHASE OPTION
     Section 19.01. Landlord hereby grants to the Original Tenant or to any
Transferee which is a Tenant Affiliate of the Original Tenant or a Tenant
Affiliate within a series of Tenant Affiliates of the Original Tenant the
one-time option to purchase the Property in accordance with the terms of this
Article Nineteen (the “Purchase Option”). If Tenant wishes to exercise its right
to purchase the Property, then Tenant shall deliver written notice to Landlord
(the “Purchase Option Exercise Notice”) following the Lease Commencement Date
(i) notifying Landlord of Tenant’s decision to purchase the Property under this
Article Nineteen and containing Tenant’s proposed date for the Closing of Escrow
(defined below), which must be no later than the Closing Deadline (defined
below), and (ii) providing Landlord with a cashier’s check (or other immediately
available funds) in the amount of One Hundred Fifty Thousand Dollars
($150,000.00), payable to Landlord (the “Deposit”); provided, however, that the
Purchase Option Exercise Notice must be received by Landlord not later than
March 31, 2011 (the “Exercise Deadline”) and, if timely exercised, the Closing
of Escrow shall occur not later than the second anniversary of the date of this
Lease (the “Closing Deadline”). If the Purchase Option Exercise Notice and the
Deposit are not received by Landlord by the Exercise Deadline, or if the Closing
of Escrow does not occur by the Closing Deadline, then the Purchase Option shall
automatically lapse and Tenant shall have no further rights under this
Article Nineteen. Notwithstanding the above, Tenant shall provide Landlord with
at least sixty (60) days prior written notice of Tenant’s intention to exercise
the Purchase Option. The Purchase Option is personal to the Original Tenant or
to any Transferee which is a Tenant Affiliate of the Original Tenant or a Tenant
Affiliate within a series of Tenant Affiliates of the Original Tenant, and shall
become null and void upon any Transfer other than one involving such a
Transferee.
     Section 19.02. Within thirty (30 days after Landlord’s receipt of the
Purchase Option Exercise Notice and the Deposit, Landlord and Tenant shall
deliver into escrow with a title and escrow agent selected by Landlord in the
Atlanta, Georgia, metropolitan area (the “Escrow Agent”) a mutually acceptable
and fully executed “Purchase and Sale Agreement” containing the Applicable Terms
(defined below), together with such other terms as are then customary for
similar transactions in the Atlanta, Georgia, metropolitan area (together with
the Applicable Terms, the “PSA Terms”). This delivery shall constitute the
“Opening of Escrow.” If, despite good faith negotiations, Landlord and Tenant
are unable to agree on the PSA Terms within such period of time, then the
resolution of the disputed PSA Terms shall be submitted to binding arbitration,
as provided in Section 19.05 below. The Deposit shall be non-refundable
following the Opening of Escrow, except to the extent otherwise provided in the
Purchase and Sale Agreement. The “Closing of Escrow” or consummation of the
purchase and sale transaction shall take place on the date proposed by Tenant in
the Purchase Option Exercise Notice, provided that such date is no later than
the Closing Deadline. The purchase price for the Property shall be an amount
equal to Fifty-two and 50/100 Dollars ($52.50) per rentable square foot of space
in the Building, as it may be expanded (the “Purchase Price”). A sum of money
equal to the Purchase Price shall be deposited with the Escrow Agent before the
Closing of Escrow, and Tenant shall receive a credit against the Purchase Price
in the amount of the Deposit at the Closing of Escrow. Tenant shall take the
Property in its “as is” condition (although Tenant shall be entitled to receive
an assignment of all available construction warranties), and the Purchase and
Sale Agreement shall contain no contingencies to Tenant’s obligation to purchase
the Property other than Landlord’s ability to deliver title to the Property
subject only to the Permitted Title Exceptions (defined below). In connection
with such purchase, Tenant shall reimburse Landlord for all costs incurred by
Landlord in connection with the sale transaction, including but not limited to
attorneys’ fees, but excluding any brokerage commissions and the costs of
retiring the debt on the Building, including, without limitation, the cost of
any pre-payment or yield maintenance premium (however described).
     Section 19.03. Landlord shall convey the Property to Tenant in “as is”
condition by limited warranty deed subject to all matters of record, which
presently include some, but perhaps not all, of those items identified on the
attached Exhibit “I” (the “Existing Title Exceptions”), other than the lien of
any security instrument placed on the Property by Landlord, and such other
future title encumbrances as are reasonably approved by Tenant (collectively,
the “Permitted

      Industrial Lease—Atlanta   Dendreon Corporation     Majestic Airport
Center III     Union City, GA

 



--------------------------------------------------------------------------------



 



Title Encumbrances”). As soon as practicable after the Closing of Escrow, the
Escrow Agent shall issue a standard coverage Owner’s Policy of Title Insurance
at Tenant’s cost. Consistent with the terms of the SNDA attached as Exhibit “B”
to this Lease, Landlord’s lender and its successors will agree to honor the
Purchase Option in the event such lender acquires Landlord’s interest in the
Property, and Landlord will obtain a similar agreement from any future lender
while the Purchase Option is exercisable by Tenant. Upon the Closing of Escrow,
this Lease shall automatically terminate without further action by either party,
and shall be of no further effect, except for those rights, obligations, and
liabilities which expressly survive such termination or which have accrued prior
to such termination, including, without limitation, any monetary obligations of
Tenant or Landlord that have accrued prior to the Closing of Escrow but remain
unpaid as of such date. Both Landlord and Tenant acknowledge and agree that the
Existing Title Exceptions include those matters affecting the entire Project and
that certain of such matters may not affect the Property, standing alone. Upon
completion of the Property Subdivision, the Existing Title Exceptions shall be
updated to remove any items not affecting the Property.
     Section 19.04. The Purchase Option may not be exercised by Tenant and the
Closing of Escrow shall not occur if an Event of Default on the part of Tenant
exists at the time Tenant gives the Purchase Option Exercise Notice. Landlord
reserves the right to exchange fee title in the Property for property of like
kind and qualifying use within the meaning of Section 1031 of the Internal
Revenue Code of 1986, as amended (the “IRC”), and the regulations promulgated
thereunder. Landlord expressly reserves the right to assign its rights, but not
its obligations, hereunder to a Qualified Intermediary as provided in
regulations promulgated under the IRC on or before the Closing of Escrow for the
sale of the Property. Tenant agrees to cooperate reasonably with Landlord to
effect any such exchange to the extent it does not result in additional
obligations for Tenant. The terms and provisions set forth in Sections 19.02,
19.03, and 19.04 of this Lease, applicable to the purchase and sale of the
Property, are referred to as the “Applicable Terms.” The rights contained in
this Article Nineteen shall be personal to the Original Tenant or to any
Transferee which is a Tenant Affiliate of the Original Tenant or a Tenant
Affiliate within a series of Tenant Affiliates of the Original Tenant, and shall
become null and void upon any Transfer other than one involving such a
Transferee.
     Section 19.05. With respect to the binding arbitration required pursuant to
Section 19.02 above, the following provisions shall govern and control:
A SINGLE ARBITRATOR WHO IS A RETIRED FEDERAL OR STATE JUDGE SHALL CONDUCT THE
ARBITRATION UNDER THE THEN CURRENT COMMERCIAL ARBITRATION RULES OF THE AMERICAN
ARBITRATION ASSOCIATION (THE “AAA”). THE ARBITRATOR SHALL BE SELECTED BY MUTUAL
AGREEMENT OF THE PARTIES, OR IF THEY ARE UNABLE TO REACH AGREEMENT ON THE
ARBITRATOR WITHIN THIRTY (30) DAYS AFTER WRITTEN NOTICE BY ONE PARTY TO THE
OTHER(S) INVOKING THIS ARBITRATION PROVISION, IN ACCORDANCE WITH AAA PROCEDURES
FROM A LIST OF RETIRED FEDERAL OR STATE JUDGES MAINTAINED BY THE AAA FOR USE IN
GEORGIA. THE ARBITRATION SHALL BE CONDUCTED IN ATLANTA, GEORGIA, AND ALL
EXPEDITED PROCEDURES PRESCRIBED BY THE AAA COMMERCIAL ARBITRATION RULES SHALL
APPLY.
THE PROVISIONS OF THE GEORGIA ARBITRATION CODE, O.C.G.A. SECTIONS 9-9-1 ET SEQ.
(THE “ARBITRATION ACT”), AS AMENDED, SHALL APPLY TO THE ARBITRATION. THE
ARBITRATOR SHALL LIMIT THE SCOPE OF DISCOVERY TO MATTERS DIRECTLY RELEVANT TO
THE ISSUES IN QUESTION AND SHALL ESTABLISH REASONABLE TIME LIMITS WITHIN WHICH
THE PARTIES TO THE ARBITRATION MUST COMMENCE AND COMPLETE DISCOVERY, AND THE
ARBITRATOR SHALL RESOLVE ANY DISCOVERY DISPUTE BY SUCH PRE-HEARING CONFERENCES
AS MAY BE NEEDED. UNLESS THE PARTIES AGREE OTHERWISE, NO DEPOSITIONS WILL BE
TAKEN (UNLESS NEEDED FOR PRESENTATION IN LIEU OF LIVE APPEARANCE). THE
ARBITRATOR SHALL NOT PERMIT EXPANDED DISCOVERY. THE ARBITRATOR SHALL HAVE
AUTHORITY ONLY TO GRANT SPECIFIC PERFORMANCE AND TO ORDER OTHER EQUITABLE
RELIEF, BUT SHALL NOT HAVE THE AUTHORITY TO AWARD DAMAGES, WHETHER COMPENSATORY
OR PUNITIVE DAMAGES OR OTHER NON-COMPENSATORY DAMAGES. EACH OF THE PARTIES SHALL
PAY ITS OWN ATTORNEYS’ FEES AND COSTS AND OTHER EXPENSES INCURRED IN THE
ARBITRATION, AND THE PARTIES SHALL SHARE EQUALLY THE FEES AND EXPENSES OF THE
ARBITRATOR AND ALL OTHER FEES OR OTHER CHARGES IMPOSED BY AAA OR OTHER
ADMINISTRATOR. THE ARBITRATOR’S DECISION AND AWARD SHALL BE FINAL AND BINDING
AND JUDGMENT ON THE AWARD RENDERED BY THE ARBITRATOR MAY BE ENTERED IN ANY COURT
HAVING JURISDICTION THEREOF.
IF ANY PARTY FILES A JUDICIAL OR ADMINISTRATIVE ACTION ASSERTING CLAIMS SUBJECT
TO ARBITRATION AS PRESCRIBED HEREIN, AND ANOTHER PARTY SUCCESSFULLY OPPOSES SUCH
ACTION

      Industrial Lease—Atlanta   Dendreon Corporation     Majestic Airport
Center III     Union City, GA

 



--------------------------------------------------------------------------------



 



OR COMPELS ARBITRATION OF SAID CLAIMS, THE PARTY FILING SAID ACTION SHALL PAY
THE OTHER PARTY’S REASONABLE COSTS AND EXPENSES INCURRED IN OPPOSING SUCH ACTION
OR COMPELLING ARBITRATION, INCLUDING REASONABLE ATTORNEYS’ FEES AND EXPENSES.
NOTICE: BY INITIALING IN THE SPACE BELOW YOU ARE AGREEING TO HAVE THE DISPUTE
PERTAINING TO THE PSA TERMS (AS DEFINED ABOVE IN THIS ARTICLE NINETEEN) DECIDED
BY NEUTRAL ARBITRATION AS PROVIDED ABOVE AND YOU ARE GIVING UP ANY RIGHTS YOU
MIGHT POSSESS TO HAVE THE DISPUTE LITIGATED IN A COURT OR JURY TRIAL. BY
INITIALING IN THE SPACE BELOW YOU ARE GIVING UP YOUR JUDICIAL RIGHTS TO
DISCOVERY AND APPEAL, UNLESS THOSE RIGHTS ARE SPECIFICALLY INCLUDED IN THIS
PROVISION. IF YOU REFUSE TO SUBMIT TO ARBITRATION AFTER AGREEING TO THIS
PROVISION, YOU MAY BE COMPELLED TO ARBITRATE UNDER THE AUTHORITY OF THE
ARBITRATION ACT. YOUR AGREEMENT TO THIS ARBITRATION PROVISION IS VOLUNTARY.
WE HAVE READ AND UNDERSTAND THE FOREGOING AND AGREE TO SUBMIT DISPUTES
PERTAINING TO THE PSA TERMS TO NEUTRAL ARBITRATION. TENANT’S OBLIGATIONS TO PAY
BASE RENT AND ADDITIONAL RENT SHALL NOT BE DELAYED OR OTHERWISE AFFECTED BY
RESORT TO ARBITRATION HEREUNDER.
Landlord Initials: ___      Tenant Initials: ___

ARTICLE TWENTY DECLARATION OF COVENANTS, CONDITIONS, RESTRICTIONS AND RECIPROCAL
EASEMENTS  

     Landlord may prepare for eventual recordation against the Property and
other adjacent land comprising the Project a Declaration of Covenants,
Conditions, Restrictions and Reciprocal Easements (the “Declaration”), which may
supplement or supersede any similar instrument included within the Existing
Title Exceptions. So long as the provisions of the Declaration, do not have a
materially adverse effect on marketable title to the Property, do not increase
Tenant’s obligations in any material way (the performance of ministerial acts
shall not be deemed material), and do not have a materially adverse effect on
Tenant’s access to, or conduct of business from the Property, Tenant agrees that
Tenant shall not unreasonably withhold its consent to the Declaration and that
upon consent of the Declaration by Tenant, the Lease shall be subject and
subordinate to the Declaration, Tenant further agrees to execute a recordable
instrument (prepared by Landlord at its sole cost and expense) in order to
evidence such subordination.

ARTICLE TWENTY-ONE SALE-LEASEBACK  

     Notwithstanding any other language contained in this Lease, Landlord grants
Tenant the right to exercise the First Refusal Right and the Purchase Option in
connection with the implementation of a sale-leaseback program which may involve
other properties in addition to the Property. Landlord agrees to reasonably
cooperate with Tenant, as needed, and at Tenant’s sole cost and expense, to
effect any such sale-leaseback program and agrees to enter into such customary
documents as may be necessary to effect such sale-leaseback program, provided
that such documents do not increase Landlord’s liability in connection with the
sale of the Property and that Tenant reimburses Landlord for any additional
third party costs incurred by Landlord as a result of such cooperation. Any
third party (the “Sale-Leaseback Third Party”) which is a party to Tenant’s
sale-leaseback transaction may take an assignment of Tenant’s Right of First
Refusal and Purchase Option rights hereunder (provided that any such assignment
is made simultaneously with the closing on the applicable purchase and sale
transaction and not earlier), and receive direct conveyance of title to the
Property from Landlord in order to facilitate the sale-leaseback structure
selected by Tenant, without any further consent or approval of Landlord.
Notwithstanding the foregoing, any negotiation of substantive documentation,
including, without limitation, the Purchase and Sale Agreement or the ROFR
Purchase and Sale Agreement and any related documents, shall be conducted only
by and between Landlord and Tenant, and Landlord will have no obligation to
engage in any substantive negotiations with the Sale-Leaseback Third Party,
provided that Landlord will (a) jointly participate with Tenant in negotiating
or approving the terms of any non-substantive documents and (b) cooperate with
Tenant and the Sale-Leaseback Third Party in performing ministerial functions
necessary to the closing of the transaction. Furthermore, all such negotiations
must be completed and the form and substance of the subject documents agreed to
by Landlord and Tenant prior to the Transfer to the Sale-Leaseback Third Party.
If the proposed sale-leaseback transaction is, for any reason (other than as the
result of delay caused solely by Landlord), not timely consummated with the
Sale-Leaseback Third Party, the Transfer to such Sale-Leaseback Third Party
shall be deemed null and void. The rights contained in this Article Twenty-one
shall be personal to the Original Tenant or to any Transferee which is a Tenant
Affiliate of the Original Tenant or a Tenant Affiliate within a series of Tenant
Affiliates of the Original Tenant, and shall become null and void upon any
Transfer other than one

      Industrial Lease—Atlanta   Dendreon Corporation     Majestic Airport
Center III     Union City, GA

 



--------------------------------------------------------------------------------



 



involving such a Transferee. Landlord and Tenant acknowledge and agree that the
proposed assignment of Tenant’s Right of First Refusal and Purchase Option
rights to a Sale-Leaseback Third Party contemplated above in this Article Twenty
is not a “Transfer” within the meaning of Article Nine of this Lease.
ARTICLE TWENTY-TWO NO OPTION OR OFFER
     THE SUBMISSION OF THIS LEASE BY LANDLORD, ITS AGENT OR REPRESENTATIVE FOR
EXAMINATION OR EXECUTION BY TENANT DOES NOT CONSTITUTE AN OPTION OR OFFER TO
LEASE THE PROPERTY UPON THE TERMS AND CONDITIONS CONTAINED HEREIN OR A
RESERVATION OF THE PROPERTY IN FAVOR OF TENANT, IT BEING INTENDED HEREBY THAT
THIS LEASE SHALL ONLY BECOME EFFECTIVE UPON THE EXECUTION HEREOF BY LANDLORD AND
DELIVERY OF A FULLY EXECUTED LEASE TO TENANT. NEITHER PARTY SHALL HAVE ANY
OBLIGATION TO CONTINUE DISCUSSIONS OR NEGOTIATIONS OF THIS LEASE.
(Left intentionally blank – signature pages to follow)

      Industrial Lease—Atlanta   Dendreon Corporation     Majestic Airport
Center III     Union City, GA

 



--------------------------------------------------------------------------------



 



     Landlord and Tenant have signed this Lease at the place and on the dates
specified adjacent to their signatures below.

                  LANDLORD:
 
            Signed on July 27, 2009   AIRPORT CENTER III AT OAKLEY
PARK, LLC, a Delaware limited liability company
 
            at                                          .   By:  
MAJESTIC-OAKLEY PARK, LLC,
a Delaware limited liability company,
its Member
 
           
 
      By:   MAJESTIC REALTY CO.,
a California corporation, Manager’s Agent

         
 
  By: /s/ Edward P. Roski, Jr.
 
Name Edward P. Roski, Jr.    
 
  Its: Chairman and Chief Executive Officer    
 
       
 
  By: /s/ R. Stan Conway
 
Name: R. Stan Conway    
 
  Its:      Vice President    

                      Signed on July 31, 2009   By:   NM MAJESTIC HOLDINGS, LLC,
a Delaware limited liability company,
its Member
 
                    at Milwaukee, WI.       By:   NML Real Estate Holdings, LLC,
a Wisconsin limited liability
company, its sole member
 
                                By:   The Northwestern Mutual
Life Insurance Company,
a Wisconsin corporation,
its sole member
 
                   
 
              By:   Northwestern Investment Management Company, LLC, a Delaware
limited liability company, its wholly-owned affiliated and authorized
representative

         
 
  By: /s/ Thomas D. Zale
 
Name: Thomas D. Zale    
 
  Its: Managing Director    

      Industrial Lease—Atlanta   Dendreon Corporation     Majestic Airport
Center III     Union City, GA

50



--------------------------------------------------------------------------------



 



         
 
  TENANT:    
 
       
Signed on July 17, 2009
  DENDREON CORPORATION, a Delaware corporation    
at Seattle, WA
       
 
       
 
  By: /s/ Greg Schiffman
 
Printed Name: Greg Schiffman    
 
  Its:                     CFO    

      Industrial Lease—Atlanta   Dendreon Corporation     Majestic Airport
Center III     Union City, GA

 



--------------------------------------------------------------------------------



 



STANDARD INDUSTRIAL REAL ESTATE LEASE
AIRPORT CENTER III AT OAKLEY PARK, LLC,
a Delaware limited liability company,
as Landlord,
and
DENDREON CORPORATION,
a Delaware corporation,
as Tenant

      Industrial Lease—Atlanta   Dendreon Corporation
Majestic Airport Center III
Union City, GA

 



--------------------------------------------------------------------------------



 



Table of Contents

              Page
ARTICLE ONE BASIC TERMS
    1  
 
       
ARTICLE TWO LEASE TERM
    3  
 
       
ARTICLE THREE BASE RENT
    6  
 
       
ARTICLE FOUR OTHER CHARGES PAYABLE BY TENANT
    8  
 
       
ARTICLE FIVE USE OF PROPERTY
    14  
 
       
ARTICLE SIX CONDITION OF PROPERTY; MAINTENANCE, REPAIRS AND ALTERATIONS
    21  
 
       
ARTICLE SEVEN DAMAGE OR DESTRUCTION
    25  
 
       
ARTICLE EIGHT CONDEMNATION
    26  
 
       
ARTICLE NINE ASSIGNMENT AND SUBLETTING
    26  
 
       
ARTICLE TEN DEFAULTS; REMEDIES
    30  
 
       
ARTICLE ELEVEN PROTECTION OF LENDERS
    33  
 
       
ARTICLE TWELVE LEGAL COSTS
    34  
 
       
ARTICLE THIRTEEN BROKERS
    34  
 
       
ARTICLE FOURTEEN BUILDING AND TENANT IMPROVEMENTS
    35  
 
       
ARTICLE FIFTEEN COMMUNICATIONS SERVICES
    37  
 
       
ARTICLE SIXTEEN MISCELLANEOUS PROVISIONS
    37  
 
       
ARTICLE SEVENTEEN RIGHT OF FIRST REFUSAL
    44  
 
       
ARTICLE EIGHTEEN EXPANSION AREA OPTION
    45  
 
       
ARTICLE NINETEEN PURCHASE OPTION
    46  
 
       
ARTICLE TWENTY NO OPTION OR OFFER
    49  

EXHIBITS
A DEPICTION OF THE PROPERTY
A-1 LEGAL DESCRIPTION OF THE PROJECT
B SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT
C ESTOPPEL CERTIFICATE
D HAZARDOUS MATERIALS
E CONFIRMATION OF INITIAL LEASE TERM AND AMENDMENT TO LEASE
F BASE BUILDING SHELL PLANS
G PRELIMINARY MODIFIED BUILDING SHELL PLANS
H TENANT WORK LETTER
I EXISTING TITLE EXCEPTIONS
J FORM OF LETTER OF CREDIT
K MEMORANDUM OF LEASE

      Industrial Lease—Atlanta   Dendreon Corporation
Majestic Airport Center III
Union City, GA

i



--------------------------------------------------------------------------------



 



INDEX OF DEFINED TERMS

          TERM   PAGE  
Abated Rent
    33  
Acceptance Period
    44  
Additional Rent
    8  
Applicable Laws
    14  
Applicable Terms
    47  
Approved Final Plans
    3  
ARBITRATION ACT
    47  
Architect
    3  
Audit Materials
    13  
Auditor’s Report
    14  
Base Building Shell Improvements
    35  
Base Building Shell Plans
    35  
Base Rent
    3  
Broker(s)
    35  
Building
    1,2  
Building Modifications
    35  
Building Shell Improvements
    35  
Building Shell Plans
    35  
Change Order
    35  
Change Orders
    3  
Changes
    35  
Closing of Escrow
    46  
Code
    1,3  
Communications Agreements
    37  
Communications Services
    37  
Comparison Base Rent
    6  
Comparison Date
    6  
Condemnation
    26  
Confidential Information
    20  
Consent
    29  
Construction Drawings
    3  
Consultant
    18  
Contract
    4  
Contractor
    4  
Contractor Certificate
    25  
Control
    29  
CPA
    14  
Damage Notice
    25  
Declaration
    48  
Defaulting Party
    34  
Deposit
    46  
Development Authority
    9  
Engineer
    3  
Environmental Damages
    16  
Environmental Requirements
    16  
Equipment
    9  
Equipment Agreement
    9  
Equipment Tax Savings
    9  
Escrow Agent
    46  
Estimated Building Shell Substantial Completion Date
    2  
Event of Default
    30  
Exercise Deadline
    46  

      Industrial Lease-Atlanta   [Property Address]
[Tenant’s Name]

ii



--------------------------------------------------------------------------------



 



          TERM   PAGE  
Existing Title Exceptions
    46  
Expansion Area
    44  
Expansion Option
    45  
Expansion Option Term
    45  
Extension(s)
    4  
fair rental value
    5  
FDA
    42  
Final Plans
    3  
First Refusal Right
    44  
Force Majeure
    40  
FRV Rental Adjustment Date(s)
    5  
Governmental Agency
    16  
Hazardous Material
    15  
Imposition
    23  
Index
    6  
Interest
    13  
Landlord
    1,37  
Landlord’s Intention Notice
    28  
Landlord’s Confidential Information
    20  
Lease
    1  
Lease Agreement
    9  
Lease Commencement Date
    3  
Lease Expiration Date
    3  
Lease Month
    6  
Lease Term
    3  
Lease Year
    6  
Letter of Credit
    7  
Modification Costs
    35  
Modified Building Shell Plans
    35  
Monthly Maintenance Fee
    12  
Non-defaulting Party
    34  
Notices
    39  
OFAC
    41  
Opening of Escrow
    46  
Option(s)
    4  
Original Tenant
    4  
Permitted Title Encumbrances
    46  
Permitted Uses
    2  
Personal Property
    32  
Pre-existing Hazardous Materials
    20  
Preliminary Plans
    3  
Preliminary Transfer Notice
    27  
Project
    2  
Project Costs
    45  
Property
    1  
PSA Terms
    46  
Purchase and Sale Agreement
    46  
Purchase Option
    46  
Purchase Option Exercise Notice
    46  
Real Property Tax
    8  
Rent
    8  
Repair Period
    25  
Report Date
    14  
ROFR Purchase and Sale Agreement
    44  
Sign
    20  
SNDA
    33  

iii



--------------------------------------------------------------------------------



 



          TERM   PAGE  
Structural and Safety Alterations
    24  
Subject Space
    26  
Sublease
    29  
Substantial Completion
    36  
Substantially Completed
    36  
Subtenant
    29  
Supplemental Security Deposit
    7  
Tax Abatement Process
    9  
Tax Savings
    9  
Tenant
    1,21  
Tenant Affiliate
    28  
Tenant Delay
    36  
Tenant Group
    17  
Tenant Improvement Allowance
    1  
Tenant Improvement Allowance Items
    1  
Tenant Improvements
    36,1  
Tenant’s Alterations
    23  
Tenant’s Audit Right
    13  
Tenant’s Contractors
    4  
Tenant’s Notice
    45  
Tenant’s Rooftop Equipment
    37  
Third-Party Offer
    44  
this Lease
    1  
Transfer
    28  
Transfer Notice
    26  
Transfer Premium
    26,27  
Transferee
    26  
Transfers
    26  
Work
    1,2  

iv